The next item is the recommendation for second reading (A6-0249/2005), on behalf of the Committee on Employment and Social Affairs, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council on the minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (optical radiation) (19th individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (05571/6/2005 – C6-0129/2005 – 1992/0449(COD)) (Rapporteur: Mr Őry).
Mr President, ladies and gentlemen, I should like firstly, on behalf of the Commission, to congratulate the rapporteur, Mr Őry, on his excellent report and his commitment to carrying this difficult matter through to a successful conclusion, the subject being the optical radiation section of the proposal for a directive relating to the protection of workers against the risks arising from physical agents. The Commission continues to attach the greatest importance to all measures aimed at ensuring better protection of workers’ health and safety, for these are factors essential to the quality of life in the work place.
The latest scientific data indicates that excessive exposure to optical radiation, whether the sources be natural or artificial, may have serious consequences for health, particularly for the health of workers exposed to it in the course of their professional activities. Given that the harm caused by exposure to optical radiation does not depend upon whether the source of that radiation is artificial or natural, the proposal includes all cases of professional exposure to optical radiation. Nonetheless, the Commission has accepted the approach adopted in the Council common position, which consists of introducing differential treatment to reduce the risks arising from exposure to natural sources such as the sun or to artificial sources such as lasers or ultraviolet lamps.
Regarding exposure to artificial sources, the proposal lays down exposure limit values and provides for a series of preventative measures, including risk assessment carried out in advance with a view to removing the risks or reducing them to a minimum. To avoid placing pointless burdens upon companies, the proposal also points out that the assessment may take account of data provided by the manufacturers of equipment that produces optical radiation when such equipment is covered by a relevant Community directive.
Regarding exposure to natural sources whose presence and intensity are beyond man’s control, it has not been deemed appropriate to apply exposure limit values. In this case, the directive nonetheless emphasises the importance of informing and training workers, as well as of carrying out a prior assessment of the risks, taking account of simple protective measures adapted to the situation on the ground.
Mr President, I shall shortly have the opportunity to state the Commission’s position on the amendments, but I need to let the debate take place. I would also point out that I am dealing with this matter in the absence of Mr Špidla, who has gone to the EU-China Summit. I am well placed to deputise for my colleague, all the more so because the subject is that of working conditions, on which I myself have had plenty of opportunities to work. I would thank Parliament in anticipation of its letting us have all the information and observations available to it.
Creating a legal environment that ensures theprotection of the health and safety of European employees has been an unequivocal obligation of the European legislative process for decades. This obligation is set out, , in Article 137 of the Treaty of Rome. A ‘framework directive’ of the European Economic Community, adopted in 1989, constitutes the basis of the legal environment. The provisions of this directive stipulate that, in order to ensure workers’ health and safety, employers have a general obligation to evaluate all possible risks that could have an adverse effect on workers’ health while carrying out their occupational activities. The framework directive, then, sets out this general obligation to ensure that workers can be protected from all adverse effects. Specific types of risks are not listed in this prescriptive text, because the range of risks constantly changes and expands depending on changes in the occupational environment. The employer, however, must be attentive to all risks, regardless of this.
As far back as 1989, the legislators already intended drafting appropriate legal provisions, tailor-made to fit the different risks, and this was the reason why a specific piece of legislation was drawn up concerning physical risks. Following its first reading in 1992, Parliament decided to divide it into four parts, thus giving rise to the different risk-related directives on noise, vibrations and electromagnetic fields. The last component, on optical radiation, is now on the agenda for its second reading. On issues relating to radiation from artificial sources, a fairly broad consensus was achieved in the course of Parliament’s work and the conciliation process that took place with representatives of the Commission and the Council. On the other hand, the question of solar radiation, in other words radiation from natural sources, proved controversial, so I would like to say a few words about it.
It is a fundamental principle that the employer is responsible for any harm arising to an employee from occupational activities. This is incontrovertible, and the earlier legislative provisions still in force today clearly stipulate this. Obviously, a distinction must be drawn between different countries, different circumstances and even in terms of radiation, and therefore a great deal of detailed and complicated consultation was necessary before we were able to arrive at a compromise with the majority of our fellow Members. The essence of this compromise is that, on account of the extremely varied circumstances prevailing in relation to solar radiation, it would make sense for detailed provisions and specific measures to be elaborated at the level of the Member States. In the spirit of subsidiarity, this compromise proposes that, in the case of radiation from natural sources, the task of setting out appropriate provisions should be the competence of the individual countries. It is obvious that the situation is very different in Sweden and in Greece, in Spain and in Germany. The traditions are different; the culture is different. It therefore makes sense to give individual countries the opportunity to define the obligations that employers will be expected to meet. At the same time, however, I also consider it an important achievement that broad agreement was reached on numerous issues relating to the report; for example, the Council indicated that it was willing to accept the proposal supported by all political groups in Parliament: to draw up a practical technical guide, which we are now awaiting from the Commission. This would help businesses, especially small and medium enterprises, to understand, apply and simply to manage the often quite complex actions they must undertake, especially as regards radiation from artificial sources. It would be a great result if this guide were also part of the directive.
I ask my colleagues and Parliament to support the version of the directive, and those proposed amendments to it, that create a balance between European-level provisions laying down minimum obligations and the practical possibilities and responsibilities of the Member States. I therefore ask you to support these compromises. Lastly, I would like to thank the ‘shadow rapporteurs’ of all the political groups, my colleagues and the representatives of the Council and the Commission. We have worked very hard in recent weeks, and I think we have worked well together.
.  Mr President, first of all, I should like to extend warm thanks to Mr Csaba Őry, for he had to work on this very tricky issue under extreme pressure, not only from fellow Members but also from the media. I have less appreciation for the Council and Commission representatives. I regret that you, Mr Barrot, are unable at the start of the debate to indicate the Commission’s position on this issue and that you are unable to say whether the Commission is prepared to defend the position of the Committee on Employment and Social Affairs. Moreover, I do not appreciate the fact that the Council representatives have so far not been in contact, particularly because the politicians in the Member States say that we should actually take a different course in Europe, while the Commission’s bureaucrats who pore over this topic say that we must remain faithful to what we have.
That goes against the grain with me. What we have done is to take a decision about a first reading that dates back to 1992 – that is 13 years ago – and we have not reached second reading until now! A great deal has been written about this topic. As far as artificial radiation is concerned, we have to be strict when it comes to working conditions; after all, workers’ health is at stake. As for solar, or natural, radiation, we would like to take a different approach, which can be done by means of the subsidiarity clauses that we have at our disposal. The sun shines for varying lengths of time and with varying intensity from one location to another. We therefore consider minimum unit requirements in Europe to be taking matters too far.
I am therefore delighted that the Committee on Employment and Social Affairs’ response to our amendments has been very positive. I believe that the report that is now before us will receive broad support in this House.
How do we intend to tackle natural radiation? We admit that there is a danger, but Member States, along with employers in conjunction with the Member States, should decide for themselves whether, and when, measures should be taken.
This principle has been incorporated in the approved report and I would make an urgent appeal to all groups, including the Socialist Group in the European Parliament, to give this report their backing.
. Mr President, I thank Mr Őry for his excellent work as rapporteur. He worked very closely with all the shadow rapporteurs, improved an already pretty good common position and produced a good draft report for the Committee on Employment and Social Affairs. It is only a pity that that good work was put in jeopardy by the stance taken by his own group, the PPE-DE, and a faction in the Liberal Group on one aspect of the proposal: the provisions relating to the occupational risks arising from exposure to natural radiation.
Sadly, we have come to expect totally misleading and sensational press releases from the right, misrepresenting important pieces of health and safety legislation. When we worked on the issue of industrial noise, we were accused of trying to ban bagpipe playing in Scotland. Our work on the risks of whole body vibration was evidently to stop farmers from driving tractors after only three or four hours, even at the height of the harvest. Now our work on this proposal is presented as an attempt to force citizens to carry umbrellas. This is absolute nonsense. The Commissioner himself said that the original proposal envisaged a far lighter-touch approach to natural radiation than artificial sources.
However, this time I sense something more than an attempt to grab cheap tabloid headlines, something more ideologically driven. I believe that those sitting behind Mr Őry and trying to undermine his work think that, with the stalling of much of Europe's social agenda, they have a chance to push for deregulation and the renationalisation of important elements of the social legal base. If that is so, then let me tell them that they should think again. We will do all we can to stop them in their tracks and continue to improve, and not undermine, worker protection.
In reality, our amendments on natural radiation have nothing to do with the ridiculous stories fed to the media. We are trying to do three positive things. First, to make explicit what is already implicit in the proposal. We are not talking about expensive duties being imposed on employers. Where the employer finds a risk associated with natural radiation, information will be provided to workers. In the vast majority of modern occupational settings there will be no risk.
Secondly, by taking the sentence from the Council, granting Member States a role in determining the criteria to apply to the risk assessment in the light of national circumstances, we are acknowledging the obvious fact that, as both speakers have already said, the risk from natural radiation is somewhat lower in Newcastle than it is in Naples.
Thirdly, we are trying to provide greater legal certainty for employers. Although the right try to deny it, the 1999 Framework Directive clearly imposes a duty on employers to assess all occupational risks. The 1992 directive on construction sites certainly goes further and specifically mentions environmental considerations. We should use this proposal to introduce greater legal certainty. That is exactly what we are trying to do in our amendments, by seeking to highlight the provision of information to workers.
We are talking about a very serious risk. According to Cancer Research UK, skin cancer is one of the most common cancers in the UK. Cases of skin cancer there have more than doubled since the 1980s. The UK now has more cases of skin cancer than Australia. More than 69 000 new cases are diagnosed in the UK each year and over 2 000 people die each year in the UK from skin cancer.
That is not specific to the UK. In Germany, skin cancer among agricultural workers has risen by between 15% and 20% over the last decade alone. Please take a look at the statistics in your own countries. This is a global, not a national, phenomenon. So let us use the EU-wide legal base we have to provide greater protection for all our workers.
. Mr President, I speak on behalf of the whole of the ALDE Group, contrary to what Mr Hughes was implying. I would like to thank the rapporteur for his cooperation on this directive. I now hope that all MEPs, including the Socialists, will see sense and either completely remove natural radiation from this directive, or at least pass the compromise that we voted for in committee and leave it up to Member States. It is absolutely ludicrous to keep it in. I thought it was a joke when I first read it. I did not believe that the Council and the Commission could actually be serious about this. It would bring the EU into further disrepute if we legislate against the sun in the workplace. Apart from that, this is a reasonably sensible directive, to protect people like welders from artificial radiation, but we should not include natural radiation from the sun. As the text stands at present, employers would be required to do a risk assessment every day, bringing in technical and organisational measures to protect workers. What does that mean? Keeping them in from the sun a lot of the time? Providing protective equipment, such as sunglasses, hats, or sun tan cream, and making sure that they wear them? It is no business of the EU to tell workers that they cannot be bare-chested or wear shorts. They are adults.
Imagine the language if workers were told to cover up when they were trying to get a sun tan from their holiday. And how would you prove liability? If a worker gets skin cancer, was it in the workplace, was it on the beach, was it in the back garden? It would in my opinion be a legal nightmare. Yes, everyone should be warned about the dangers of the sun, but that should not be up to employers. Government campaigns should warn everybody.
If we pass this directive and include natural radiation, this would be taking the 'nanny state' mentality too far. I sincerely hope that all MEPs will either vote to remove natural radiation from the text, or vote for the compromise in committee.
.  Mr President, over the past months, a media furore has spread half-truths and untruths in the shape of ludicrous shaggy-dog stories. The only thing about the so-called minimum health and safety requirements regarding the exposure of workers to the risks arising from physical agents (optical radiation) – as the title puts it – to gain a firm hold on the public mind was that Brussels, in its mania for regulation, sought even to outlaw the rays of the sun, requiring barmaids to refrain from wearing low-cut dresses and even banning footballers from wearing shorts in future. I am sure that I do not need to point out to the House that this directive is solely concerned with prevention and with protective measures in the workplace and with improving precautions against skin cancers – not least as an occupational illness.
Essentially, we would have no need of rules and regulations if, for example, the old dress codes to deal with natural optical radiation were still in place, with it being taken for granted that someone working in the sun would wear a hat and clothing to protect the skin. Nor would we have much need of them if the sun’s ultra-violet rays were not constantly being made more dangerous by the depletion of the ozone layer. It is, alas, an established fact – and one to which a number of Members have referred – that incidences of skin cancer have multiplied over recent years, particularly among those working in construction and agriculture, neither of which can be regarded as privileged occupations.
The question that we have to answer today is whether or not we want to protect these workers better against optical radiation, just as we do against noise, vibration and electro-magnetic radiation, and do so, moreover, to an equal degree in every Member State, and whether or not we want to guarantee the recognition of skin cancer as an occupational illness throughout the EU. We must not shuffle off our own powers and responsibilities onto the Member States, who are responsible for implementation.
While health is a fundamental asset for every individual, it also has an economic dimension, so we should adopt the Council’s proposed minimum requirements – remembering that they are minimum requirements! – while rejecting Articles 4 and 5, which have been completely watered down. As a matter of principle, we Greens share the Socialist Group’s position and call for minimum standards for proper protection at work in all EU Member States.
. – The protection of workers’ health and safety has already been the subject of a number of directives in areas such as vibration, noise and electromagnetic fields. It is therefore incomprehensible that members of the Group of the European People’s Party (Christian Democrats) and European Democrats and members of the Group of the Alliance of Liberals and Democrats for Europe have voiced their opposition to the adoption of measures aimed at strengthening the protection of workers exposed to natural radiation. Under such measures, the onus will fall on employers to assess the health and safety risks, so that the steps needed to reduce those risks can be identified and implemented, for example by means of an action plan involving technical and/or organisational measures aimed at reducing health and safety risks to a minimum.
That is what happened in the Committee on Employment and Social Affairs in respect of Articles 4(2) and 5(2), as mentioned previously, in an attempt to ensure that these proposals did not cover workers in relation to optical radiation. We naturally feel that workers’ health must be protected, and therefore have difficulty in accepting the Council Presidency’s compromise.
Of course, Member States may take account of the nature of the activities undertaken and levels of exposure to the sun, and may lay down specific criteria for such a risk assessment to observe. What is important, however, is that minimum values be established that take account of the World Trade Organisation’s data, which show that thousands of people in Europe have died of skin cancer, a disease that is on the rise throughout the EU. Consequently, workers in sectors such as agriculture, construction, tourism, law enforcement – that is to say, anyone who works in the open air – must be protected. This is why we have tabled proposals aimed at reinstating at least basic levels of protection for all workers in the EU.
Mr President, why do we in this House continue to bring ridicule on ourselves by promoting such egregious measures as this one? In Germany the media have mocked it because of its effect on Bavarian barmaids' bosoms. In Britain the press have poked fun at it because it restricts bare-backed building workers. I accept that a brickie's cleavage is not a pretty sight, but we have no business in this House making rules about it.
When will we start to treat European citizens like grown-ups, able to make their own decisions? How long will we continue to treat them like small children, seeking to regulate and control every detail of their lives? How long will we continue to pile cost, liability, uncertainty and vast bureaucratic burdens on employers, making European economies less profitable and less competitive?
I have been approached by organisations ranging from the National Farmers Union to the Federation of Master Builders, which are deeply worried about the impact on their businesses. Sadly, I have not been approached by any Bavarian barmaids, but my door is always open should they wish to see me.
This is an unnecessary and damaging measure. The only people to benefit from it will be compensation lawyers. We should reject the natural radiation aspects of this proposal out of hand.
Mr President, I would point out to Mr Kusstatscher that prevention and protection – not in people’s leisure activities, but in their workplaces – is a matter of concern to us too, but, if the Commission and the Council have their way, it is evident that building firms will in future have to certify that ultra-violet rays are safe for those of their workers who work in the open air. Time-consuming programmes of action to deal with sunburn will be devised; lifeguards in open-air swimming pools will virtually have to wrap themselves up, and serving staff in hostelries with gardens will evidently have to carry not just trays but also a variable parasol or two.
What is put together here on – and let this be borne in mind! – 42 whole pages, is a burden on businesses, puts jobs at risk and is a cause of justified outrage on the part of the public. The rapporteur, Mr Őry, has done a very good job of work in presenting a compromise in the Committee on Employment and Social Affairs, where it gained a majority, albeit an extremely narrow one.
What we want to achieve is for the Member States themselves to decide what to do with this ‘sunshine directive’. By means of this proposal, we have run up the flag of realism and signalled our opposition to overweening bureaucracy. Surely, the failure of the referenda in some Member States – while others hesitate to move on with the decision-making process – shows that the public will accept the European Union only if we concentrate on the essentials, take the issues really seriously and make use of our powers and responsibilities. Mrs Lynne is right to say that we risk bringing the EU into disrepute.
Over ten years have passed since this document on optical radiation was given its first reading. The former version of it bears next to no relation to the present one. It is irrelevant – and cannot be anything else – to say that we are going to protect workers in the same way right across Europe when we are well aware that the climate zones in our countries differ enormously. Workers have themselves learned from years of experience what they can and must do about optical radiation. Some can cope with the sun extremely well and other cannot at all. They come to their own individual solutions, and in that we must not interfere.
Mrs Oomen-Ruijten is right to say that what we have seen here is a lack of willingness to compromise on the part of the Council, whose attitude, exemplified not least by this abstruse new proposal, really is far removed from reality. Needless to say, the Federal Government still in office in Germany has gone along with it. We, the MEPs belonging to the CDU and CSU, will be consistent and reject a Common Position that does not guarantee subsidiarity. Let us protect the sun from the European Union and its mania for rule-making!
Mr President, Commissioner, ladies and gentlemen, I believe that the controversy sparked off by this directive is disproportionate and, at the same time, undoubtedly reveals two different approaches to the policy that the EU must conduct on protecting workers’ rights. I do not believe, Mr Mann, that protecting workers’ health puts jobs at risk.
As Mr Őry pointed out, this proposal for a directive is simply the fourth part of a set of laws on which Parliament and the Council have already expressed opinions and which is aimed, from a health and safety perspective, at protecting workers against the risks connected with exposure to physical agents. As you know, we have already adopted provisions relating to vibrations, noise and electromagnetic fields. In the present case, we are led to draw a distinction between radiation from artificial sources and that from natural sources. At the same time, however, there is an element of obscurity – if you will excuse the terminology – in your speeches and reasoning concerning health and, in particular, public health policies: you draw no distinction between the risk to which someone – in this instance, a worker – is exposed because of natural rays and that to which he or she is exposed because of artificial radiation.
Even if the provisions proposed in the common position do in fact take account of the difference between standing in front of a machine and being exposed to solar radiation due to outdoor work, we need specific policies for each eventuality, even if we do consider that, in the end, what has been implemented by the Community under Article 137 of the Single Act should be enough. In other words, we should take steps to ensure that health and safety measures are laid down for the purpose of protecting all EU workers in their work places. Not to do so would be to give up, and that is something we cannot do. There is a new risk. There is data that cannot be ignored from both the World Health Organisation and our national health bodies, showing that the number of cancers linked to exposure to the sun is on the increase. It is increasing, in particular, in occupations involving exposure to the sun, something that cannot be explained merely in terms, for example, of the variables of holidays and other free time. There is exposure to the sun in the construction, civil engineering and tourist industries. Police in charge of security are also very often out of doors. A much longer list of the occupations concerned could be drawn up.
We therefore have a responsibility, and the proposal being made is reasonable inasmuch as it takes account of companies’ need to be able to meet this type of obligation at low cost. It is a question of information, training, assessment and prevention. It is, in actual fact, a question of laying down obligations for employers, because the fact is, workers are dependent upon their employers. Some people maintain that the proposal is too precise and that the Community and the European Union will make themselves look ridiculous. My own observation is that, in the economic field, legislation can never be too precise. When it comes to financial regulations, the internal market or the banking sphere, we are adept at voting in favour of precise standards. The point is, we need, I think, also to be capable of being precise when it comes to people’s health.
We do not agree with the notion whereby European standards and rules have to be compulsory in the economic field but whereby subsidiarity and opt-out clauses need systematically to be invoked when it comes to social rights and to the protection of workers’ health. That is why we do not want the content of this legislation to be distorted and why, where prevention and the provision of information are concerned, we want all EU workers to be offered standards such as will help combat the development of skin cancer.
Mr President, I – like most of the other speakers – would like to concentrate on natural optical radiation, or sunlight. Essentially, we need to strike a balance between the health and safety of workers and the temptation to over-legislate – to be too prescriptive – and to override the principle of subsidiarity and attempt a ‘one size fits all’ piece of legislation.
In the last session, when speaking on the Nitrates Directive, I stated that not even the European Parliament can legislate for weather across Europe and I have not changed my mind. Therefore, in this context, given the wide variation of climatic conditions across Europe, I consider it appropriate that decisions regarding the health and safety of workers from exposure to sunlight are best taken by the national authorities.
There is no comparison between the health and safety concerns as a result of exposure to sunlight, for instance, between a Nigerian worker on an Irish building site and an Irish worker on a Greek building site. However, this is not an issue to be ignored, and employers have a real responsibility – primarily, I believe, by means of awareness raising – as regards practical preventative measures, whereby employees who work outdoors can make informed choices about their exposure to sunlight and the need to take practical precautions to protect themselves.
– Mr President, I would like to remind the House that the minimum health and safety requirements applicable to the workplace are already defined as a European competence by the Single European Act, and that employers have been obliged, since as long ago as 1989, to carry out risk assessments, train workers and inform them, providing protective equipment when necessary and keeping documentation relating to these measures.
The specialised directive with which we are concerned today does no more than lay down the framework for these measures, and does so in a balanced and appropriate manner, including in those situations in which we cannot keep tabs on the source, and so I cannot for the life of me understand why the employers’ associations are opposed to such legal certainty. After all, the only alternatives they have are to resort to simple actions such as the provision of notices or up-to-date information on health risks or else to run the risk of court rulings recognising occupational illnesses. I cannot understand why they do not go for the cheaper option, and so I regard the CSU amendment as making for greater legal uncertainty and as detrimental particularly to small businesses.
–  Mr President, ladies and gentlemen, I should like to start by thanking Mr Őry for all his hard work. I should also like to thank him for his cooperation on this report, which I had the opportunity to discuss with him as shadow rapporteur for our group. I agree with Mrs Oomen-Ruijten that the debate on this report has gone on too long, and that it has been sensationalised by certain press outlets as a result of a lack of clarity in the Commission’s and Council’s positions.
There is no doubt in my mind that the protection of workers from health risks arising from optical radiation is a matter that should be regulated at EU level. After all, such an approach also reflects the findings of the report which I tabled on health protection at work, and which the House adopted some time ago.
As one of the previous speakers noted, the World Health Organisation has reported that the number of people dying of skin cancer is in the thousands. This means that there is a clear need to afford greater protection to workers who are exposed to optical radiation, in particular from natural sources. I fail to understand the logic of those Members who wish to exclude natural radiation, and I am likewise opposed to those amendments aimed at allowing employers to decide for themselves whether or not to raise their employees’ awareness about optical radiation and to protect them from it. Protecting workers is not cheap, but it is indispensable if we genuinely wish to improve health protection at work.
– Mr President, ladies and gentlemen, let me start by adding my own thanks to Mr Őry, the rapporteur, who has done an excellent job of work.
Which way do we want Europe to go? We are experiencing a constitutional crisis. We are going through a financial crisis. People no longer understand Europe. We have to make every effort to get the public back on board. The proposed rules on natural radiation in the Common Position will do the precise opposite, being a classic example of excessive regulation and the bureaucratic approach. They bear no relation to the European Union’s efforts at deregulation. The Commission and the Council are always talking about better lawmaking as a means towards more growth and job creation in the EU. My concept of ‘better regulation’, though, is a rather different one; it is that it is with regulations such as these that we must make a start. With their requirements for protection against the sun, the Council and the Commission are shooting well wide of the mark.
The mere fact that a variety of climate conditions prevail in the EU means that there are also many practical considerations militating against a Europe-wide regulation of this kind. I do not believe that protecting workers from the sun should be treated with the same importance in Finland as in Spain or Greece. We are taking responsibility away from the people of Europe; whatever happened to workers’ personal responsibility? How, moreover, can it be determined whether sunburn was sustained during leisure or at work? What about the problem of liability if employers carry out the comprehensive risk assessments in relation to the sun’s rays, which this directive will finally impose?
Let me give you another brief example. I had a discussion with a workplace safety and protection officer, who told me how he had stood beside a worker, next to whom was a metre-high jet of flame. He asked the worker why he did not put the flame out, to which the reply was: ‘you are the one who is responsible for safety in the workplace’. That is an example of why we need to give workers a sense of being responsible for themselves.
Tomorrow, we in this House will be able to indicate our desire for the dismantlement of bureaucracy and for deregulation, and to send a message to the effect that we have learned something from the referenda in France and the Netherlands. Like Mr Mann, Mr Bushill-Matthews, and many other MEPs, I have tabled amendments aimed at removing the sun from the scope of the directive. I ask you to support our amendments or at least the compromise adopted in the Committee. We must regain the trust of the people of Europe.
Mr President, ladies and gentlemen, in my own country, we have, for several weeks, had to watch CDU/CSU parliamentarians making a truly grotesque attempt at using this directive on optical radiation for their own purposes in the German election. The amendment tabled by Mr Ferber and Mr Nassauer, with its aim of rejecting the Common Position as a whole, now marks the climax of this campaign, and it is truly a sad sight. One might have expected an amendment like this from the British Tories, but not from the CDU/CSU; with it, these Members are expressing their opposition to workplace protection in the EU as a whole, and it has to be said that their putting it up for grabs also runs counter to their former position on workplace protection.
The CDU/CSU voted in favour of all three of the other workplace protection directives; it supported all of them. Can someone perhaps explain to me why they want to improve the protection of workers in the workplace from hazards arising from vibration, noise and electromagnetic radiation, but not from those resulting from optical radiation?
To Mrs Weisgerber I have to say that anyone who refers, in the title of their press release, to a ‘sunshine directive’, is consciously aiming to misinform. You are well aware, Mrs Weisgerber, that this directive is primarily concerned with protection from artificial radiation, but you have nothing to say about that; instead, you take natural radiation and fabricate a bogeyman, hypocritically prating about being close to the citizens. All this is obliging employers to inform their workers about the health risks associated with sunlight, a point reiterated with great clarity by our PSE Group’s two amendments. Whether – and, if so, how – the workers protect themselves again the sun’s rays in practice is still left to them alone to decide. The handing out of notice sheets is surely not too much to ask. In the past, doing that sort of thing got a lot done on the workplace protection front.
We in the Socialist Group in the European Parliament also want to allow the Member States to define their own specific criteria for how the risk assessment is to be carried out. That does indeed take proper account of subsidiarity, but what we Socialists cannot go along with is workplace protection in Europe.
Mr President, I echo the remarks of Mr Hughes: this measure has been used by the small-minded, anti-European factions within this House to whip up confusion rather than to legislate sensibly, as nobly demonstrated by Mr Helmer, who made a speech full of nonsense and half-truths, then left, presumably to sit in the midday sun somewhere.
No serious person would question the desirability of protecting workers from skin cancer. In Scotland, despite our northern latitude, this is a serious and pressing issue. The question for us is whether the inclusion of sunlight within this measure would achieve it. The inclusion of natural light renders, sadly, the sensible proposals within this package unworkable, legally difficult to enforce and practically difficult to manage. I am glad to hear the rapporteur mention subsidiarity. Hopefully, if all else fails it will allow a greater degree of common sense to be brought through in the application of this measure.
The Scottish National Party is concerned that these measures, while laudable in aim, will not achieve the desired result. Rather, we fear that the inclusion of sunlight in this package will add to the burden upon farmers, fishermen, foresters, businesses in general and others, without necessarily achieving the desired health effects. We believe that there is a need to legislate in this area. We do not accept that this is the way to do it.
Mr President, I am sorry that the Commissioner himself cannot be with us today, but I understand he has to be in China. I hope the sun is shining upon him there and that he is being instructed to cover up well.
The previous part-session, in July, was the first attended by the UK as Presidency of the Council. We were promised many things: the new Presidency was going to simplify the burdens on business, reduce red tape and provide leadership to make the EU more relevant to the people. The whole House, including this side of the House, should support such an agenda if, indeed, it happens.
This is the first part-session since then, the first chance for all of us to judge the UK Presidency on whether it means what it says. Today the judgement is already becoming clear, because what we have on the agenda is more red tape, not less: we have a directive that calls for businesses to record how much the sun is shining. The UK Presidency is trying to downplay this whole directive, claiming that it is all very straightforward and that the fuss is far-fetched.
If that were true, why have I and my colleagues been getting increasingly frantic messages from organisations and individual companies of all sizes, in such major industries as agriculture, horticulture, construction, tourism and hospitality? They have not taken their information from so-called 'misleading press releases' – despite the predictable spin from Mr Hughes and his Socialist colleagues – but straight from the directive. They are not just imagining problems for the sake of it; they are detailing specific problems in the common position that the Council simply did not foresee when it nodded it through. The Presidency in particular should have very red faces now, though I suspect not from sunburn.
Our role in this House is clearly to help shape EU legislation that is appropriate and proportionate. In its current form, this proposal is neither. If the UK Presidency will not give a lead, our political group will. We have tabled amendments to throw out the common position completely, to remove all references to natural sunlight and to get some sense back into this directive. We are glad to have support from many of the Liberal Democrats, as well as from other political groups. However, this whole House should give out the message loud and clear. People do not want politicians to protect them from sunlight; increasingly, people simply want to be protected from politicians.
Mr President, employers have always treated workers’ need for protection as if it were a trifling thing. Not only, for example, did it take decades to get occupational illnesses recognised as such, but the provision and wearing of ear protectors in training establishments was not, for a long time, regarded as health protection either, and now artificial and optical radiation, something of such great importance to workers has become a fit topic for polemics by the redtop press.
Where this proposal for a directive on optical radiation is concerned, we should go back to what the Council proposed. It is no more than a polemical trick to compare natural sunlight with a sunbed. There is, after all, a difference between a worker being exposed to extreme solar radiation for the whole of the day, and a person doing some sunbathing – which, if they are sensible, will be for a brief period of time. In considering these things, we have to bear in mind the demonstrable sharp increase in the risk of skin cancer in Europe, a risk taken by building workers, forestry workers and other workers exposed to the sun in the open air. Requiring employers and health and safety officers to provide information on extreme weather conditions when these occur is surely not to demand disproportionate expenditure on their part, and is something that should be taken seriously. Greater legal certainly also makes perfect sense from the point of view of both worker protection and insurance and is a necessity. It might be added that Members of this House should, where workers are concerned, be guided in their decision-making by an awareness of their problems rather than by ignorance.
Mr President, ladies and gentlemen, let me start by saying something about procedure. We are dealing here with a piece of the European Parliament’s legal history, for it was in 1992 that the Commission came to a decision on the subject, and today finds us debating it at – and let me stress this – its reading. When we vote on it, as we will do tomorrow, we will be bound by the rule that a majority is required to reject or amend it. Speaking as someone who was not even an MEP at the time of its first reading, I have to say that I find it intolerable that neither the Commission nor the Council are similarly bound in the case of a proposal made at a time when most of us were not yet MEPs. Even though the Rules of Procedure permit it, I was not able to table any amendments in the Committee.
That is why we should all press for such curiosities to be done away with. It is also a reason why the CDU/CSU has tabled this motion for the directive to be rejected; we did so not because we reject justified measures in relation to unnatural optical radiation, but in order to call on the Commission to come up with a proposal that would be credible in terms of the Constitution and of Lisbon. President Barroso and his colleagues always get carried away when analysing the reasons why the Constitution was rejected, and regularly invoke the Lisbon objectives. If you put them on the spot on the subject of regulation and directives, the line they take is: ‘the sunshine directive? I was not in office at the time’. At the same time, though, there is no shortage of officials in the Commission who quite simply ignore whatever their bosses say. Better regulation? Of what interest is that to those to whom the protection of consumers is entrusted, those who are supposed to take action to deal with this? For them, it is ‘business as usual’.
In Germany, this is not an issue for only one end of the political spectrum; I would just like to remind Mrs Jöns of the President of the German Council of Cities. This may have passed her by during the summer recess, but, in any case, the President of the German Council of Cities, who is also at the same time the Lord Mayor of Munich, and, as she will be aware, a member of the SPD, has held up the sunshine directive to ridicule. We see, then, that there is in Germany a broad political consensus to the effect that we are in favour of rules that are practicable. The compromise would take us closer to them. The motion for rejection calls upon the Commission to come up with something better; if it is not passed, I call upon you to at least support the compromise motion.
Mr President, I think that the right-of-centre Members of the Chamber are trying to make light of a generally serious matter. Protection of workers’ health and safety is at the heart of a social Europe. This directive is precisely an attempt to improve workers’ conditions by emphasising all the dangers to health to which workers are exposed in the work place as a result of optical radiation. Sunlight presents a risk to the many people who work out of doors every day. There have been seven times as many cases of skin cancer in the last 30 years, and it is beyond doubt that the risk of contracting skin cancer is far higher for those employed in, for example, the construction sector or agriculture. That is the reality to which we have to respond, and those are the figures that make it our duty to demand that, in future, employers inform their workers as to how they are to protect themselves against the sun’s dangerous rays. Radiation in the work place is dangerous, and there is a need for common European rules.
The Commission has been given the task of describing all the risks to which workers are exposed in working life. The sun’s harmful ultraviolet rays endanger people and naturally need to feature in the directive. For workers, cancer is no less real whether caused by natural or artificial radiation. Workers naturally have a responsibility for their own health and safety. We demand only that employers also accept their share of responsibility. We have found a solution that does not overburden employers and that includes worker protection. We can only interpret right-of-centre opposition as another attempt to renationalise labour market legislation. It is an entirely incomprehensible point of view, which will distort competition within the EU’s borders. There must be common European rules. That is the only way in which we can guarantee decent conditions for all European wage earners.
Mr President, the Commissioner stated that exposure limit values for natural radiation were not deemed to be feasible, and I want to emphasise that point.
I want to begin by asking the Commissioner to indicate very clearly what the Commission's views are on this debate, on the amendments and on what has happened in the various committees. It would have been helpful if we had known your mind before we started, Commissioner, because we are speaking in a vacuum. Maybe you agree with what this or that side is saying, but we would like to know where you stand.
As I see it, we have a good piece of legislation: the framework directive requesting employers to mitigate health risks for employees. None of us disagree with that. We have already dealt with vibration, noise, electro-magnetic fields and now we are faced with optical radiation. I agree with it – it is a good piece of legislation – with the sole exception of the inclusion of solar radiation. We need legal certainty in the field of employment, both for employers and employees. There is no legal certainty in the area of risk assessment for exposure to solar radiation in the workplace, and it is a legal certainty that in a litigious age it will end up as a lawyers' charter, and nothing else.
If I choose to spend 10 hours on a beach on Saturday or Sunday, or 10 hours in the garden at 80 degrees exposed to the sun, or on the golf course in very hot sunshine, all the health authorities would say that it was far too long. What colleagues have said about skin cancer is absolutely true. But if I choose to spend my leisure time taking excess exposure to the sun, then go into the workplace on a Monday, say, and I am working on a construction site, or in the fields, in a vineyard, at a sports venue, beside a swimming pool or wherever, and I am already overexposed through lack of personal responsibility at the weekend, is it my employer's duty to ensure that I should not have any extra exposure to the sun on the Monday? Two hours might be too much in that case, let alone four hours.
If I am a red-haired, fair-skinned Irish person, two hours' sunshine is the maximum I should get, and with proper coverage from the sun, with a hat, covering up my skin and wearing protection. But if I am a dark-haired, brown-eyed, dark-skinned southern European, I could spend six or seven hours in the sunshine to no effect at all. What do the employers do, line up their employees on a Monday morning and check their skin types and whether they have been overexposed at the weekend? Or check whether they have been toasted on both sides at Torremolinos during the previous fortnight when they were on holiday and say 'Sorry, you can't go in the sun this week at all'? It is impossible to operate.
We want legal certainty. We want to leave personal responsibility to the individual. Yes, we want informed choices from a health point of view – everybody, not just employees, should be informed of the risks to over-exposure – but please, say to President Barroso for all of us, that, if he is serious about Lisbon-proofing regulation and about less regulation being better regulation, then we do not need this nanny-type regulation and solar radiation must be removed from the directive. It cannot be left to Member States, since there is a legal problem, I understand. Risk assessment cannot be left to each Member State under the terms of framework Directive 89/391, because it is a Community competence only. Please tell us what the options are and where you stand on this, Commissioner.
Mr President, common sense seems to have abandoned the PPE-DE Group and the Liberals on this issue. The controversy has focused on a single section relating to a requirement to provide information to workers about cancer risks. The media, of course, have had a field day, fed by people who should know better, like Ms Lynne. I have heard no-one here today deny that overexposure to sunlight is dangerous and can be deadly, yet we have these games being played.
The right – both Europhiles and Europhobes – have used this issue as a wedge in their campaign to renationalise health and safety regulations, ignoring the fact that, in an open, competitive economy, if you do not have European regulation, you will have no regulation. That would inevitably lead to protectionism, which is already raising its ugly head following the French and Dutch referendums.
Provision of information on cancer risks to outdoor workers is not a burden on employers; it is an investment in a healthy workforce.
Mr President, the Commission and the Council are aware that protection against risks from natural sources should be the subject of differential treatment, and the common position reflects this difference. I shall therefore explain in detail the Commission’s position on the amendments. I very much wish firstly to thank Parliament for its work and for the debate that has taken place. During the long and difficult legislative process, the Commission has been keen to do everything to ensure that this document still offers a high level of protection for workers, while avoiding discriminating between workers exposed to similar risks, and that it does so in compliance with framework Directive 89/391 and while ensuring the necessary proportionality. The aim has been to enable a compromise acceptable to all the institutions concerned to be reached by the end of the process. The Commission is not, then, able to accept what is stated, particularly in a number of newspapers, to the effect that the text of the common position is the result of a fruitless exercise, likely to give Europeans an image of the European Union as something sterile and bureaucratic. The Commission thinks that the common position is a balanced text responding to the real dangers constituted by the eye diseases and skin cancers, or melanomas, that are an issue for all Europeans and thinks that it is perfectly in keeping with the terms of the European Parliament’s recent resolution on the promotion of health and safety. Obviously, ways must be found of avoiding what could be pointless burdens on our companies and, as many have emphasised, on small and medium-sized companies in particular. Amendments 1, 8, 9, 10, 11 and 36 on the one hand emphasise the need for early detection of health effects and, on the other hand, specify the level of qualifications required by those responsible for medical surveillance. The Commission is able to accept these amendments. The Commission is also able to accept Amendments 2, 3, 6, 12, 14, 15, 16, 17, 34 and 35. They improve the text and reinforce and clarify the meaning of the provision concerned.
The Commission cannot, however, accept, as they stand, Amendments 5, 7 and 37 which propose giving each Member State the competence to legislate on the appropriateness, or otherwise, of employers assessing the risks in the case of exposure to natural sources of radiation. Beyond the considerations of protecting workers’ health to which I referred a few moments ago, such provisions would, in fact, be contrary to the obligations imposed on employers by framework Directive 89/391 to take account of all the risks and to make an assessment of the risks in all cases. Adopting these amendments – and I would lay some stress upon this, since it is an important point of law – would involve something of a transfer of responsibility from the employer to the national legislator. Where employment law and working conditions are concerned, this would, I believe, pose a real problem and would not, in my opinion, make the task an easy one for countries to carry out. I would therefore emphasise this point.
Similarly, and even if it understands the reasons that may lie behind them, the Commission cannot accept Amendment 18 in favour of rejecting the common position, Amendments 21 and 24 that exclude, in particular, taking account of particularly vulnerable risk groups or the effects of interaction with photosensitive substances, and the full range of Amendments 19 to 23 and 25 to 33 which exclude optical radiation from natural sources from the scope of the directive. The Commission intends working with Parliament and the Council to find a solution enabling the directive to be adopted as soon as possible.
Regarding Amendments 4 and 13, which introduce a provision asking it to draw up a practical guide, the Commission is ready to examine the best way of responding to this. At the same time, it is concerned to avoid procedures that might impair the wording of Community legislation governed by an interinstitutional agreement.
So there we have it, Mr President, ladies and gentlemen. The Commission wants the amendments that will be adopted tomorrow to enable the text of the new directive entirely to fulfil the objectives laid down by Article 137 of the Treaty when it comes to workers’ health and social protection. I would take the liberty of emphasising personally the quality of the compromise arrived at. This has been done by differentiating properly between sources of risk and by authorising – in a simple way, I believe, particularly for risks arising from natural sources – a number of precautionary measures of which it will be a simple matter to remind workers in the interests of their health and which thus complete the provisions enabling the health of workers in Europe to be protected and to be so without our entering into a wealth of detail and complications.
That is why, Mr President, I think that this compromise genuinely deserves Parliament’s undivided attention.
The debate is closed.
The vote will take place on Wednesday at noon.
The eye is responsible for the largest share of human perception, so it is understandable that injury to the eye or loss of vision is among one of the most serious of all physical impairments.
The fundamental interests of workers demand that this directive should come into being as soon as possible. We all have an interest in the adoption of this report. From our point of view, this is a technical matter and in such instances there is always a good chance of reaching a consensus. In the course of the debate, however, some technical reservations have been voiced.
Knowledge of the risks, use of protective equipment and strict compliance with safety regulations are essential, not only for visual protection but for health protection in all its other aspects as well. The range of occupational hazards is extremely broad, and the risk of harmful health effects and of developing chronic diseases is considerable.
Sunshine is a natural phenomenon that is notoriously difficult to legislate on, and some Member States of the European Union do not have very much of it at all.
We must also take into account that the directive should provide Member States with the broadest possible opportunity, on as many issues as possible, to formulate for themselves, at national level – in consultation with the social partners and within the framework set by the directive – legislation that best suits their given circumstances. There should not be over-regulation, but a balance between the safety of workers and the realities of a given country’s economic and fiscal situation.
We can and will change the overly bureaucratic approach, but protecting health must always be the primary focus of our efforts.
The next item is the report (A6-0199/2005) by Mrs Jöns, on behalf of the Committee on Employment and Social Affairs, on the proposal for a decision of the European Parliament and of the Council establishing a Community Programme for Employment and Social Solidarity – PROGRESS [COM(2004)0488 – C6-0092/2004 – 2004/0158(COD)].
. Mr President, ladies and gentlemen, I will begin by warmly thanking your rapporteur, Mrs Jöns, and the Committee on Employment and Social Affairs for having carried out a high-quality piece of work and by also thanking the draftsman of the opinion of the Committee on Women’s Rights and Gender Equality, Mrs Figueiredo.
The future PROGRESS programme will play a decisive role in the development of social Europe. In this context, it aims to bring together the four Community action programmes on which the implementation of the social policy agenda up to 2006 is based, as well as a series of budget headings concerning working conditions.
The proposed approach will contribute to simplifying the instruments, both in legal terms and from the point of view of managing them, and to rationalising the budget structure. It will also enhance the clarity, visibility, coherence and consistency of the instruments and will prevent overlaps. The Commission has always been very keen to ensure that the revised text preserves this simplification and this rationalisation. That was the case with the initial proposal, and the majority of the amendments that Parliament has seen fit to suggest are also directed to this end.
I would be pleased, Mr President, to listen to Parliament’s observations, standing in once again for Mr Špidla, who has been detained by the EU-China Summit.
.  Mr President, Commissioner, ladies and gentlemen, I would like at the outset to reiterate my thanks to my fellow-members of the Committee for their constructive cooperation, but would also like to thank the Temporary Committee on the Financial Perspective, which has played a substantial part in ensuring, not only that PROGRESS is now a good instrument for the better implementation of the social policy agenda, but also that we will have enough money to be able to really ensure greater sustainability.
PROGRESS represents a response to the results of the Eurobarometer surveys, for what the public wants is greater involvement on the part of the EU in the combating of unemployment and poverty. For that, though, a primary requirement is for well-organised and structured sharing of experience, with it being particularly necessary that we should promote to a far greater degree the process of learning from one another, whether by supporting European networks, setting in motion Europe-wide studies and analyses or even by means of conferences. This is the only way in which we will succeed in maintaining, in future, the highest possible level of social protection throughout Europe, on which, after all, the maintenance of a peaceful society and social cohesion in the European Union depends. That is something that the Member States now, at last, appear to have realised.
Let me now turn to the Commission proposal, to which we have proposed a range of improvements and additions. The improvements primarily have to do with an increase in the overall appropriations and certain changes to the way in which they are distributed among the various areas targeted. What this boils down to is that we have now voted PROGRESS EUR 225 million more than the Commission originally allocated it, and I might also mention that this sum takes estimated inflation into account.
There was one of the fields to which the PROGRESS programme applies for which we, together with the Committee on Women’s Rights and Gender Equality, had to fight particularly hard, and that was gender mainstreaming. Without wanting to reopen old wounds, I have to say that I am firmly convinced that, if there are in future to be no more officially free-standing action programmes to promote equality of opportunity, reinforcing this in all areas to which the programme relates and measures taken under it is what is needed to win over the Women’s Committee.
Moreover, our Committee was not prepared to accept the cuts in the resources set aside for gender mainstreaming that the Council and the Commission sought. We are reversing many of these cuts, but, rather than taking the money away from other important target areas, we have done this by voting to make the very high flexibility margin of 10% less rigid and thus make it possible for the share allocated to gender equality to be increased by 4% to its present 12% share of the budget for PROGRESS.
The Committee also regards five points in this programme as being particularly important, and I expect the Commission to support us in this. For a start, we want to make the individual target areas more visible, which means that the programme committee needs to have five sub-committees, and also needs to organise for each target area an annual exchange of views on the way in which the programme is put into effect, enabling each of these committees to join with the specialist committees in this House in debating it.
Secondly, we want the transnational exchange to be maintained in future, for that alone will provide Europe with the added value that we want, and, thirdly, we want PROGRESS to help to really get the experience gained from the programme circulated among the Member States faster than the current programmes have done.
We in this Parliament do of course now want – and this is my fourth point – to be more closely involved in monitoring the programme. As I see it, the mere fact that the programme is to run for seven years makes this an absolute necessity. We therefore believe that the distribution of the annual funding around the individual target areas should not be a responsibility for the programme committee but rather a matter for the Budget procedure each year.
That brings me to my last point, the role of the social partners and non-governmental organisations. The Committee found the Commission’s desire to limit their role to no more than the pursuit of the EU’s objectives incomprehensible. We regard their involvement in the ongoing development of strategies as indispensable.
The possibility of participation in PROGRESS must also be open to national and regional non-governmental organisations. It therefore follows that the maximum co-funding should continue to stand at 90% and not at something like 80%, which would be a cause of major difficulties to many EU networks.
. – One of the most controversial aspects of this proposal to set up the new Community Programme for Employment and Social Solidarity – PROGRESS – is that equality between men and women has been lumped into one single social programme, when the issue is not merely a social one.
Accordingly, in the Committee on Women’s Rights and Gender Equality, we have sought to strike a balance between the need to raise the profile of the struggle for genuine equality between men and women and the Commission’s proposal, bringing action on the ground and the existing directives closer together. Against this backdrop, the creation of the European Gender Institute is of major importance; it should be granted greater powers and its own financial resources, more so than the Commission is currently proposing.
Most of the proposals that we adopted in the Committee on Women’s Rights have been addressed, at least in part, in the report by Mrs Jöns, whom I congratulate on her work. I should like to highlight the following points: the increase in cofinancing to a 90% ceiling, in light of the difficulties experienced by NGOs and other social organisations working in these areas; the increase in the financial framework to EUR 854.2 million for the seven-year period from 2007; and the change in the financial allocation between the different strands.
This programme must effectively address the question of the protection and social inclusion of immigrants, the disabled, the unemployed, children and young people, and the elderly, along with issues such as working conditions, the fight against discrimination, and the promotion of diversity. I wish to stress, however, that gender mainstreaming and the issue of equality between men and women must be incorporated into all strands and measures forming part of the PROGRESS Programme and all programmes using Community funds, in order to prevent women from being victims of repeated discrimination and to prevent any backsliding on the policy of equality between men and women across a broad spectrum of areas.
. Mr President, I would like first of all to address Mrs Jöns in order to congratulate her on her excellent report on PROGRESS. I am equally delighted by the quality of the debates we have had in committee and by the very interesting compromise amendments, of which I would specifically like to point out the following. I believe that interesting amendments have been made to the Commission’s text, particularly with regard to Parliament’s role itself. It should be recognised, Commissioner, that the Commission’s initial text treated us somewhat as the poor relation when it came to the evaluations of a programme actually extending over seven years (2007-2013). I think it is worth remembering what the Commission was proposing concerning the role of Parliament, namely the simple forwarding to Parliament of an ex post evaluation focused on the entire programme, an evaluation drafted by the Commission one year after the programme’s conclusion.
I believe that the proposals being submitted by the Commission respond to the need for Parliament to intervene directly and throughout the entire seven-year period covered by such an important programme. They are also particularly acceptable to the Commission.
Secondly, through the use of compromise amendments, Mrs Jöns has drawn attention to the particularly important role of non-governmental organisations and of social organisations. Everyone will be in agreement in recognising that, from a national and transnational perspective, these organisations play a particularly important role in the framework of the specialised networks belonging to them at EU level. It is therefore only natural that they should participate in devising, implementing and monitoring the programme. It is equally clear that promoting the direct exchange of experiences can ensure a greater understanding of the individual nature of events taking place in different countries; it is, moreover, only in this way that exchanges on strategies, good practices and innovative strategic approaches will bear fruit and endow the evaluations with the quality scientific approach they require.
I will say one final word on financial and budgetary matters since they remain the core issue. It should be pointed out that the sum of EUR 628 million, proposed by the Commission, falls well short of the amount recommended in the Böge report on the financial and budgetary package for 2007-2013. I would like in particular to emphasise that the success of the PROGRESS programme essentially depends on the amount awarded to it, and it is clear that the amount proposed by the Commission is by no means acceptable.
Mr President, I too wish to begin by thanking the rapporteur for what is, typically, an extremely good report. We have taken a positive view of this proposal concerning PROGRESS and the amalgamation of the previous four programmes. This may mean better coordination, less overlap and more efficient use of expenditure. Amalgamation is therefore to be welcomed.
The programme has a role to play in the Lisbon strategy that is, of course, not only about competitiveness but also about a social Europe and a less stratified society. It is a fact that unemployment is too high at present. Social protection systems and social integration do not operate in ways that are entirely satisfactory. Gender equality is not always to be seen, and there is still discrimination. This programme is therefore extremely important.
I wish to comment on a number of aspects also addressed by the rapporteur. Firstly, the pooling of experience, including transnational experience. It is incredibly important to make the most of the programme’s innovative character, for, at national level, we conduct labour market policies. These programmes must be creative and innovative and be extended across national borders so that everyone might benefit from what is being done through different projects.
Secondly, gender equality should not just be applied specifically in one area. Instead, it must permeate all parts of the programmes and of PROGRESS. I also wish to emphasise the accessibility aspects. Disabled people are now excluded from the labour market to a greater extent and have more difficulty being integrated into society. It is therefore important for the accessibility aspects, broadly understood, to be integrated into, and taken account of in, all parts of the programme so that disabled people can participate in the labour market. The same applies to the social integration of people who come from other parts of the world and who are not part of the labour market.
I myself have experience of working in Sweden on the Swedish programme. I wish to emphasise what the rapporteur too mentioned, namely that both sides of industry, as well as non-governmental organisations, must be involved in the whole of the work, designing, implementing and supervising the programmes. They will be a major resource in the work being done firmly to establish these programmes at national and regional levels.
The financial aspects have already been touched upon. The Commission’s proposal would make far too few resources available and is too old-fashioned. Social Europe is an area on which we must concentrate when we create the long-term budget. That is why the proposal by the committee responsible, put forward here in Parliament and recommending more resources, is to be preferred.
Now, the subject of a social Europe has been taken up by the British Presidency. In this context, the need for a properly resourced PROGRESS programme should also be evaluated.
. Mr President, ladies and gentlemen, I would also like to take this opportunity to thank the rapporteur for the excellent job she has done, as well as all the groups and my colleagues in the committee, who have helped, through the amendments they have tabled, to improve an initiative that we are very pleased with.
In my view, the greatest merit of the PROGRESS programme as part of simplification and rationalisation efforts is the renewal of a commitment to priorities that are crucial for achieving the Lisbon Strategy’s objectives, by providing instruments that are appropriate, albeit not fully balanced.
When we talk of investment in aspects such as human resources, training, employment services, efforts to achieve higher employment rates, the promotion of crucial qualitative and quantitative employment levels and at the same time an agenda for social cohesion, we have in mind objectives that should not be seen solely as a compensatory or offsetting appendage to a Lisbon Strategy focused exclusively on the economic sphere, but that form an integral part of it.
For these very reasons, I believe that it is fundamentally important to propose and plan a reinforcement of the financial framework, but we also place considerable emphasis on the success of this proposal, including the section relating to an increase in the cofinancing ceilings, which are essential in promoting a decisive and determining aspect of the programme: an upgraded role for partnership.
If the social dimension does not play a leading and decisive role in planning and implementation, commitment from the institutions alone will probably fall short of the objectives. Other issues have already been dealt with by other Members, and so I have dwelt on just a few points that, in my view, are crucial for the success of an option that is decisive in the relaunch of European strategies for development and the system’s competitiveness.
Mr President, I welcome the report by Mrs Jöns and thank her for her work. In particular I welcome the emphasis placed on social inclusion, gender mainstreaming, people with disabilities and the role of the NGO sector in this programme. I also want to throw my support behind calls for an increase in the financial aid proposed and for a co-financing rate of 90%, rather than 80%, in relation to the role of NGOs and social partners.
Let us be clear: the current economic strategies are driving more and more people into poverty within the European Union, and our hope is that PROGRESS can help play an important role in the fight against social exclusion. The strengthening of gender equality should be supported wholeheartedly by this Parliament, especially those elements which emphasise actions promoting gender equality that aim to combat discrimination and access to employment, career development, pay and training, and that fight the causes of poverty and social exclusion.
This is a real and immediate issue for women in particular. In Ireland, for example, the gender pay gap has substantially increased for women and the gap between men's and women's pay in Ireland is among the largest of any EU Member State. Irish women are paid 17% less for the same work as Irish men and, according to a recent report by the Central Statistics Office, one-parent families are three and a half times more likely to experience poverty.
If we want to see fundamental change within society and bring in this fundamental change in mindsets and conditions, we must support this programme and this report. I will be voting for this.
. Mr President, employment and social solidarity go together. The greatest social benefit, the greatest solidarity, is for people to have jobs. However, fuller employment will not come about through bureaucratic plans and schemes such as Lisbon, which the rapporteur and others seem to think will help and which is now discredited, surely: halfway through its time span and less than half implemented.
Employment is encouraged by removing restraints and scrapping regulations. I point out again in this House that those countries that have not adopted the euro have the lowest levels of unemployment. However, it goes deeper. In the Committee on Employment and Social Affairs in July, David Blunkett, the United Kingdom Secretary of State for Work and Pensions, said that we must not work against Member States, that different countries have different solutions and that defining best practice is the first step.
Therefore, we must observe what others do and learn from each other, taking and adapting from each other what suits best. We must not conjure up new projects with ever increasing budgets. The rapporteur rightly says that red tape must be cut through but is sceptical about the European Union's ability to do so. Likewise, David Blunkett said that many regulations were being passed which were impossible to implement. Just so: the first measure to be discarded is this well-meaning but artificial attempt to create social solidarity. I voted against it in committee and I ask this House to do the same.
Mr President, I should like to respond briefly to what the last speaker said. The Group of the European People’s Party (Christian Democrats) and European Democrats is in favour of this programme. If we want to achieve the Lisbon objectives, if we want jobs for everyone, we must help people to achieve this goal. After all, people in employment are best placed to meet their own basic needs. That is why it is so important that all those disadvantaged groups know that Europe exists and that it can provide them with support in finding jobs, in gaining extra qualifications, in changing working conditions, and so on, and it is for that reason that I congratulate Mrs Jöns on this report.
I should like to answer two questions. I have just received a note to which I can now respond in my own language. The first question is: how do you actually arrive at the amount mentioned in your amendment? The amount that was proposed at the time was EUR 854 million, which was still wishful thinking on the part of Mrs Jöns. We then thought that such an amount was not attainable, but we subsequently joined forces and arrived at a final sum of EUR 858 million in Mr Böge’s report. That is why we have increased the amount from EUR 854 million to 858 million, and I assume that everyone is agreed on this. We have also changed the percentages. We wanted to do the Committee on Women’s Rights and Gender Equality a favour by setting aside more funds for gender equality and we also wanted to put some money aside for working conditions. I think that those issues are worthwhile and that they can redress the balance in PROGRESS to some extent.
Finally, it is because all those minor incidental programmes do not make life any easier that I am delighted with PROGRESS, which will enable us to channel our money, commitment and energy much more effectively. I would therefore support everyone involved in this PROGRESS programme, and I hope that those two amendments tabled by our group will make it past the finishing line.
Mr President, I warmly support my good friend and colleague, our rapporteur, Mrs Jöns, in her work to strengthen this funding proposal. It underpins our European work on the critical issues of discrimination and social exclusion that continue to hold back so many people in our societies.
If the Lisbon Strategy is to mean more than just words, Parliament is right to expect a significant increase in funding for this area. If politicians in Brussels are genuinely worried about disengagement and alienation, as reflected by the votes on the Constitutional Treaty and in other ways, it is right for us to insist that the Commission should strengthen, not weaken, the role of both social partners and of non-governmental organisations in this programme.
I strongly support combating all forms of discrimination. As many colleagues are aware, I have a specific interest in working with the disability movement. I would like to remind Parliament and Commission that this is the programme which provides the core funding to enable disabled people, and indeed other groups that are discriminated against, to meet and to represent themselves at European level. If we fail to allow this, we exclude the most disadvantaged people from our work in the European Union.
I remember very well the budget crisis back in 1998, when the funding for such NGOs was called into question in a wholly unjustifiable manner. It was resolved at political level by the Member States, on the clear understanding that the work of these organisations on combating discrimination is vital in pushing forward the EU agenda. Let that be remembered today.
I want to reiterate that it is important for these networks to be independent and capable of representing the concerns of their members. The Commission too often sees them as agencies for promoting and implementing its work. No, they must represent the views and experiences of disadvantaged people themselves.
I believe in gender mainstreaming, but it should apply to disabled people too, with disabled, not able-bodied, people representing them. Our amendments, which provide for adaptations, accommodations and accessibility and include publicity, are absolutely crucial in ensuring that disabled people are involved.
Finally I want to express support for the small disability organisations for blind and people, or people with intellectual disabilities. They too have a right to meet at European level and we should not forget them and try and lump people together in large groups. There is room for all organisations, large and small.
Mr President, esteemed colleagues. Solidarity is one of the most fundamental principles of European integration. In this regard, the neighbouring Scandinavian countries serve as a good model for my home country Estonia. Finland, Sweden and Denmark have some of the highest human development indicators in the world. At the same time, they occupy positions at the peak of economic competitiveness. In order to achieve the Lisbon development objectives and find an appropriate social model to meet the challenges the European Union will face in the future, we should certainly keep their valuable experiences in mind.
The decision under discussion, which would establish a programme for employment and social solidarity in the Union, is a substantial step towards the creation of a more uniformly developed social environment in Europe. In connection with this, I would like to emphasise that non-governmental organisations can be effective partners to national governments, and as motors of civil society, these are also responsive social indicators.
In order to increase and improve the progress of this programme, and also its implementation, I, as one of the co-rapporteurs, suggested that the rate of cofinancing should be raised to 90% of the total expenses of NGOs. This is a significant measure which will especially help the 10 countries that have most recently joined the European Union to catch up more quickly with the others. A prosperous Europe is a goal towards which we all strive. Today, the new Member States in particular require support in order to work as equals with the other Members, without eating into the other countries’ budgets.
We must ensure the stability of democratic processes, and this is directly connected with social stability. The measure of raising cofinancing is also important because both the associated candidate countries of the European Union and the western Balkan states included in the process can participate in the programme. In conclusion, I would like to thank the rapporteur, Mrs Jöns, for her expert work, and also you, my good colleagues, for your attention. Thank you.
– Mr President, we agree with Mrs Jöns’ report – and I wish to congratulate her – because we believe that safeguarding high levels of social protection and participation of the workers, at a time when the rules of the market and of profit prevail, is our urgent duty.
We consider that all workers have the right to work and live in an environment of equality and social cohesion and therefore stress, among other things, that immigrants are not second-class workers or citizens. The enjoyment of equal rights and equal opportunities and their social protection and integration are non-negotiable.
The same also applies to people with disabilities, who must also have access to work and whose social integration must be promoted and confirmed.
The European Parliament can and must have a fundamental role in the monitoring and application of the PROGRESS programme. The citizens of the Union and every person must have the right of participation and of equal opportunity in the society in which they live and this can only be achieved when profit policies do not steal a march on social policies. We consider that the PROGRESS programme, with the improvements approved by the relevant committees, including the increase in funding, can at least play a role in safeguarding a certain level of social cohesion by giving work to those who have been socially unprotected in the past and, ultimately, by achieving social protection for all workers without cutting corners and without discrimination.
– Mr President, Commissioner, we should talk not about the PROGRESS programme, but about the PROGRESS programmes, which Europe hopes will develop as a result of your Commission's proposal. Efforts to rationalise the funding administered by your Commission are praiseworthy and we hope that they will prove to be successful in achieving greater cohesiveness and avoiding duplication when this new programme is adopted.
Without ignoring the competence of the Member States, efforts are being made to safeguard the and to apply the open method of coordination in the fields of employment, social protection, the organisation and improvement of working times, the fight against discrimination and gender equality.
Reducing the number of budget lines from 28 to 2 and harmonising the scope of the four programmes which already exist will, we hope, help to make support for the social and political agenda of the Lisbon Strategy more effective.
I congratulate the rapporteur because, with her ability to take a balanced view, she accepted all the positive improvements proposed by the committees in their opinions, especially by the Committee on Women's Rights and Gender Equality, for which I acted as shadow rapporteur on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats.
Ι hope in particular that future provisions adopted by the programme committee, assisted by the four proposed subcommittees, will bring about the required simplification in the use and flexibility in the funding of the programmes, so that the participation of European networks and of national and regional non-governmental organisations becomes a reality, so that transnational cooperation is reinforced and mainstreaming to combat all forms of discrimination and gender discrimination and to reinforce participation by women and people with disabilities becomes a reality, so that the European Employment Strategy, which is the key to the implementation of the Lisbon Strategy, is helped by the social awareness which will strengthen the PROGRESS programmes.
This programme is designed, therefore, to support the application of protection and of the fight against social exclusion, especially of minority groups, and improvements to the working environment, supplemented by the provision for combining family life and work so that women are given the opportunity to participate in the workplace.
We are also hoping for measures to combat all forms of discrimination against immigrants and to integrate them by recognising undeclared work, as proposed by the programme.
Thank you. We hope that the objectives of the programme will be implemented.
Mr President, one of the fundamental principles of Community law is the equal treatment of women and men. All the directives relating to this have made a decisive contribution in improving the position of women, who make up 52% of our population and thus constitute the majority. Grateful though I am to Mrs Jöns for having reinforced this aspect of the PROGRESS programme, I do take the view that the amalgamation of the five areas of the social agenda is politically mistaken and must not be allowed to remain unchanged. Gender equality should have a free-standing programme of its own.
There are six arguments in favour of this: firstly, the Constitutional Treaty reinforces equality policy; secondly the equality programme, like the budget for it, was formerly a matter for the Committee on Women’s Rights, and quite rightly too. Thirdly, the awaited creation of the Gender Institute, gender mainstreaming and a relevant and free-standing equality programme will, in matters of equality policy, make the EU and this House of ours very visible to women; all women will see that Europe is actively working for them. Fourthly, the Women’s Committee remains a driving force for the rights of our female citizens and will not agree to those rights being undermined by such things as the planned amalgamation, with effect from 2008, of the DAPHNE anti-violence programme with the programme against drugs, which amounts to an open assault upon women’s policy. Fifthly, gender mainstreaming must be consistently applied in all PROGRESS’s pillars, whether in employment, social protection, working conditions or the fight against discrimination, for women are still subject to discrimination in many areas, and, sixthly, what is currently going on runs counter to the Barroso Commission’s commitment to putting equality high up the agenda.
Although PROGRESS puts women back on the social agenda, pigeonholing them under ‘social issues’, the solution to the equality problem is political in nature. We women may have lost the first round, but Parliament’s amendments – and thanks again to Mrs Jöns – have prevented drastic cutbacks in the area of equality of opportunity.
Let me warn the Commission, though, that, if equality policy becomes even less visible and is taken even less seriously, then support on the part of women will diminish as well. PROGRESS depends on them.
Mr President, the European PROGRESS programme will henceforth encompass the former European Gender Equality programme in the form of a section on equal treatment of men and women. I congratulate Mrs Jöns on her report. Without doubt, the Lisbon challenges impose the need for an agenda to achieve a rationalised social policy in terms of spending and monitoring. Yet, will the new European social policy enable women to gain full recognition for all the functions they perform? Will the value of their work be better recognised by integrating the policy of equality into that of employment?
Etymologists set us thinking. The origin of the word economy, , house, and , rule, explains that economy is a desire to run a house efficiently. In all domestic or professional spheres, in the market or non-market sector, women know how to make use of scarce resources and turn them into something else. They know how to satisfy everyone’s needs and desires and to redistribute the outcome of what they produce. Around 30% of women’s economic output is not even accounted for. That earned the US economist, Gari Becker, a Nobel Prize. In my country, behind the Iron Curtain, women did not expect to receive a pay slip, nor unemployment benefit to support those close to them. They only worked to ensure their own survival and that of their family. Lisbon wishes to fight against impoverishment in Europe and for greater social justice. The clearly identified commercial criteria are widely debated here. Let us make no mistake, a significant effort remains to be made to identify the work of women, the driving force behind the networks of solidarity, including the economic indicators of our nations’ accounts. Solidarity in the economy calls on us to conduct politics in a different way and to establish relations between human beings based on public-spirited and socially aware behaviour that respects everyone’s differences.
– Mr President, Commissioner, the debate on PROGRESS, the new Community programme, is being held at a very important time. Firstly, the recently enlarged European Union has as its basic aspiration the difficult objective of economic and social cohesion in today's environment of low development levels and regional and social inequalities.
Secondly, the European Union is preparing to enlarge towards south-east Europe and to start accession negotiations with Turkey, a large country with serious problems in all sectors. These developments relate directly to our political plans and to our financial perspectives.
Thirdly, the social problems of European citizens which the PROGRESS programme is designed to combat lie at the heart of speculation about the effectiveness of our social model and the credibility and viability of the European Union.
For these reasons, we expect a great deal of the PROGRESS programme in terms of its structure, its collective and coordinating character, its adequate funding, the potential to mobilise social and economic agencies and, more specifically, to give numerous agencies at national and regional level the chance to participate, because we must not forget that our administration to date is making European citizens say that we are supporting and cooperating with the professionals of the European programmes and not the real, basic protagonists.
I should like in particular to highlight the need to integrate the gender factor into all sectors in which action is taken, in all evaluations and reviews, both interim and annual, of the PROGRESS programme, as the Committee on Women's Rights and Gender Equality emphasises in its opinion.
We have a great deal of experience in the European Union today from the application of equality programmes at Community and national level. At the same time, women have a great many problems in connection with discrimination, unemployment, poverty and exclusion.
We therefore need to work in the new framework which we have before us, in the PROGRESS programme, with political perspicacity and appropriate administrative mechanisms, in order to respond to the aspirations of women and resolve their problems.
. Mr President, I thank Parliament for this interesting and important debate. I am delighted that the opinion adopted by Parliament’s Committee on Employment and Social Affairs shares with the Commission’s proposal the same desire to simplify and to rationalise, and I would like to say a few words about the Commission’s position with regard to certain major amendments.
Having regard to Amendment 55 on the inclusion of regional and national non-governmental organisations as potential beneficiaries of the programme, the Commission stresses that this support for national and regional NGOs has not been ruled out. Nevertheless, the Commission wished to send a signal to clearly indicate that the programme is first and foremost aimed at NGOs organised at EU level, as they bring a higher degree of added value.
As regards increasing the financial envelope of the programme, Amendments 66 and 73 together with dividing the funds among the various sections of the programme and the flexibility reserve provided for Amendments 67 and 74 the Commission is not opposed to a debate on these issues but, at this stage, it is not amending its initial proposal and is waiting for an overall agreement on the financial perspectives.
Having regard to Amendment 59, which divides the Committee into five subcommittees corresponding to the five sections of the programme, the Commission will not change its position with regard to the fact that it wishes to be assisted by only one committee on the PROGRESS programme, even if the members of this committee may change according to the agenda, as is indicated in recital 12a of the amended proposal for a Council decision. I am pleased to note that the position of the European Parliament is not very far removed from that of the Commission.
Inter alia, the amendments aimed at strengthening the role of the European Parliament or, furthermore, at mainstreaming the gender dimension are very much welcomed by the Commission. There is no danger that we will lose sight of gender mainstreaming in the new PROGRESS programme; on the contrary, the Commission will ensure that it highlights the aspect of gender which, by being integrated into the new programme, will strengthen the principle of mainstreaming.
I quite understand the concerns expressed in the draft opinion of Parliament; that is why the Commission will amend its proposal as far as possible in order to respond to this opinion of Parliament.
Mr President, I will now list the amendments that the Commission can accept in full: 1, 2, 3, 5, 6, 7, 8, 10, 12, 13, 15, 17, 19, 20, 21, 24, 25, 26, 30, 34, 36, 37, 39, 40, 42, 43, 46, 47, 52, 53, 54, 61, 62, 63, 68, 69 and 70.
The Commission can substantially accept the following Amendments, but accept only the spirit of parts of them, and on condition that they are reworded: 4, 11, 14, 18, 22, 27, 28, 29, 31, 32, 35, 41, 44, 45, 48, 49, 58, 64, 65 and 71.
Finally, the Commission must reject Amendments: 9, 16, 23, 33, 38, 50, 51, 55, 56, 57, 59, 60, 66, 67, 72, 73 and 74.
In conclusion, I would like to thank the European Parliament for the quality of its debate on this proposal. Thanks to the dialogue between the Commission and the European Parliament, I can say with conviction that the resulting text will take better account of the political objectives of the European Parliament while at the same time having contributed to the effort to simplify and to rationalise, which will be to the advantage of the beneficiaries. The PROGRESS proposal submitted to you is essential for implementing the new social agenda. This programme will enable us to give financial backing to the instruments we have, such as the open method of coordination, the drafting of legislation and efforts to monitor its application, the exchange of good practices and the action of non-governmental organisations. Mr President, that is my conclusion.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A6-0202/2005) by Mr Weber, on behalf of the Committee on Culture and Education, on the application of Articles 4 and 5 of Directive 89/552/EEC ‘Television without frontiers’, as amended by Directive 97/36/EC, for the period 2001-2002 [2004/2236(INI)].
. Mr President, ladies and gentlemen, the ‘Television without Frontiers’ Directive is, without doubt, one of the success stories of the European Union. In 1989, when the first text was adopted, there were only about 50 television channels in Europe. Today, there are 50 times that many. The audiovisual landscape has been changed radically by satellite, cable, digital, the Internet and the mobile telephone. New media, new broadcasting methods and new services have appeared. There is therefore a crucial and urgent need to revise and extend the directive. Mrs Reding has announced that she will present these proposals to us in autumn. I take advantage of this occasion to congratulate her on her commitment to European television and to thank her for the attention she has clearly given to professionals from the sector. I invite her to pay attention to the three parts of this report, to our thoughts on the application of Articles 4 and 5, to the paths we propose for the revision of the Directive and to the significant problem posed by media concentration.
With regard to Articles 4 and 5, the results are good and these measures must be upheld. They are the minimum standards satisfying the most people and it is advisable not to downgrade them, even if pressure is growing to reduce regulation. We can, however, propose improvements when it comes to defining the concepts of ‘independent producer’ and ‘work’ or to establishing a more standardised grid of the results of the Member States, for example. Revising the directive is not easy. We must find the right balance so that the audiovisual sector does not become a purely commercial sector to the detriment of cultural diversity. At the same time, however, we must not hinder the development of a sector in the throes of a continuous technical revolution, which is very important for our industries and for our jobs.
The standards laid down by the directive are minimal as it is, and they have not always prevented a slide towards commercialism and mindlessness in certain Member States. Unfortunately, the numerous interviews I have been able to have demonstrate that the general mood is such that the level of regulation will decrease under the combined pressure both of the industries and advertising and also of a number of Member States. That is why, together with my colleagues, I call for the legal basis chosen to be one that allows this text to be overseen by the Committee on Culture and Education. Without wishing to create hostilities, I am afraid that another committee might tackle this text from a more commercial than cultural angle. The proposals that I am submitting are not intended to deviate from the principles of the current Directive, which is based largely on self-regulation and which is not overly prescriptive. It does not deviate, either, from the two previous reports by our institution, including the one by my fellow MEP, Mrs Hieronymi.
This revision of the Directive must enhance a number of fundamental principles: free movement of European television broadcasts, free access to exceptional events, promotion of European works and recent independent productions, protection of minors and public order and protection of consumers thanks to the identification of content providers and to transparency in advertising and the right of reply. It must also promote the movement of national works in every country of the Union. We produce a great deal. We exchange too little among Europeans. We must remedy this shortcoming. We must also encourage European content to be shown on television. That can of course be promoted through the Media (Plus) programme.
I would also like us to address the definition of what a work is. The ‘Television without Frontiers’ Directive indicates what it is not. It is not information. It is not advertising. Yet is it reality TV, for example? I would prefer – as would a number of professionals – an actual definition. I could also emphasise the role of public services. They must be able to carry out their remit. How can we help them to do this? I regret that my fellow MEPs have not followed my proposal for a European Public Audiovisual Service Charter.
I would also like to invite the Commission to find the means to protect the diversity of television property and to prevent all excessive media concentration. Media pluralism is essential in democracy; since the Union keeps telling us that we cannot legislate in that area, it must at least help the Member States to lay down more stringent rules. On Tuesday 13 of next week, we are going to hold a seminar on this important issue, in Manchester. Since Mrs Reding is listening to us, I would like her to inform us of the developments envisaged by the Commission at this stage of the work, in particular on issues relating to advertising, to the field of application of the directive, to the support measures for the production of European and independent works and to the organisation of the regulation. What about adapting the country of origin principle and the principle of media pluralism?
. Mr President, I would like to thank Mr Weber for his willingness to engage in dialogue and for seeking agreement. I firmly believe that democracy is essentially a system of public opinion and that its quality therefore depends on the quality of what we have come to call freedom of expression, a right that not everybody understands properly. For me, freedom of expression is above all the right of each citizen to choose the channels of information he or she prefers. Consequently, in order to safeguard that right we must prevent too many media organisations from falling into the hands of a few, and I entirely agree with you, Mr Weber, on the need to combat the phenomena of concentration, but we must also consolidate a situation in which the media are not subjected to criteria laid down on a whim by the government that happens to be in power at the time.
Ladies and gentlemen, I believe these comments to be very general, and they lead to certain specific considerations which I would like to be implemented in the not too distant future. We must combat all initiatives that reduce the quality of freedom of expression. It is therefore not acceptable to interfere with the content of programmes. Let us stop doing so.
I do not believe that we should dictate to the commercial television channels how to administer their advertising, because advertising is essential to commercial television. They must respect the limit established by law, but we should not lay down how they must distribute advertising, because they know exactly how to make the source of their commercial survival viable.
Mr Weber, we must establish the political objective — and this is where we disagree — of putting an end to a concept that I believe to pose certain difficulties: that of public service. That concept makes sense insofar as spectral space is limited and the governments must therefore regulate it by means of a system of franchises, which in the end become intimidatory. Nevertheless, Mr Weber, you have acknowledged that we are moving towards a world in which television must be redefined, a world in which television means conventional television as we know it, but also television via the Internet, television via mobile phone and television via all the new technologies. It is not therefore a scarce resource, and we must restrict State interventionism. I hope that in the not too distant future, this concept of public service will no longer be applied to commercial television.
I would therefore like us to be able to agree on how to redefine the role of public television channels. They are fundamental, provided they adhere to the principle of subsidiarity, that is to say, that they make the programmes the viewers wish to see and cannot see on the commercial channels. Mr Weber, that is the principle of subsidiarity, which I defend.
In conclusion, Mr President, I believe technologies are changing and that consequently the perspectives are changing too. I also believe it is our responsibility to do our utmost to ensure the new ‘Television without frontiers’ Directive becomes an opportunity to increase the quality of democracy. I would therefore like to express my hope that we do a good job.
Mr President, I welcome Mr Weber's report on television without frontiers and I fully support it. A proper media policy providing cultural values is crucial to broadening the understanding between our nations.
When the first legislative act on this subject was approved, my country – Hungary – was not yet a member of the European Communities. However, this legislation meets the requirements of our cultural policy.
As regards this topic, I should like to raise the question: why do we have to regulate the programmes on our television channels? The answer is very simple: because we want to save our national cultures and create a common European identity. In order to promote cultural diversity and build up a European identity, we need a stronger exchange of our cultural values, including our cinematographic heritage.
This new report is a further step in the right direction. The so-called quotas generally worked well. The cases where they failed to do so should be compiled and studied. However, we should give a more precise answer to the question: ‘What is a European production?’ How can we ensure that it will consist of as many films with cinematographic values as possible? For me, that is a crucial point. I am sure that European cinema helps European people – mainly the young people – to understand each other's sorrows and joys. Perhaps having a sub-quota, especially for feature and documentary films, would be an improvement.
The other question concerns the case of non-domestic productions. In smaller countries, such as Hungary, it is not a problem. On our television channels, many non-Hungarian and European films are broadcast. However, in some larger Member States, there are hardly any non-domestic European programmes. As the referendum on the Constitution shows, people from some larger nations hardly know anything about the values of the Central and Eastern European countries or of other smaller Member States. The European identity needs and deserves to be reflected, even on the channels of the bigger nations. Often our legislation just follows technical developments. I hope that, in the light of the digital revolution, we can pass proper legislation in due time. That is why I welcome Mr Weber's excellent report.
. Mr President, ladies and gentlemen, I too would like to repeat what a special and important place the ‘Television without Frontiers’ Directive occupies within European integration. Through the impact it has, it creates a strong and clear link between all Europeans; it remains one of the essential factors of intercultural dialogue and contributes to developing our European identity.
Mr Weber’s report not only refers to the application of Articles 4 and 5, but also to issues such as the revision of the Directive itself or media pluralism. Through my amendments, I was particularly keen to encourage assistance to be given to Europe’s special character so that cultural diversity, freedom, pluralism and independence of the media remain the crucial components of Europe’s audiovisual model. I also attached great importance to prioritising qualitative methods of analysing cultural content when confronted by the offensive of private or commercial production companies on the European markets. It is therefore crucial, in my opinion, to develop the special European character of content by establishing a link with funding methods. This precise point did not need to be developed in this report but it will absolutely have to remain a priority objective during the overall revision of the directive. In actual fact, nothing can be truly effective as long as the Member States do not commit to continuing funding public service television and to justifying the use of funds to the European Union.
Obviously, it is impossible to talk about revising this directive without addressing the delicate issue of advertising. With regard to the latter, I considered that its content and regulation ought to be clearly defined, in particular for advertising relating to alcohol, which has a harmful effect on children and vulnerable people. I would even consider it crucial to extend the Directive to all audiovisual services made available to the public.
I therefore hope that the new Directive can lay down legislation that genuinely implements the application of the penalties provided for as regards quotas and advertising. To conclude, I therefore ask you to vote in favour of this very satisfactory report proposed by our fellow MEP, Mr Weber.
.  Mr President, ladies and gentlemen, I too would like to thank Mr Weber for his report and particularly to express my agreement with his view which underpins it, namely that this television directive has been a European success story. Over recent years, it has been possible to reserve most of the broadcasting time to European works, which is what the directive was intended to do. What is also crucial is that the process of integration in which Europe is engaged means that there has to be more exchanging of television programmes between all the European countries. In view of the regrettable fact that the percentage of broadcasts produced by independent producers has declined over recent years, more of them should be sought out and more European joint productions facilitated.
There are two problematic aspects that I would like to address. Particularly in the new Member States, there has been an increase in media concentration to a disturbing degree, and that is something of which we must not lose sight. Media concentration of such a kind cannot, politically speaking, be in our interests, for media diversity makes for freedom and liberality, and is something that we must defend. I agree with Mr Weber about the need for regulation if we are to be able to do that.
The second crucial aspect is that in adapting the directive to the new technological revolution, and to digital media, we must do everything possible to enable public television, whatever the challenges posed by the competition, to really benefit from these new technologies, thus preventing it from being undermined and put at a disadvantage without anyone noticing. The real test of our success will be media diversity in the public sector too. Speaking as a German Member of this House, whatever the high regard in which I hold public television and whatever my commitment to it, I have to say that it must do what is required of it even with the new resources at its disposal and there must be no more of what one might describe as surreptitious advertising in public television.
. – Mr President, firstly I should like to thank the rapporteur, Mr Weber, for the excellent report which he has presented and for the fact that he presents a broader picture of the needs and objectives which the TV without Frontiers Directive needs to serve. In my opinion, the two major problems against which we need to pit ourselves once more – both the European Parliament and the Commission – in the run up to the review of the directive in the autumn are:
Firstly and most importantly, over-concentration of the media, which is damaging pluralism and substantially restricting democracy, as the rapporteur rightly notes. However, we also have some experience. Until now, this matter has been left solely in the hands of the Member States and over-concentration is increasing and in several Member States democracy is suffering. I therefore think that we need to ask the Commission for a common European antitrust policy which will protect pluralism and diversity and prevent the unfair concentration of ownership.
The second problem concerns the very defence of European television productions, which are a facet of our European identity and of our European culture. We need to do whatever we can here to strengthen European productions by reinforcing the circulation of national productions at trans-European level, by supporting joint European policies and productions and by improving how we use and coordinate the positive role of public broadcasting. In addition, if we want to talk about quality, the Commission needs a positive definition of what works are, so that ridiculous, reality-type productions do not pass as quality and as European productions.
I trust that Parliament will play a fundamental role in shaping the new directive in both these sectors.
.   Mr President, having lived most of my life under Communist rule, the rules we are enforcing in the ‘Television without Frontiers’ Directive sound all too familiar to me. Back in Communist times, a Soviet directive along the same lines was in force in the Czech Republic, aimed at drastically reducing the number of American films in favour of European productions, except that back then it applied to French and Soviet films respectively.
According to paragraph 14 of the Weber report, Parliament should endeavour to ensure that the content of television programmes is uniquely European. This begs the question of who should decide what ‘European’ means in this context. I can assure you that if there is such a thing as a universal European, then there is a simple solution to any concerns he may have in this regard. By using his channel selector, together with a small satellite dish and a receiver costing EUR 130, he can watch 1 400 television channels. It would be nigh on impossible to regulate his viewing habits.
We will not succeed in creating a European television oeuvre by means of the Directive. The only cultures that exist are national ones, and it will always be the latter that fill European quotas. For that matter, the most European programme of all is the American film , since every viewer from Finland to Portugal can understand it in its entirety. Hollywood productions are surprisingly European in their universal appeal, and our persistent attempts to keep American culture out of the mainstream of European civilisation and values are laughable. I look forward to the time after Turkey’s accession when we will use quotas to deny Europeans easily-understood American films of this kind, and be obliged to broadcast Turkish films in their place as part of a single European culture.
This amounts to nothing other than the customary social engineering, based on the belief that bans, quotas, regulations and subsidies can be used to create cultural values. This belief is entirely misguided, as the only thing that we will create is mollycoddled film directors safe in the knowledge that they can make absurd films that only a select group of relatives, mistresses and friends will see fit to applaud. By implementing the Directive, we are providing livelihoods to vast supervisory bodies in the EU Member States and granting subsidies to talentless creators who would otherwise be left behind in the usual competition for viewers. We are also perpetuating an ineffective public television system and funding European television stations that attract such a small number of viewers that it is a waste of electricity to run their transmitters. Real culture does not depend on regulations or on an endless stream of subsidies. It survives at national level, even without artificial precautions on the part of the EU. We should abolish the Directive, and leave cultural values in their rightful place, namely in the nation states.
Mr President, the television directive is indeed one that gives the public a direct experience of the benefits of Europe and the European Union. Protection of young people, protection of consumers’ interests, cultural diversity, European content and European productions – all these things are of value and the ‘television without frontiers’ directive guarantees them to viewers in all the European Union’s Member States.
I am very grateful to Mr Weber for highlighting the success of this and demanding those things that we need if it is to be continued. As we are all aware, people not only have a television at home, but are also, and increasingly, able to receive programmes over the Internet or via their computers and mobile phones. It is not acceptable that the same transmissions should be subject to different regulations depending on where they are broadcast from, and so it is indeed the case that this directive urgently needs to be revised.
In a couple of weeks’ time, the Commission and the British Presidency will be holding a major conference on this subject in Liverpool. I strongly urge not only the Commission and the Member States, but also businesses and broadcasters, to be ready and willing to really carry forward this directive.
In particular, I urge, firstly, that the digital divide be reduced, for we need access to all media. Secondly, the television directive’s objectives – ensuring cultural diversity, the dual system, protection of young people and consumers – need to be guaranteed appropriately in the new media. It is for that reason that this report enjoys broad support from this House.
– Mr President, television has been a catalytic medium for many years now, informing, educating and entertaining European citizens.
The European Union is aware of the lack of quality European productions and has set itself the primary objective in the TV without Frontiers Directive of reversing this worrying state of affairs by setting broadcasting quotas in order to promote European and independent productions.
It is very positive that the European Commission notes in its last report for 2001-2002 that there has been a bigger increase in the number of European works scheduled, with broadcasting of independent European productions fluctuating at around over 10%.
However, this positive image has a number of negative aspects. For example, careful examination of the quotas shows that they are mainly met by domestic productions. Although this certainly does not contradict the directive, it does not help to create a European audiovisual area, which cannot come about while European viewers have inadequate access to the audiovisual productions of other European countries. It is a fact that joint European productions need to be promoted.
The report by Mr Weber, who has worked methodically and has received congratulations on a job well done by the entire Committee on Culture and Education, also extends to other important matters, such as safeguarding pluralism and the major issue for many countries of concentration of the media.
The Commission therefore needs to take serious account of the proposals in the report. It is our duty to resist the pressure being exerted for a reduction in the regulatory arrangements in the directive, the minimal rules of which have been unable to reverse the deterioration in programme quality.
This century's culture of the image is a challenge to us to defend European culture and to channel it as a competitive product to other continents on our planet, given that to date, unfortunately, its citizens have consumed whatever is produced on the other side of the Atlantic.
This major issue is a cultural and, primarily, a political issue. We have seen the extent to which the glamour productions of the United States contrast with the reality of New Orleans.
Mr President, ladies and gentlemen, the Weber report contains many innovative and important elements, including a full acknowledgement that the way democracy functions in every country is radically influenced by the media systems and that therefore it is vital to have a system of democratic controls to guarantee that citizens’ rights are not violated by state or private monopolies. Not only is it essential for everyone to receive accurate information, but everyone must be able to participate in the management of communication.
I would like to stress, however, that the issues of information and communication are far more extensive than merely a debate on competition and pluralism. A public sector is not enough to guarantee public control of information management; it is not enough for state television to be subject to the government and the parties as is the case in Italy and as, apparently, threatens to be the case in Slovenia; nor is the private sector a guarantee of anything, if all the commercial television channels are in the hands of a few and if advertising imposes decisions and content with regard to both entertainment and information.
I believe that Europe and Parliament must take a big step forwards in order to understand problems such as this one. It is vital for the directive to be revised, but the Commission should bear in mind that the debate goes beyond market-place arguments. In fact, television determines the cultural, intellectual and ethical environment of every country, and that in turn determines its degree of democracy.
Mr President, I have long believed that the audiovisual sector has great potential for Scotland and Europe. I myself spent a day on work experience on a film set in Glasgow during the summer. I would add my own congratulations to our rapporteur for a very sensible and ambitious report.
This is not an area lacking in legislation; quite the reverse, the question for us is how effective that legislation is in this mobile digital Internet age.
I would, however, take some issue with paragraph 21 of the motion for a resolution. Scotland has, of course, a specific cultural, national and, indeed, commercial potential and I believe that the Scottish Parliament should be responsible for broadcasting, although fortunately there is nothing in the EU rules to preclude that.
I also warmly support paragraphs 10 and 11, calling for an extension of the Media Plus Programme. This has demonstrated what a positive impact the EU can have. I hope the Commission will rise to our challenge and be as ambitious as we are.
Mr President, ladies and gentlemen, this report, which is quite balanced, emphasises certain problems and issues that are a concern for anyone who grasps – as we independent supporters of a Europe of the peoples do – the danger, plain for all to see, of a globalisation whose negative effects are to be seen, above all, in terms of culture.
This is confirmed by the type of message and values or, to put it another way, lack of values that are disseminated through systems for the production and broadcasting of television’s message, which are squeezing our own production and suffocating the free expression of independent producers. I therefore believe that it would be a positive step to revise the directive in such a way as to be able to support producers and small and medium-sized enterprises, which are certainly not the recipients of the aid in question, thus restricting and circumscribing the influence of such messages.
We have not exhausted here, however, the debate over this outright cultural ‘mongrelisation’, being imposed through the globalisation of audiovisual messages. This is, however, the central point: European identity is being threatened by the very broadcasting of such messages. This is, therefore, the point that we should be debating, and we should have the courage to call a spade a spade, since what we are seeing is actually the pauperisation of everything that is imported from European culture. One particular point should be stressed, and it is mentioned in paragraph 38: censoring messages from non-EU channels that incite hatred of our culture, of the West, as was recently the case when the Lebanese channel Al Manar transmitted messages opposed to our civilisation, from sources very close to Hezbollah, via a European satellite.
– Mr President, Mr Weber has brought his experience to bear in his excellent report and for that I congratulate him.
Despite the fact that, with the application of Articles 4 and 5 of the Television without Frontiers Directive on the future of European policy in the audiovisual sector, positive steps have been made, there is nonetheless still concern about broadcasting quotas for European programmes, which remain low, making competition with other productions, especially from the United States, difficult to impossible.
At the same time, I note that there has been a reduction of about 4% in independent productions over the last four years, which is out of keeping with the directive and with efforts to enlarge the free market in the field of the audiovisual media. On the contrary, it restricts the free expression of producers both qualitatively and quantitatively, with the monopoly tactics being applied by other countries in the European Union.
Unfortunately, infringements of the rules adopted by the European Union on total advertising time, interruptions to programmes for advertisements, scheduling of unsuitable works at specific times and the indirect promotion of banned products, such as tobacco and alcohol, during broadcasts, are just some aspects of an uncontrolled phenomenon for which the Member States are responsible.
Cultural diversity is impossible without television without frontiers, without a single market and protection of the human dignity of consumers, minors and citizens in general. Only with freedom of thought, of provision of services and of protection of producers' intellectual property rights can television without frontiers survive and operate.
The European Union has a duty to defend the role of the public and private audiovisual media, with respect for the relevant regulations and directives and the Charter of Fundamental Rights.
Mr President, I would first like to express my satisfaction at the revision of this Directive, because it updates some of the provisions of the ‘Television without frontiers’ Directive, specifically those which relate to the promotion of the distribution and production of television programmes.
The market alone cannot resolve the problems of the sector with regard to content and furthermore, technological advances must not be left out of the existing legislation. All the articles of the Directive must therefore be revised periodically, in order to prevent technological development from being synonymous with a lack of control and in order to ensure that the fundamental principles of the current Directive are maintained. In particular, I would like to stress the principles of the protection of minors and the control of violence.
Given that quotas of European works are largely covered by national works, I fully support the rapporteur in his advocacy of voluntary initiatives for increasing quotas for non-national European works and I support the proposal to establish more effective mechanisms for compliance with and control of the legislation of the Member States.
Bearing in mind that the audiovisual public services are key to the development of public opinion, contribute to cultural diversity and pluralism and help to create an awareness of European citizenship, I would like to emphasise the importance of language learning with a view to greater access to pan-European channels and audiovisual works.
I would also like to say that the revised Directive must safeguard the development of new technologies and new services, in order to guarantee growth of the European economy and job creation, in accordance with the Lisbon Strategy.
Finally, we must ensure pluralism of the media. Concentration is a threat to democracy and should be prevented, as should the granting of licences that do not comply with the law. Cultural diversity, freedom and pluralism of the media must continue to be the most important elements of the European audiovisual model.
Mr President, ladies and gentlemen, the directive before us has aims in common with the Council of Europe’s European Convention on Transfrontier Television. In fact, this directive covers almost all the issues that the Council of Europe’s Convention has passed a decision on. Both have the purpose of maintaining and promoting the quantity of high-quality European works in television broadcasts. It is an excellent objective, but this is one example of the work of the Council of Europe overlapping with that of the European Union. In the discussion of this directive we should approach the search for modes of cooperation between these two bodies with an open mind, and clearly identify the areas of responsibility the Council of Europe and the European Union should have. It is not sensible to have both bodies dealing with the same issues in exactly the same way.
Firstly, however, it would be a good idea to agree on common concepts in order to eliminate differing interpretations of what constitutes a European work or independent producer. What is most important, however, is that resources should be combined. This way we will achieve the best result.
Mr President, the phrase 'Television without frontiers' seems innocuous and perhaps it is relevant to the television programme, . Some might think it is clever to use early television images of pan-European friendship as a metaphor for EU cultural integration. Actually, the concept contains a deeper truth, which supporters of this proposal miss entirely or are deliberately concealing.
Television is without frontiers. Twenty years ago, communist regimes could stop human beings getting across the Berlin Wall, but they could not stop television signals being beamed into East German homes. Today technology has moved on and people all over the planet can watch what they like, where they like. Yet the EU presses ahead with this paranoid, illiberal plan, with its quotas of European programming, and we all know what chaos quotas can create. The fact is that, if viewers want to watch American or any other programmes day and night, then nothing can stop them, certainly not the EU – or is that the hidden reality?
In the UK is called 'It's a Knock-Out'. Europe's viewers, not the politicians, will deal the knock-out blow to this pipedream project, because ordinary people know that if the EU is the answer, then it must have been a stupid question.
Mr President, although we are obviously looking forward to the proposal that we hope the Commission will table by the end of the year, the issue papers that the offices of the Commission have prepared in the run-up to the conference on audiovisual policy in Liverpool at the end of this month have not been exactly confidence-inspiring.
First of all, I realise that a new directive should naturally not stand in the way of the development of a European audiovisual industry, but that should surely not mean that no measures can be taken against the high concentration of broadcasters, whether they be horizontal, vertical, cross-border or otherwise.
Parliament has repeatedly asked the Commission to table proposals on this subject. As everyone knows, that is crucial if we want to retain pluralism in the media. I think that the Commission is a little too ready to acquit itself of this task, the excuse being that this falls within the remit of the Member States, in other words that it will not make any proposals, and that I regard as unacceptable.
The idea of a European observatory, the function of which would be to observe the market and collect data has also been mooted. Excuse me, but that is really not good enough. It is a mere palliative and totally unnecessary if not backed up by enforceable measures.
Secondly, I should like to comment on the position of the national channels. A study commissioned by Parliament actually states, in black and white, that the independence of the national channels cannot be guaranteed with any certainty in many Member States. The Commission labours under the assumption that policy of national channels is in the hands of the Member States. While that is true, I do wonder if we – that is the Commission and Parliament – should not consider routes and measures we should take in those cases where the national governments have turned national channels into virtual branch organisations of government policy. Let me conclude by saying that the minimalist starting position that is now before us will lead us straight into American-style situations. I assume that here in this Chamber, which is now starting to fill up nicely, there are few Members for whom this prospect is an enticing one. Time is pressing, Commissioner; it is time for action.
. Mr President, ladies and gentlemen, I must stand in for Mrs Reding, who is in London today as part of the UK Presidency. I would like first of all to thank Parliament for this broad overview and to congratulate it on the broad support expressed by Mr Weber’s report in favour of the overall approach reflected in the summary documents published at the beginning of July 2005. It is a new and comprehensible approach suggesting progressive regulation for linear services (radio broadcasting) and non-linear services, such as video on demand. As the report rightly points out, the existing rules must be adapted to structural changes and technological developments, while fully observing the basic principles of the current ‘Television without Frontiers’ Directive.
The fundamental objectives of the directive, including the objectives of an internal market and of public interest, that are still valid, are as follows: free movement of audiovisual programmes on, and between, platforms, whatever their method of transmission may be; free access to events of major importance; promotion of European works, independent productions and cultural diversity; minimum standards of protection for viewers against clandestine advertising; integrity of audiovisual works, in particular films; protection of minors and human dignity, and the right of reply. The consultation process has been conducted in complete transparency with the participation of Members of the European Parliament. That will also be the case for the important Liverpool Audiovisual Conference, where the future rules on the regulation of audiovisual content will be discussed in six different round tables.
Having regard to the current Articles 4 and 5, we have taken due note of your concerns with a view to securing a better and more uniform application of notions such as ‘independent producers’ or ‘European works’ through the introduction of clearer concepts. I have taken full note of Mr Weber’s wish to give this concept of work a more specific content. The measures to promote European works and independent productions were also subject to consultation within the framework of the summary documents covering the same points that were highlighted in the Weber report. The consultations demonstrated that the basic principles remain valid, as Articles 4 and 5 have provided a stable and effective framework for promoting cultural diversity and the European audiovisual production sector. The idea of organising a European Year of Television and Media, with the aim of drafting a European Innovation Pact, deserves to be considered and shown interest and calls for more extensive investigations. A commitment for a year, however, still cannot be made at this stage of reflection and debate.
I note the concerns expressed in the Weber report about the need to safeguard media pluralism. During the Liverpool Conference, a round table will address this crucial issue. The Commission acknowledges the importance of media pluralism and, in the context of its powers, pays great attention to issues of concentration and property. Several public debates have been initiated to examine whether this issue should be dealt with at Community level. This debate showed that there is no immediate solution to this difficult issue. What can be said is that there is without doubt a need for a set of measures that include effective regulation at national level, application of national and European competition law and active promotion of media pluralism at national and Community levels by facilitating the movement of European works or by supporting European producers in the context of the ‘Television without Frontiers’ Directive and the Media programme.
Those are the handful of points I wished to highlight, on behalf of Mrs Reding, by once again saying to Mr Weber and to all of the Members who followed the debate that the Commission has taken a great deal of interest in this dialogue and in this exchange with Parliament.
The debate is closed.
The vote will take place today at noon.
– The next item is voting time.
. Mr President, I wish to propose an oral amendment concerning a small technical modification: the words 'at 2004 prices' should be deleted in Amendments 6, 7, 8 and 19.
Mr President, I should like to propose two changes to the original text. Both of them are in relation to the Roma community in Europe. Firstly, at Recital 7, Amendment 6, I shall read out the words that I would like to have inserted into the text: '... as well as the particular situation of the Roma'.
The second change that I propose is in relation to the importance of the positive measures. In this paragraph, I propose inserting a whole sentence, which would read: 'Attention should be paid in particular to the case of traditionally disadvantaged groups [such] as Roma and people with disabilities.'
. – Speaking in my capacity as rapporteur, I would like to point out that the Commission proposal covers all the categories referred to in Article 13, including, that is to say, the groups discriminated against on the grounds of their ethnic origin. The fact is, then, that PROGRESS will also give attention to the particular problems of the Roma. I find it a shame that nothing was said in the Committee about whether or not there should be explicit reference to them, for otherwise we would have had the time to discuss this there.
Including a new group at this point creates problems, for we ought then, in fact, to keep on mentioning the other affected groups separately; so far, we have made specific reference only to people with disabilities. We should leave it at that rather than starting to include individual groups; Article 13 should continue to apply. I might add, by the way, that it was my group that, when we voted in June, stated that we would pay special attention in this programme to the problems faced by the Sinti and Roma. In view of all this, I shall abstain from voting.
.  I would like to extend very warm thanks to the members of the Temporary Committee on the Financial Perspective, who have made it possible for us to get, in the shape of the funds we need, a good instrument for carrying out our social policy agenda.
– In light of the request made by various Members of this House, who would vote for the amendment if it were changed – although we believe that the current wording is more appropriate – I propose that our Amendment 9 should include the following sentence: ‘Notes that the scrapping of quotas in the clothing and textiles sector might have serious consequences for the least favoured regions and might lead to a reduction in regional GDP per inhabitant, a situation that requires a suitable response’.
That concludes the vote
- Joseph Daul report (A6-0233/2005)
I believe it is of the greatest importance that the EU’s agricultural policy, including the organisation of the market for raw tobacco, should be reformed. The present system costs a lot of money. What is more, today’s high agricultural subsidies mean that EU products are dumped on the world market, a state of affairs that has serious consequences for developing countries.
Today, the European Parliament has voted on changing the regulation on the common organisation of the market for raw tobacco. I chose to vote in favour, since the change means that the reform of the raw tobacco market, which has already begun, can continue. I do not believe that the EU should support tobacco cultivation. As a consequence, I welcome the continued reforms whereby half the total aid to the tobacco sector (EUR 484 million) will, as from 2010, be set aside for restructuring programmes in the tobacco-producing regions, and this within the framework of rural development.
. The Commission’s proposal meets the need to recast Regulation (EEC) 2075/92, which has become obsolete owing to the adoption of Council Regulation (EC) 1782/2003. This new regulation is the result of the implementation of the second reform package of the CAP agreed in April 2004.
A number of articles and the annex should, accordingly, be removed for reasons of legal clarity and transparency. This is due to the scrapping of premium and production control schemes, and to the transfer of the content of certain articles and the annex to detailed rules on implementation and adoption in the raw tobacco sector.
In light of the need for legal consistency, I welcome the Commission’s proposal, and the favourable opinion delivered by the Committee on Agriculture and Rural Development deserves Parliament’s support.
. We are voting against this report because we believe that there should be no common organisation of the market for raw tobacco at all.
We believe that a decision should be taken as soon as possible within the EU whereby tobacco producers should, without delay, operate in a free market and adjust to the situation.
It is also incredibly inconsistent that, on the one hand, tobacco cultivation is subsidised in the EU and, at the same time, efforts are made to implement health promotion measures and campaigns. How long is this absurd situation to be allowed to continue?
. I welcome these steps to regulate the international trade in raw tobacco.
However I look forward to the day when this trade is eliminated entirely.
. The British Conservatives today abstained on this report. While we welcome long-overdue moves to end the EU's EUR 1 billion-a-year tobacco regime, we feel that the reforms agreed in 2004 do not go far enough soon enough. We strongly condemn the fact that tobacco-growing Member States were given the option of retaining up to 60% of the existing aid on tobacco as a coupled payment until 2010. Most other CAP sectors have been fully decoupled and we see no reason why such a glaring exception was made for tobacco, a product that kills hundreds of thousands of EU citizens each year.
. I believe it is of the greatest importance that the EU’s agricultural policy, including the organisation of the market for raw tobacco, should be reformed. The present system costs a lot of money. What is more, today’s high agricultural subsidies mean that EU products are dumped on the world market, a state of affairs that has serious consequences for developing countries.
Today, the European Parliament has voted on changing the regulation on the common organisation of the market for raw tobacco. I chose to vote in favour, since the change means that the reform of the raw tobacco market, which has already begun, can continue. I do not believe that the EU should support tobacco cultivation. As a consequence, I welcome the continued reforms whereby half the total aid to the tobacco sector (EUR 484 million) will, as from 2010, be set aside for restructuring programmes in the tobacco-producing regions, and this within the framework of rural development.
- Joseph Daul report (A6-0234/2005)
. The Commission is proposing to amend Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs.
In its communication on the European Action Plan on organic foodstuffs and agriculture, the Commission put forward the idea of replacing the current national derogation in the area of imports with a permanent system that makes use of technical benchmarking carried out by bodies appointed by the Community. A certain amount of time must be given in order to develop the new permanent system.
I welcome the proposed amendment and the favourable opinion delivered by the Committee on Agriculture and Rural Development deserves Parliament’s support.
. My concern is with the manufacture of gelatine and bio-gelatine.
Both types of gelatine are manufactured using the same production process. The only difference is in the collection and monitoring of the raw materials, those for the manufacture of bio-gelatine being derived only from pigs reared under monitored ecological conditions, with all the regulations applicable to ecological rearing observed and complied with.
Annex 6, part C of this Regulation includes a derogation for raw materials for the production of conventional gelatine, as non-organically produced agricultural products may, up to a certain percentage, be included in the manufacture of organic products.
That is only right, since the current demand for gelatine still far exceeds the supply of bio-gelatine.
There are, in Germany, many businesses engaged in the manufacture of bio-gelatine.
In order that the production of such bio-gelatine may continue to be permissible, Annex 6, part B of the Regulation must include the following processing aids:
. I voted in favour of this report, due, in no small measure, to the importance of predictability and stability in business rules and, above all, of there being no legal vacuums impeding proper trade. Leaving aside issues that may arise from the delay in drawing up the updated list under consideration here, and the opinion on the content that we shall give when the list is submitted, the priority at the moment is to ensure that the necessary – and, given the abovementioned constraints, feasible – conditions are in place for international trade to be able to continue.
- Etelka Barsi-Pataky report (A6-0212/2005)
. We wish to reaffirm our opposition, as a matter of principle, to the militarisation of space or its use for military purposes.
We therefore object to the use of the European satellite radionavigation service GALILEO for military or security purposes, as is currently envisaged.
On the basis of that principle, we feel that the system could be used as an alternative to the US-dominated Global Positioning System (GPS). Let us not forget that the USA has previously blocked access to this system, so that it could use it in its military attacks on Yugoslavia and Iraq.
It should be noted that the GALILEO system is being viewed with interest by countries such as China and India, which may become partners in the project, thereby contributing towards the end of the GPS monopoly, and creating an alternative project based on broad international cooperation.
This project must be used for peaceful purposes within the framework of international cooperation, without jeopardising the citizens’ rights, freedoms and guarantees. It should be geared towards serving the public through its broad range of applications.
. The Galileo Programme is far from being simply a research project. It has taken on great importance for Europe, given that it is the first satellite radionavigation and positioning system in the world designed specifically for civil purposes.
I voted in favour of the Barsi-Pataky report (A6-0212/2005) on the implementation of the deployment and commercial operating phases of the European programme of satellite radionavigation.
The purpose of the implementing guidelines of this report is to give satisfactory answers to questions regarding finance and intellectual property, and to provide adequate mechanisms of democratic control.
The programme must be implemented in a well-balanced fashion, in light of the new public-private approach to implementation.
Lastly, I feel that the programme will have a thoroughly positive impact on the citizens’ day-to-day lives, in that it will meet some of the goals of the Lisbon Strategy by paving the way for large numbers of jobs to be created in Europe and by strengthening European competitiveness through the body of technology and know-how acquired in the field.
- Paolo Costa report (A6-0232/2005)
. I voted in favour of the Costa report on the proposal for a Council decision on the conclusion of the Agreement between the European Community and the Republic of Lebanon on certain aspects of air services.
The various bilateral agreements established in the area of air services are the main instruments for ensuring that our relations with third countries run smoothly, particularly with regard to issues of air safety. As a result of this and the fact that the Court of Justice of the European Communities has recognised the Community’s exclusive competence in this field, the Council authorised the Commission to open negotiations with third countries with a view to replacing certain provisions in existing bilateral agreements with Community agreements.
In the case of the Republic of Lebanon, the changes proposed by Parliament are corrective in character and relate to the taxation of aviation fuel, to designation clauses and to pricing. There is nothing in these areas to which we object.
- Paolo Costa report (A6-0231/2005)
. I voted in favour of the Costa report on the proposal for a Council decision on the conclusion of the Agreement between the European Community and Georgia on certain aspects of air services.
The various bilateral agreements established in the area of air services are the main instruments for ensuring that our relations with third countries run smoothly, particularly with regard to issues of air safety. As a result of this and of the fact that the Court of Justice of the European Communities has recognised the Community’s exclusive competence in this field, the Council authorised the Commission to open negotiations with third countries with a view to replacing certain provisions in existing bilateral agreements with Community agreements.
In the case of Georgia, the changes proposed by Parliament are corrective in character and relate to the taxation of aviation fuel, designation clauses and pricing. There is nothing in these areas to which we object.
- Paulo Casaca report (A6-0238/2005)
. I broadly welcome the EC’s proposal, which follows up a range of measures that have been implemented with the aim of updating the system of controlling fishing vessels in the EU.
I feel that the work of Parliament’s Committee on Fisheries has made an important contribution to the drafting of the final text. I should like to highlight the fact that the date for implementing the proposed measures has been put back to 2008, on the grounds that some pilot projects have yet to be concluded.
I also welcome the use of Vessel Detection Systems (VDS) and the introduction of an electronic logbook mechanism. I feel that these measures will help to improve the monitoring of fishing zones, and will enable better and more accurate management of fish stocks, thereby facilitating the procedures involved in the gathering and dissemination of fisheries information.
Provided that they are in tune with the situation on the ground in the different Member States, I feel that the amendments tabled by Parliament deserve a favourable vote in the Chamber.
We have chosen to vote against this report. We are highly critical of the EU’s common fisheries policy. However, it is important to be able to see EU vessels reliably complying with the rules. We therefore support the principle of electronic registration and reporting of fisheries activities. We believe, however, that the costs incurred in putting vessels onto a computer system should not be borne by the EU. Individual Member States should decide on the funding. The obvious solution is for the whole cost to be imposed upon the fisheries industry.
. The purpose of the Commission’s proposal is to introduce the obligation electronically to record and report information on fishing activities, whereby Member States will be required to equip their fisheries monitoring centres with technology that is compatible with the remote-sensing vessel detection system (VDS). Furthermore, vessels larger than 15 metres must be equipped with an automatic localisation device which makes it possible to survey their fishing activities through a satellite-based Vessel Monitoring System (VMS). The aim is to meet the control and management goals pursued by the reform of the common fisheries policy in 2002.
We have always had our doubts about the introduction of this system, from the point of view of both respect for sovereignty and the cost and effectiveness of such a system.
The results of the implementation of the pilot project entitled Improving Fisheries Monitoring through integrating Passive and Active Satellite-based Technologies (IMPAST) at national level has confirmed our fears as regards the efficacy and the cost-effectiveness of the system, regardless of the Commission’s overall assessment. In any event, it is crucial not only that the implementation of the system takes account of the specific characteristics of the different fleets and Exclusive Economic Zones, but also that Community financing be made available to support the spending on investment and training involved.
. The excessively complex rules which fishermen are expected to comply with, have become more and more burdensome to the industry, as well as enforcement agencies, as the Common Fisheries Policy has evolved.
In one instance recently, a Scottish boat was wrongly accused of using illegal fishing gear because the enforcement agency wrongly interpreted current rules.
I supported Mr Casaca's Report because in theory, the use of new technology has the potential to ease some of the burden of paperwork but the best course of action for Scotland would be to scrap the CFP and return fisheries management to local control.
. I should like to congratulate Mr Casaca on his outstanding report on the proposal for a Council regulation on recording and reporting of fishing activities and on means of remote sensing. I fully endorse this report.
This initiative must be supported. It will lead to improvements in the quality of information and in the effectiveness of fisheries resources management.
. The usefulness and importance of this proposal for a Council regulation deserves the support of all those who believe that the protection of fisheries resources is in everyone’s interests, especially the fishermen and the economies in which fishing plays a major role. The fact remains, however, that a proposal does not just have to be useful; it must also be reasonable and viable. Many of the amendments that have been tabled, by the rapporteur and other Members of the House, represent a step in this direction, and therefore justify supporting this report. The version thus presented is simply fairer, more reasonable and more viable than the version put forward by the Council. For these reasons, and taking particular account of national interests, I voted in favour of this report.
. As there was no debate on this report, I would like to emphasise the importance of data on fishing activities. With dwindling fish stocks the collection of accurate data is critical if we are to have a sustainable Common Fisheries Policy (CFP).
- Ewa Klamt report (A6-0214/2005)
. The readmission agreements between the European Community and third countries are of key importance to the European strategy to combat illegal immigration.
This readmission agreement, which has been negotiated and concluded between the European Community and Albania, is the fourth such agreement, and follows those already concluded with Hong Kong, Macau and Sri Lanka. It is scheduled to enter into force at the end of the year.
This agreement establishes Albania’s obligation to readmit its nationals living illegally in the territory of the Member States and reciprocally places an obligation on the Union to readmit nationals of EU Member States living illegally in Albanian territory.
I voted in favour of this report, which recommends the conclusion of this agreement. I also wish to commend the rapporteur, Mrs Klamt, for her outstanding work on the report and for being proactive in issuing a warning now about the problems that Albania will certainly encounter when the agreement comes into force and about the need to support the country in this effort.
It is also important that we look carefully into how we can provide support for the reintegration process, in such a way that people can return on a sustainable basis.
. The issue of immigration is one that, as politicians and as members of the general public, we should treat with the utmost importance and place high on our list of priorities. The existence of an economic and social model obviously acts as a focal point, something that has happened throughout the history of migrations, and despite its difficulties, this model is clearly a relative success story. It cannot be denied that the search for a better life is part of human nature. It does not follow, however, that a successful economic and social system is capable of handling all migratory pressures. We therefore need rules, and, more importantly, we need rules that can be enforced. Otherwise we would be promoting organised violations and the formation of illegal economic organisations offering an illegal service.
We must respond to the migration question with both humanity and realism. What comes out of the report before us is, in fact, a solution which is both realistic and human and which should send out a message. I therefore voted in favour of the report.
- Michael Gahler report (A6-0239/2005)
. I welcome the idea of untying the Community’s external aid, and Parliament itself has supported it. The point is that a good idea should not produce a bad result. The amendments tabled in the report before us are worthy of our support, firstly because it is simply not logical solely to promote competition for its own sake – especially when that competition is realised in a way that is unfair or does not respect rules that we believe are of key importance – and secondly because the purpose of granting aid should be to promote development and not to promote developed economies and our competitors. It actually makes perfect sense to attach development aid to the – indirect – financing of developing regional economies, in which case we will be helping to ensure that the aid granted is doubly effective. Yet when that serves to promote only developed economies and our competitors, we will clearly only be financing those who do not need financing.
In this context, and in light of the most relevant parts of the report before us, I voted in favour.
- Jonas Sjöstedt report (A6-0236/2005)
. I welcome this Council proposal and the European Parliament Report as an opportunity for legal clarity in the area of waste extraction but also as a logical way to combat the very large volumes of waste from the extractive industries.
I have noted the importance of in voting to-day. It is fundamental that the EU and its Member States need to focus on the problem of this type of waste and the protection of our environment via requirements on Members States and their industries to have waste management plans; to have inventories of closed waste facilities; to make financial guarantees to national competent authorities for rehabilitation and post-clean up operations; to apply monitoring and management controls to prevent water and soil pollution, all of which are consistent with the ‘Polluter Pays’ principle.
Balance is required however when voting on a certain number of amendments which would impose a large and disproportionate number of unwarranted burdens on aggregate industry benefiting the environment or society.
. We voted in favour of most of the proposals in this report, which is a second reading of the directive aimed at introducing sound environmental legislation to promote, as the rapporteur says, more sustainable production, lower waste production, long-term investment and businesses with a serious approach to the environment. The aim is thus to clarify the Community’s legal situation with regard to the extractive industries, and this would be of great interest to Portugal.
The Council has accepted a number of amendments adopted at first reading by Parliament. Some of the proposals not accepted by the Council have since been reinstated and attempts have been made to clarify others. I feel that a historical waste inventory should be drawn up and that measures should be taken to deal with it in cases where it creates environmental problems.
We now hope that the Council will be receptive to most of the proposals that have been tabled.
We have chosen to support this report because the handling of waste from the mining industry is partly a cross-border environmental issue. However, we are critical of using structural fund resources for drawing up inventories of closed waste facilities. There is no good reason why taxpayers in other countries should pay for such measures. Structural Fund resources should only be deployed in the case of poor Member States with unusually large needs in terms of drawing up inventories. We have therefore voted against Amendment 8. The principle should be that companies affected should be responsible for any costs that arise in implementing the proposed legislation.
. I welcome this report which is designed to ensure that we have legislation in place that covers mining waste. Mining waste is currently covered by general waste directives, but some serious incidents involving quarrying and mine waste led to the Council to ask for a specific directive on mining waste.
The only controversial issue is whether a new category of waste for this directive non inert, non-hazardous waste, for example, chalk and lime would be created. While this category does not exist in the landfill directive on balance I think there is a sensible case for this new category.
- Karin Jöns report (A6-0199/2005)
–  I should like to give a brief explanation of my vote on the Sjöstedt report on the management of waste from extractive industries. In my opinion, mining would become significantly more expensive for the companies operating in this industry if we were to adopt the draft report. This would result in a rise in the cost of constructing public networks, such as roads and railways, and all other public buildings in which aggregates are used. There would also be a dramatic increase in state spending on the monitoring of materials that have been extracted but not yet used. The end result of all this would be a heavier burden on taxpayers throughout the European Union, without anything positive being achieved. It was for this reason that I voted against the majority of the amendments.
The report on the EU programme for employment and social solidarity (PROGRESS) is all very well, but it is based on the false notion that the Commission can and should prepare general strategies and proposals for how these issues should be resolved for 25 very different countries. Instead of the EU regulating matters from above, the Member States should learn from each other through healthy institutional competition.
No decisions have been taken about the programme’s financial framework because the EU’s long-term budget has been rejected by the European Council. The attempt nonetheless to push through the PROGRESS programme, the cost of which will exceed EUR 1 billion between 2007 and 2013, shows a lack of respect for the Council’s decision.
. I welcome this Report by Karin Jons, which stresses the continuing need to fund and support measures designed to end discrimination in employment opportunity, social protection and working conditions.
In particular I support the rapporteur's intention to better recognise the role of NGOs at local and national level in successfully implementing these aims.
I hope that the Commission will regularly seek the views of those most closely involved in plans to implement anti-discrimination measures, and ensure that co-financing levels should not be so high as to discourage local networks from participating.
. The Lisbon European Council set out a new strategic objective for the Union, namely to turn it into the most dynamic and competitive knowledge-based economy in the world capable of sustainable economic growth with more and better jobs and greater social cohesion. The Agenda for Social Policy constitutes the Union’s itinerary in the social and employment field as part of the general Lisbon Strategy.
In this context, the Commission has emphasised the importance of simplifying and rationalising the current situation, by proposing an integrated programme for employment and social solidarity (PROGRESS).
The PROGRESS programme is the new Community programme containing the four programmes that currently make up the Agenda for Social Policy and a range of budgetary headings relating to working conditions.
As regards the amendments tabled by the rapporteur, I welcome the increase in the financial framework, the strengthening of Parliament’s role in the monitoring and the implementation of the programme and the involvement of the social partners and non-governmental organisations.
. I welcome PROGRESS which will make a substantial contribution to achieving the objectives of the social policy agenda under the Lisbon Strategy. In particular, this proposal contains much needed attempts to simplify and rationalise by combining specific action programmes. However, care must be taken that costs are actually saved, duplication avoided and more administrative clarity and transparency achieved.
I also support the Rapporteur's steps to strengthen Parliament’s role in monitoring the programme and increase its influence on implementation through measures such as a regular exchange of views with Parliament held by the Commission and an interim report evaluating the results achieved and the qualitative and quantitative aspects of programme implementation.
- Tokia Saïfi report (A6-0193/2005)
Mr President, I would briefly like to present my explanation of vote. I appreciate my colleague’s work with regard to the textiles issue. I am also pleased that the European Union and China have reached a settlement, but I cannot support the policy of the European Parliament, not to mention that of the EU, in this matter. The reason is straightforward: the principle at stake here should be free trade, not quotas. In my opinion, the EU’s policy in this matter has been far too protectionist, and it is consumers who suffer most for that, in the form of higher prices. In other words, I give my support to the Commission and those countries that are prepared to open up the textiles market, and not to block it.
Mr President, I rise to say something about the Saïfi report. In principle, I would like to congratulate the rapporteur on it, as it is, in substance, a very good report, but there are certain concerns that need to be mentioned. It could be said that the report has already been overtaken by events in the shape of the problems – with which we are all familiar – currently arising with regard to imported textiles from China. I do, however, think it important that what we have been demanding to date should again be set down in a report such as this one.
There is a need for further action to address the problem that has arisen in this respect. I take the view that Europe has a great opportunity to make its consumers the most emancipated in the world. It would, after all, be very interesting to demand, at any rate for the future, the creation of a standard ‘made in Europe’ label, to which stringent criteria would apply, as a means of ensuring that what our consumers buy has been manufactured under the proper conditions, without causing massive damage to the environment and without the use of such things as child labour. The creation of such a label might also enable European policy to find another way of responding to these challenges.
. We voted in favour of the report on textiles and clothing after 2005. We do not entirely agree with the proposal, and especially not with paragraph 11 where an agreement is sought on more categories of textiles than those that exist in the June agreement between the EU and China. We believe that the quota system should be abolished in the longer term and that the EU should open up trade with the rest of the world.
. The ‘Report on textiles and clothing after 2005’ is a very important document to my country, Lithuania, where textile and clothing has a long tradition and the number of people employed is remarkable, so I voted to call on the Commission and the Council to take serious steps and implement effective measures to meet the challenges the EU textile and clothing industry face in 2005.
Having in mind, that whereas the Union’s textile and clothing industry consists of small and medium-sized companies and is high labour intensive, and the Member States may not adopt measures independently, because they have delegated trade policy to the exclusive competence of the EU, I voted to protect European consumers from the counterfeiting textile and clothing products, and to introduce mandatory origin and company-name labelling for the products in this sector, and that any enterprise wishing to export to the EU must declare its compliance with international social and environmental rights and standards.
We should also guarantee our support for textile and clothing companies using opportunities offered by the EU Structural Funds after 2005 in compliance with the Lisbon strategy goals.
. It needs to be stressed that the textile sector is the tip of the iceberg: the invasion of the European market by Chinese products affects all sectors, from footwear to food. We need appropriate counter-measures.
I am talking about the introduction of a compulsory non-EU origin label, to be applied to raw materials too.
I am also referring to the combating of counterfeited products, which damage high-quality production as well as technical and craft-based knowledge assets in the sector.
It would also be a good idea to conduct awareness campaigns in favour of ‘conscious consumption’ to help European consumers to choose products via legible and clear labelling.
Finally, we should not forget that behind every Chinese product sold at a low price there are thousands of jobs lost in Europe, and in China human rights that have been denied, the death penalty, repression and child exploitation.
To conclude, will the Lisbon Strategy arrive in time to finance research and innovation?
So, are we sure that we can put aside the idea, as is happening in the United States, of imposing duties to protect our production and workers when outright commercial aggression is taking place, as in the case of the abnormal increases in Chinese exports?
We Moderates voted today against the above-noted report. The abolition of quotas for the trade in textiles, together with China’s accession to the WTO, have made the issue a very topical one. We are opposed both to the protectionist measures introduced in the spring and to those proposed in this report.
Those who pay the price for the type of protectionism recommended by the report are consumers, who have to pay higher prices; other industries, which have more expensive inputs; and whole regions, which forfeit structural transformation and, thereby, competitiveness – consequences that have become clear to ever more Europeans during the summer.
In northern Europe, the textile trade was deregulated as early as the Seventies and Eighties, with big advantages for quite a few countries in southern Europe. This was a painful process for many regions in northern Europe, but it led to a new competitiveness. It is regrettable that those countries that gained so much from this deregulation are not themselves prepared to undergo the same process.
We have known for 10 years that, in 2005, we should be obtaining new arrangements, no longer involving quotas, for the world trade in textiles. The textile industry has had every opportunity to prepare itself. A few more years of trade barriers will not help the European textile industry.
The Saïfi report is designed to combat the increased imports of textiles from China to Europe. These have increased sharply since the quotas were abolished on 1 January 2005 when the WTO Agreement on Textiles expired. EU leaders should have been able to predict the situation that has arisen and, in time, to adapt to it, but protectionist blinkers have for a long time obscured the EU’s vision where trade policy is concerned.
Increased protectionism cannot in the long term protect European industry and jobs from ever tougher international competition. The best way of facing up to this competition is by investing in education, research and innovation and by making it easier for companies to act in the global market. Given the incompetent way in which textile quotas have been dealt with so far, there may however be good reason for drawing up a clear plan for the transition to free trade in textile and clothing products, so easing the strain on those employed in southern Europe’s textile and clothing industry.
Generally speaking, the June List supports the increased liberalisation of world trade and cannot therefore vote in favour of the report as a whole. Nor are we able to support the proposal for an ‘ethical tax’ on international companies because we are opposed to the EU being given the right of taxation.
. Recent developments in the textiles and clothing situation in the EU have only served to demonstrate that our criticisms of the way in which the Council and the Commission have conducted the talks were justified. They also show that our proposals to defend this important production sector were appropriate and remain appropriate, particularly for Portugal.
The so-called ‘Memorandum of understanding’ of 10 June relating to limitations on textile imports served to block the activation of safeguard clauses, after the Commission had done everything to keep the impact of this measure to a minimum.
Pre-empting the agreement and its entry into force, the major multinational retailers and importers quickly attempted to derail it. They enjoyed the immediate support of the (Barroso) Commission, which, in proposing the unblocking of millions of items held at customs, is simply failing to comply with what had previously been agreed.
We regret the fact that some important proposals that we tabled with a view to protecting this EU production sector were rejected by Parliament.
Although the resolution contains proposals arising from the opinion delivered by the Committee on Regional Development – proposals that we drew up, such as the setting up of a Community support programme for the sector – it continues to be characterised by the promotion of the liberalisation of the sector. Hence our vote against.
. The current dispute with China highlights a growing trend, which is making life difficult for our own textile and knitwear industries.
I supported amendments which would require that labour standards at sites operated in non-EU countries be monitored, including at sites outsourced by EU companies.
The ongoing drive towards low-cost imports should not be an excuse to continue utilising sub-standard production facilities with unacceptably poor working conditions and wages.
. The French textile industry is being sacrificed on the altar of Euro-internationalism. In my region of the Nord Pas de Calais, there is no end to the jobs being lost in industries. In 2004, the textile sector saw the number of its jobs drop by 13%, while non-EU imports are soaring.
This report proposes nothing new in terms of saving our jobs. On the contrary, the solutions recommended in this summit of pro-European jargon are extraordinary, naive and schizophrenic. People criticise US protectionism; and they wish to put forward trivial social measures, while proposing in point 44 to help the Maghreb and Turkey!
The ultra-liberal hard-line attitude of the extreme internationalists lifts the lid on our economy and our know-how, while in Asia piracy and counterfeiting are a monstrous phenomenon. Meanwhile, the China factory, that ‘market socialist’ State, practises unfair competition through its work camps and underpaid labour.
At the heart of the economic war, the bilateral agreements and the WTO offer us no protection at all. For our part, we want to produce French products in France with French people. In other words, we want protection and national preference in France. In other words, we want protection and Community preference in Europe.
. This report is symbolic of the widespread autism afflicting the economic and political elite and intelligentsia in Europe.
The European Union textile and clothing sector is extremely important for the economy and regional development. As a result of global deregulation, this sector is experiencing serious difficulties, sustaining relocations, numerous bankruptcies and, as a consequence, job cuts.
What is Europe proposing in order to defend and protect this sector? A headlong rush towards the dead end of global free trade! The Americans, however, have just shown us that, without borders, there can be no protection. In fact, they did not wait until they had plunged thousands of homes into financial difficulty and drafted the umpteenth useless report before they reacted. They acted and reacted quickly and effectively, as it was their duty to do to safeguard their interests, first and foremost.
Following the vote on 29 May, this report and the ideology underpinning it is an insult to everyone who has lost, or is on the verge of losing, their job. It contravenes the principle of Community preference and sets the stage for the collapse of this sector in the medium term.
. I have abstained on this report, which does not lay down a pro-active strategy to cope with the seriousness of the situation. I also wish to denounce the climb down of the committee, recorded yesterday in a meeting with the Chinese Government. To derogate from the agreement on the new quotas that was signed only in July and that was in force from 2005 is unacceptable. The commitments made must be respected, and the policy of fait accompli adopted by the large distributors cannot be endorsed, as it would thus put thousands of jobs at risk. The committee has delayed bringing in the import controls needed to launch the safeguard clauses provided for in the WTO and it has not organised itself in order to lay down minimum social and environmental rules in international trade. Today, it refuses to propose a ‘textile plan’ that is equal to the challenges: a shortage of funds for research and innovation, a lack of significant support for technological and social conversion or for training, and no revival of the Euro-Mediterranean area, with common customs duties. Millions of jobs and a still promising industrial sector are being sacrificed by a negligent EU policy.
.  The conflict surrounding the imports of Chinese textiles into the European Union clearly brings into focus the effects of the global free market economy. Competition leads to a ruthless race to the bottom in terms of working conditions. Chinese workers work six long days a week. In those degrading circumstances, it is hardly surprising that they surpass European clothing output. As a consequence, European workers lose their jobs, which results in a lose-lose situation. We should also add the fact that in the poorest countries, 70% to 80% of the workers in the clothing sector are women.
Free trade is acceptable only if countries are comparable in social and economic terms. Until such time as they are, the tough battle between enterprises will claim ever more new victims in the form of mass redundancies and unacceptable working conditions. That is why we must press China, but also the UN and the WTO, for improvements in that country’s working conditions.
The authors of this intervention would like to stress that the high environmental and safety standards are more important than competitiveness. It is therefore unacceptable for the high REACH standards on chemical substances to be lowered in order to remain competitive. Economic success must at all times come second to human well-being.
. This is a timely report on the situation of the textile industry after the removal of export quotas and the outlook for its future.
It is clear to me that there is no long term future for European textile producers hiding behind a wall of protection. The measures taken to limit Chinese imports must be seen as temporary and used by the industry to restructure and move up-market.
However, European textile manufactures deserve to operate on a level playing field and open access to our markets must be mirrored by similar access to third country markets. Similarly if EU producers invest in new designs and materials they deserve the full protection of their intellectual property rights.
. The liberalisation of the textiles market since 1 January of this year has had a profoundly negative impact on Europe’s textiles industry, and in particular on the industry in Portugal.
Although I am an advocate of the virtues of a capitalist economy and the open market, we must understand that if we do not protect the interests of our firms with competitive potential – and in the Portuguese textile industry there are a number of examples of competitive potential – we will soon be seeing a country of consumers that produces nothing; and if you produce nothing, you cannot consume. It is in this context that we must look at the issues surrounding the opening up of the textiles market. If competition is restricted by practices that would be considered illegal in our economy – such as the abuse of workers’ fundamental rights – we cannot turn a blind eye and open the markets up to such competition. If we do not allow this to happen in our market, we cannot allow it to happen when the competition comes from outside. This has been, and will continue to be, my position in defence of both Portuguese and European interests.
. We should welcome the news today over the resolution to the EU/China trade dispute.
- Henri Weber report (A6-0202/2005)
We voted in favour of the report on the application of Articles 4 and 5 of the ‘TV without Frontiers’ directive. It is important for us to show our support for possible ways of developing public service. Public service is of great importance for democracy and diversity, and it is important for the EU to safeguard it. We also view with concern the increasing media concentration within the EU. It is on principle, however, that we are opposed to rules determining how large a portion of broadcasting time should be given over to European productions.
We believe that broadcasting quotas for European productions and programmes by independent producers would be a very dubious development. Above all, these quotas must not be decided at EU level.
We wish to promote products that emphasise cultural distinctiveness, but we are doubtful as to whether broadcasting quotas are a suitable means of achieving that goal.
For the above-noted reasons, we have chosen to vote against this report.
. The importance of television in our society has been well documented. In this context, the time has come to consider whether, on the one hand, the rules of a liberal economy should be followed to the letter, or, on the other hand, whether circumstances are in place that would justify some sort of regulatory intervention to protect the Community’s interests.
Language is without doubt one of the defining elements of a community; after all, cultural production and cultural goods are among the most conspicuous expressions of a community. Some sort of regulation, guaranteeing the necessary space for cultural expression of any community, can therefore be seen as justifiable, as distinct from state intervention that conditions people’s tastes and choices.
Yet we must not fall into the conceptual and analytical trap of believing that national culture is promoted by placing limits on cultural access. Striking the right balance in the promotion of sufficient space for disseminating cultural production is not the same as imposing cultural consumption or, worse, limiting choice. By ensuring that we do not cross that line, we will be able to protect the interests of a community without restricting individual freedoms and the freedom to create.
The next item is the presentation by the Council of the draft general budget for the financial year 2006.
. Mr President, honourable Members of the European Parliament, ladies and gentlemen, it is a great honour and privilege for me to be able to present today, on behalf of the presidency of the Council, the draft budget of the European Communities for the year 2006, as established by the Council on 15 July 2005.
I should like to begin by saying to Members that we, in the United Kingdom, have been very grateful and very touched by the messages of support and solidarity in the aftermath of the dreadful terrorist attacks in London. I believe we would all, on an occasion such as this, like to reiterate our determination, as the European Union, to tackle on an international level the scourge of modern terrorism as one of the greatest threats facing the world. I believe that the European Union has a major role to play in ensuring that we tackle head-on the menace of international terrorism. Once again, I thank you very much for the expressions of support and solidarity in relation to those attacks.
With regard to the budget, I should like to note the historical importance of the 2006 budgetary procedure. As the last procedure under the current Financial Perspective, it has a special role in bridging past priorities and future objectives. Of course it also needs to provide a measure of continuity and the basis for coherence between two financial perspectives, but it also must offer the prospect of reform and renewal so that future budgets can genuinely meet the needs and expectations of European citizens in the 21st century. That gives the two arms of the budgetary authority – Parliament and the Council – a very special responsibility. We will need to build on the spirit of cooperation that has developed between us to deliver in 2006 a budget that offers a shared vision for a better future.
Already, in the short period of time that I have been fulfilling these responsibilities, I value the relationship that I have been able to build with the chairman, rapporteur and members of the Committee on Budgets, and with the Commissioner. Whilst it is difficult at this stage of this sort of process realistically to reach any level of agreement, the atmosphere, environment and relationships that are being built are healthy and, hopefully, lay the foundations for a process that will lead to a mutually satisfactory conclusion.
To give to a wider audience today an example of the benefits of that cooperation, during the conciliation meeting between the Budget Council and a delegation from the European Parliament on 15 July, we were able to agree two very urgent matters: first, a strategy for financing a significant EC contribution to the rehabilitation and reconstruction of Tsunami-affected countries, and secondly, the mobilisation of the European Union Solidarity Fund in favour of Slovakia, to help with the effects of a severe wind storm. Those are practical, tangible and highly visible actions, important to all of the people that we represent, as well as to the victims of the Tsunami. In addition, we were able to reach an agreement on the revision of the Financial Perspective ceilings for 2006, to permit modulation in agriculture.
Today I acknowledge that, on the question of the Tsunami, there remains a EUR 13 million gap but, in the spirit of the cooperation and progress we were able to make back in July, I am still optimistic that we should be able to close that gap in a relatively short period of time.
This was a very promising beginning to our relationship. It gives me confidence that, if we retain a constructive and permanent dialogue, and with the assistance of the Commissioner, we will be able to find an appropriate agreement on a balanced and satisfactory budget for 2006 by the end of this budgetary procedure.
Before presenting in some detail the draft budget established by the Council on 15 July 2005, I would like to take this opportunity to recall the main principles which have guided our proposals. They are fully in line with the Council's budget guidelines for 2006 adopted in March of this year. I think it is very important that we are clear about the priorities and principles which lead and guide the financial decisions. That is as relevant in the context of 2006 as it is in any debate about future funding in terms of the next Financial Perspective. It is important that we are absolutely clear about the principles, the policies and the challenges which lie ahead for the European Union.
First of all, the draft budget established by the Council shows due regard for the current Interinstitutional Agreement of 1999 on budgetary discipline and improvement of the budgetary procedure. This is a point which is worth repeating.
Secondly, Council gave particular attention to complying with the annual expenditure ceiling set by the current Financial Perspective and to leaving adequate margins below the ceilings – where possible – so that there is some room to finance unforeseen events during 2006.
Thirdly, regarding appropriations for payments, the Council has remained committed to a limited and controlled growth consistent with sound and rigorous financial management. The draft budget takes due account of the implementation rates in previous years and the expected implementation rates in the future. It also acknowledges fully the dramatic and welcome improvements in the implementation that we have seen in recent times.
Securing the right level of payment appropriations for the EC budget is especially important, and I am sure that all Members will be aware that national budgets are so tightly constrained. All public spending must be justified and prioritised to ensure continued public confidence and public support.
In setting the draft budget, Council took an overall approach which kept to those fundamental principles but which also aimed to provide adequate and realistic funding for the European Union's various budget priorities. For example, recalling the need for budget discipline, the Council increased the margins for commitments under heading 3: Internal policies, and heading 5: Administration, and created a margin under heading 4: External actions, but without the mobilisation of the flexibility instrument. We believe that this is entirely in keeping with Article 12 of our Interinstitutional Agreement. By carefully targeting amendments, the draft budget was achieved in a way which continues to meet genuine priority needs.
The Council also took a similarly carefully-targeted approach to payment appropriations across the budget affecting both compulsory and non-compulsory expenditure. While limiting the overall increase of payment appropriations, the draft budget still allows an increase of around 12% for research in light of the priority accorded to objectives set by the Lisbon Strategy and an increase of 9.8% for structural funds, reflecting improved implementation rates.
Sometimes, when people refer to the word 'cuts', they are not talking about cuts; they are talking about a different level of significant growth in budget headings, and yet sometimes the Council has been accused of proposing cuts. We are not proposing cuts in the vast majority of budget headings; we are talking about sustained and stable growth, but not necessarily to the level that others consider to be the best way forward.
I now want to move on to setting out the draft budget for 2006 in more detail. The 2006 draft budget establishes commitment appropriations at EUR 120.8 billion, an increase of 3.7% over the 2005 budget, and it establishes payment appropriations at EUR 111.4 million, 4.9% more than the 2005 budget, and payments correspond to 1.01% of Community GNI. Hopefully, you will have all received a comprehensive explanatory memorandum on the draft budget. I do not intend to bore you now with a line-by-line explanation – unless you really want me to, and I suspect you do not. However, I should draw your attention to the key points affecting the various budget headings of the Financial Perspective.
I will begin with heading 1, concerning agricultural expenditure. Let me stress my appreciation for the agreement that we reached to adjust the Financial Perspective ceiling for 2006. That will allow a transfer of EUR 655 million from market expenditure in subheading 1a to rural development in subheading 1b.
Regarding appropriations, the Council has made an across-the-board reduction in commitments and payments of EUR 150 million, affecting budget lines in subheading 1a greater than EUR 50 million. That reduction is designed to take account of under-implementation in recent years. However, the Council's position will be reviewed – and this is an important point – in the light of updated forecasts due in the autumn Amending Letter to the PDB. I must stress that this modest reduction is in line with the Council's overall approach of controlled growth of payment appropriations, which should apply to both compulsory and non-compulsory expenditure. The Council has accepted in full the amount proposed by the Commission for subheading 1b, where it believes the implementation is more effective.
Turning to heading 2, on structural operations, the Council has adopted the commitment appropriations proposed by the Commission consistent with the European Council's conclusions of March 1999 in Berlin and of December 2002 in Copenhagen. Payment appropriations have been reduced across the board by a total of EUR 150 million, which reflects the Council's view of the expected implementation rate and is based on past evidence of implementation shortfalls, taking full account of the significant and welcome improvements achieved recently. The reduction is applied to both structural funds and to Community initiatives.
In heading 3, on internal policies, the Council accepted the amounts proposed in commitments for multiannual programmes adopted under the codecision procedure, as agreed following enlargement, as well as the specific amounts relating to Copenhagen commitments. However, the Council limited commitment appropriations for some budget lines that are not based on multiannual programmes such as those based on Commission prerogatives, pilot projects and preparatory actions.
Those decisions followed the Council's examinations of activity statements, which are fast becoming a very important analytical tool. In addition, the Council limited the increase of appropriation for the subsidies of certain decentralised agencies. It is right that established agencies should face the same budgetary rigour that we expect of central institutions and, indeed, of our own domestic organisations. However, it is also fair to allow more significant increases for new and developing agencies. The draft budget seeks to make that distinction.
In considering the level of payment appropriations for heading 3, Council took full account of the need to increase payments, especially for the important research lines that will help to underpin the very important – the central – Lisbon reform agenda.
However, the Council could not ignore the past implementation record for this heading. We suggest there is limited capacity to absorb increases effectively and efficiently. In this environment, the Council believes that it would be irresponsible to budget the huge increases proposed in the PDB of nearly 12% across that particular heading. The Council has reduced the overall increase to a more manageable and realistic 5%. But, very importantly, we should be aware that the draft budget still permits a very substantial increase – and I want to reiterate this – of nearly 12% for research lines, which reflects the priority accorded to this very important policy area.
The Council has provided adequate funding for heading 3 and established a sensible margin of EUR 210 million under the ceiling. I am sure that Parliament will want to keep the same budget discipline principles in mind when considering priorities for this heading.
I want to move now from heading 3 to heading 4: External actions. The Council was concerned to respect the ceilings of the Financial Perspective. Consistent with the Interinstitutional Agreement, the Council took the view that all possibilities for re-allocation must be exhausted prior to a proposal to deploy the flexibility instrument. You will not be surprised to hear that the Council did not share the Commission's view that re-allocation had been exhausted in the PDB. The Council fully supported the Community pledges and consequential budget proposals for the reconstruction needs in Tsunami-affected countries and in Iraq, and it respected the reference amounts for codecided programmes. It also accepted the amount for CFSP, as proposed in the PDB.
However, the Council took the view that there was still scope to bring total expenditure within the budget ceiling and achieved this by a very modest across-the-board reduction in commitments to the remaining chapters, including, for example, for international fisheries agreements. A slightly smaller reduction was applied to Afghanistan, which still allows the Community to meet its multiannual pledge for reconstruction assistance.
After these adjustments, the margin available under heading 4 is EUR 41.65 million, which should allow the financing of the consequences of the forthcoming sugar reforms along the lines we expect the Commission to propose. Again, we share a common belief that it is absolutely essential to make a success of sugar reform. I hope that we will be able to reach agreement on the final amount for the CFSP budget and the international fisheries agreements in the course of the second reading of the budget for 2006, as foreseen in the Interinstitutional Agreement. You can rest assured that we, the presidency, will make every effort to provide the appropriate information about CFSP to the European Parliament on time and in an appropriate form. I am sure you would agree that much progress has been made in recent times in relation to that particular issue.
Moving on now to heading 5, on administrative expenditure, the draft budget aims to respect the ceiling of the Financial Perspective once again and set an adequate margin for unforeseen events. With this in mind, the Council established a margin of EUR 130 million, to be achieved through savings in operating costs from interinstitutional cooperation and from budget reductions, to reflect the current vacancy rate for the various institutions. The Council's approach was objective and pragmatic, although we can never expect any institution to be entirely satisfied inevitably by the outcome of our analysis.
The Council accepted the vast majority of the new posts requested by the institutions for enlargement, pre-enlargement and new tasks. However, it is true that we applied a modest reduction to take account of the significant delay in recruitment for posts granted in previous years. The Council expressed deep concern about recruitment delays and about the need – the centrality – for there to be geographical balance following enlargement. I know that Parliament shares these concerns. It is regrettable that, due to time constraints, we could not agree a jointly-worded statement on this issue on 15 July, but I have every reason to believe that we can still reach such an agreement which would make it absolutely clear that Parliament and the Council are as one in terms of recruitment and retention, of human resource policies. We have recently received a paper from the Commissioner, which we will be considering over the next few weeks, to inform our position on the question of administration and more specifically of posts.
Moving on now to heading 7, the pre-accession strategy, the Council accepted the commitment appropriations proposed by the Commission. However we limited the increase for payment appropriations for some budget lines, again taking into account past implementation rates.
Finally, as regards heading 8, on compensations, the Council accepted the full amounts proposed by the Commission in the PDB, which will help ensure that the conclusions of the Copenhagen European Council as regards new Member States are properly fulfilled.
We believe that this draft budget adequately responds to the European Union's various priorities, making the finances available, but it also respects the important principle of budgetary discipline and sound management of which we – the Council and Parliament – are joint custodians. We meet today in an environment where it is more important than ever that we rebuild, that we strengthen the relationship between the European Union, its institutions and the people of Europe.
Central to that relationship is the credibility of the way we do our business. Key to that credibility is the way that we manage our finances, to demonstrate that we are efficient, that we are prudent, but also that we jointly spend money in a way that adds value to the everyday quality of life of the people who live in the European Union. We have to close the gap between rhetoric and reality, because one of our great challenges – those of us who believe passionately in the importance of the European Union – is that often people do not see the work that is done in Parliament, the Commission, the Council as making any difference or being relevant to their everyday concerns about their quality of life and standard of living.
Therefore, it is very important, in the context not only of 2006 but also of the debate on the Financial Perspective for the years ahead, that we constantly have in mind the importance of linking our actions, our words and the decisions that we make with the centrality of making sure that we rebuild and strengthen public confidence and support in the whole function, the work and vision which underpins the European Union.
A very good place to start would be to reach in a mature way a consensual agreement on the 2006 budget. We have major challenges ahead, but we can bridge the gap on that issue – there are significant gaps in some of the budget headings, as we will hear in the debate this afternoon, and very strong differences of opinion about the best way forward.
However, I believe that in the next few weeks we should be seeking to bridge those gaps. We should be seeking to achieve some level of consensus, which will inevitably require compromise. If we can do that, it will be a very important building block in terms of the challenges which lie ahead, in terms of the necessary reforms to the way that we budget and make decisions about the future.
Many of you will have been present when the Prime Minister of the United Kingdom made his speech to Parliament very early on in the presidency. I think there was general agreement among everybody present – whatever their political ideology, whatever their views – as he outlined the reform agenda and his determination that we achieve that in partnership, that his was a fair analysis of where Europe is now and that now is the time to grasp the nettle and deal with some of the fundamental issues about the future nature of the European Union and its relationship with its citizens.
The 2006 budget may – in the context of that big-picture debate – feel like a relatively small issue. However, if we can reach some level of agreement, if we can show that we can achieve compromise in the interests of continuing progress in these areas, that will go down very well. It will be very well received by those who closely observe the way that we do our business.
I am pleased, Mr President, honourable Members, ladies and gentlemen, to close my remarks and to commend the draft budget to the European Parliament this afternoon.
On behalf of everyone here, I thank Mr Lewis, who, on behalf of the Council, has presented the draft general budget for 2006.
The next item is a general debate on the European Union general budget for 2006.
.   Mr President, Mr Lewis’ presentation today of the 2006 budget has confirmed the impression that Parliament’s delegation took away from the Conciliation Committee meeting held on 15 July. Contrary to its name, this meeting resembled a cataloguing of differences rather than a conciliation process. It is indeed true that no one expects consensus to have been reached at this point in the year, but it cannot be denied that the standpoints of the EU’s two budgetary authorities on the 2006 budget are poles apart. Even the consensus that has been reached on important but secondary issues, such as modulation, or in other words the transfer of funds to the tune of EUR 655 million from Heading 1 to rural development, cannot hide this fact. Our goal is to reach agreement on the budget, but this task will be far from easy.
The European Parliament is a political body, the members of which, having entered into a contract with their voters one year ago, are mindful of their commitments. Much was said at the time, and is still said, about the need to complete EU enlargement and to invest in cohesion to this end, as well as about the need to breathe fresh life into the Lisbon Strategy and to fund the EU’s new ambitions on the international stage. At the same time, however, there is no getting away from the fact that we also committed ourselves to strict budgetary discipline one year ago. The voting public is firm in its condemnation of undisciplined and hence wasteful spending, yet political ambitions and goals that lack financial backing are nothing but hollow words.
Parliament must consider the 2006 budget in terms of the experience it gained last year. With our backs to the wall, so to speak, we agreed to a level of payments that falls short of our needs in 2005, as has already become clear from the level of expenditure so far this year. Furthermore, the 2006 budget must be regarded as a stepping stone to a new Financial Perspective. It was with these two factors in mind that we decided that the Commission’s initial proposals of 1.02% of GNI, which is nearly EUR 7 billion below the ceiling set in the Financial Perspective for 2006, were unsatisfactory. A huge gap exists between these 2006 budget proposals and the Commission’s proposals for payments in 2007, which will be the first year of the new Financial Perspective. This means that it is even more difficult to understand or tolerate the cuts made by the Council, taking payments to just over 1% of GNI.
This year we have seen the Council taking a more selective and less mechanical approach to budgetary cuts, and I should like to dwell very briefly on the individual headings in turn. The modulation that has been agreed from Heading 1 can be counted as a joint success. At the same time, however, we expect the Commission to put forward proposals regarding agricultural spending in the long term, as a basis for further discussion.
Parliament has not been slow to notice that cohesion emerged relatively unscathed from the Council’s cuts, but the preliminary reports that have reached us on the Structural Funds suggest that use of the Funds in 2005 will not correspond to the level specified in the Council’s draft, but will be equal to, if not higher than, the Commission’s initial proposal. The pressure is starting to be felt most in Heading 3, that is to say in the field of internal policies, where the largest cuts in relative terms have been made, amounting to over EUR 500 million. This makes a nonsense of the goals of the Lisbon Strategy, which include investment in research and in small and medium-sized enterprises, and will also make it impossible for Parliament to implement its priorities. As far as Heading IV is concerned, however, it is not so much Parliament’s priorities that are in conflict, but the British Presidency’s own statements.
The arbitrary cuts of around 4% that have been made to all areas, with the exception of the much-favoured common foreign and security policy, will make it impossible for us to meet the never-ending stream of fresh challenges. The latter will not merely relate to the tsunami-hit countries or to Iraq and Afghanistan, since the need will arise to fund assistance for other regions affected by natural disasters. Compensation for sugar producers presents us with a further problem, and the Commission has also raised the issue of administrative expenses, with the possibility of a freeze on the recruitment of employees from the new Member States.
To sum up, our debate on the 2006 budget is taking place against a general backdrop of pessimism. Yet the European Union is in urgent need of good news, and agreement on both the 2006 budget and sensible figures for the Financial Perspective would be exactly the news it has been hoping for. Such agreement could serve to renew people’s faith in the European Union, and it is our common responsibility and task to ensure that it is achieved.
. – Mr President, Mr Lewis, Mrs Grybauskaitė, ladies and gentlemen, our warmth towards the UK Presidency does not discharge us from the duty of expressing our disappointment with regard to the budget proposal that has been presented to us.
As pointed out by President Lewandowski, we expressed our disappointment very sincerely and firmly back in July, at the Conciliation Committee. We therefore also confirm today that – while we appreciate the speech by Mr Lewis, with its openness and the delicacy of its expression – all this needs to be translated into definite choices.
There is, unfortunately, a blatant contradiction between the passionate words spoken by Prime Minister Blair in this assembly and the choices the Council has made regarding the budget.
The cuts in the budget – or, if you prefer, your budget forecasts – in relation to the agricultural sector and the Structural Funds, although more limited than last year, confirm the tendency towards an unjustified severity. If adopted, they would open the door to adjustments during the year, accentuating the divide between expectations, which are, moreover, reinforced by a good funds implementation capacity, and the inadequacy of the resources themselves.
With regard to internal and external policies, our worries become fears: we are not convinced, Mr Lewis, by the symmetry between the funds allocated for commitments, which have been reduced by a lesser degree than the payment appropriations, nor can an analysis of the most significant cuts provide an explanation in terms of the political message that we all want to give. This is how the figures add up: 21 million less for businesses; 33 million less for transport; 279 million less for research; 131 million less for information; 20 million less for education and culture and 8 million less for freedom, security and justice.
There is an inconsistency between declarations in favour of growth, employment and measures designed to help young people, on the one hand, and on the other hand the reduction of funds in the budget headings, which are vital for achieving these objectives. I would like to ask you, Mr Lewis, what all of this means.
Does it mean that these policies are vital, but must be implemented by the national governments alone? This is the impression that I have; if it is right, then we are in direct conflict, since these policies must be implemented by the European Union too, in so far as they possess added European value. In my view, this is the fundamental political problem that we need to clarify first of all in order to take consistent action.
With regard to heading 4 – the notorious heading of ‘External actions’ – we are demanding that the flexibility instrument be used: with the estimates for heading 4 made beneath the maximum ceiling, as you are asking for, it is not possible to follow up on the traditional priorities of the European Union, the Millennium Goals, emergencies that have arisen over the course of the years – from Iraq to Afghanistan, the tsunami, horizontal programmes and geographical programmes, and now we want, rightly, to add sugar to the list. How is it possible to do all this? And what about the dozens of other measures that have been planned, and I say again, rightly so, as external actions? How can we implement such measures with a reduced financial allocation, without even applying the flexibility instrument?
I have the impression, and I shall use a proverb to express myself, that you want to have your cake and eat it. We are worried and disappointed, but we continue to ask for more reflection on your part and we await, Commissioner, more determined pressure from the European Commission. Within this Parliament, in our midst, the idea is growing of a shake-up, of action taken not on impulse but in a considered manner, to open up people’s eyes and recall everyone to their duties.
We have received no comforting signals on the financial perspective; in fact, I should say that we have received no signals at all. This, obviously, increases our concerns and the wave of scepticism among citizens; you rightly referred to citizens as – let us say – the main target of our actions, but among citizens there is enormous scepticism, because the European Union has not put itself in a position to implement its policies. Has the UK Presidency perhaps decided to give up on financial perspectives without even giving them a try?
Knowing the determination with which Prime Minister Blair faces his battles, we would have expected different signals and we continue to await them. But time and deadlines wait for no man: as Mr Blair well knows, faced with the European crisis, to merely scrape by would amount to giving up entirely. We in Parliament, and we hope that Prime Minister Blair and the UK Presidency feel the same, cannot stand passively by while Europe declines.
. – Mr President, Mr Lewis, Mrs Grybauskaitė, ladies and gentlemen, I would like to thank Mr Lewis for his presentation of the budget of the other EU institutions for 2006. Clearly, the European Parliament and the Council have different approaches on certain issues regarding the drafting of the budget, but there are also various common threads.
Both institutions with budgetary decision-making powers endorse the principles of budgetary discipline and the rational use of EU taxpayers’ money. The Council is proposing to reduce the administrative expenditure of the EU institutions by 120 million euro as compared with the institutions’ original requests. It must be said, however, that in many cases this reduction has been implemented in an ill-considered manner, without thorough examination of the specific nature and problems of the institutions’ work. For this reason, the European Parliament will be proposing a review of the reduction in the institutions’ expenditure, assessing each institution’s budget request and new tasks in 2006 on its individual merits. It is important to ensure the requisite financing for one of the priorities of the EU budget for 2006, which is preparation for the next round of European Union enlargement, when Bulgaria and Romania will join. I believe that the European Union institutions need to adopt a harmonised approach to the hiring of staff from the new Member States. With regard to the European Parliament budget, we should note that tomorrow the European Parliament’s Presidium will adopt a decision on the European Parliament draft budget for 2006, which it will forward for consideration by the Committee on Budgets. As the budget rapporteur, I believe that the Committee on Budgets will need additional information on various matters in order to be able to take each decision on its own merits, particularly in relation to the European Parliament’s information and communication policy. Once again I would like to stress the principle that the level of joint expenditure in the European Parliament budget ought to be set in accordance with needs that have been established following careful evaluation. Achieving a ceiling of 20% of joint administrative expenditure is not an end in itself.
Finally, I would like to add a few words about the European Union general budget for 2006. The Council’s proposal to reduce payment appropriations for EU structural funds for 2006 by 150 million euro is incomprehensible. Such an approach is indicative of the Council’s unwillingness to fully finance those commitments which the EU has undertaken within the framework of the existing financial perspective. Bearing in mind the fact that 2006 is the last year of the current financial perspective, it is important to ensure a successful conclusion to existing programmes and to set a volume of commitment and payment appropriations for the 2006 budget that corresponds with the commitments which the European Union has undertaken.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I would like to thank you for the opportunity offered to me today to express my opinion concerning the first proposal by the Council, especially since as early as last June following the first reading we had a chance to exchange our views with Parliament and the Council, as well as with the representatives of political groups of the European Parliament. I would like to share the idea held by most speakers that the 2006 budget is a special one, as it is the last of the current Financial Perspective drawn up by the Commission seeking to most comprehensively and realistically take into consideration the most pressing needs of the European Union, to complete all the important projects and to prepare well for the new financial period. Therefore, in response to the proposal of the Council, I would like to immediately define three areas that in the Commission’s opinion are the most challenging.
Having first outlined the importance of the European budget for 2006, I should like to focus on three main areas in which the Commission thinks that the major concerns need to be addressed and resolved by all three institutions, including the budgetary authorities in particular.
Our main concerns relate to Heading 3, where we think that the reductions proposed by the Council are not justified and cannot be supported by the Commission, mainly because the requirements and the amounts proposed by the Commission were based on projects already committed and ongoing. We think that such reductions will create many problems for the payment of bills for ongoing projects in the Community in 2006 for the Member States.
Furthermore, half of the proposed reductions in payment appropriations are concentrated on activities which represent only about 10% of the total budget. Surprisingly, no justification is given for concentrating the reductions in this way.
In Heading 4 the reductions proposed by the Council will create at least three serious problems. First of all, the reduction goes against the decisions taken by the General Affairs Council itself, especially regarding post-tsunami reconstruction in Asia and the renewed commitment to the Millennium Development Goals. Second, in relation to recent developments in the world, we expect, and have already had indications, that Europe will be asked to assist in the disengagement process from Gaza. The third problem concerns the negotiations on the fisheries agreement with Morocco. All these three elements make it more difficult to accept or look favourably upon the Council's proposal.
The question of Heading 5 was raised and discussed at length at the 15 July meeting between the three institutions. As promised, on Friday I sent to both budgetary authorities additional information on the progress of recruitment from EU-10 and EU-15. By 31 July this year, 90% of the recruitment targets from new Member States had been fulfilled. We believe that the proposed reductions forwarded by the Council are the result of a misunderstanding between us and may well derive from a technical error.
We very much expect that, before second reading, we will be able to engage in consultations with the Council in particular in an effort to resolve this issue. The proposal on the table today means that for 2006 not only will we be unable to recruit from EU-10, but we will be stopping all recruitment in the Commission, as well as lacking the resources to pay salaries for existing staff levels.
Taking all this into account and in reply to Mrs Pittella's request that the Commission take as forceful an approach as possible to this proposal, let me say that we are committed to resolving all possible questions in cooperation with the budgetary authorities. I call on all sides to show goodwill in this endeavour, as it will be greatly needed if we are to finalise the deal for this year.
. (Mr President-in-Office of the Council, Commissioner, on 15 June 2005 I had a chance to participate in the conciliation meeting of the European Parliament and the Council in Brussels, prior to which the European Parliament had passed a resolution clearly manifesting the position of this European Union institution and its priorities in the formation of the 2006 budget. Despite the criticism then expressed by the European Parliament concerning insufficient appropriations for commitments and payments, on 15 July 2005 the ECOFIN Council decided to propose a reduction of allocations for payments by EUR 1.1 billion and commitment appropriations by EUR 478 million as compared to the Preliminary Draft Budget. This proposal, in my opinion, clearly demonstrates that the Council virtually disregards the actual needs and commitments of the European Union. I would like to remind you that the above resolution of the European Parliament stipulates that the Preliminary Draft Budget presented by the Commission is insufficient and fails from a budgetary viewpoint to reflect commonly agreed-upon political ambitions, in particular those related to the Lisbon Strategy and the need to support small and medium-seized enterprises.
We also invited the Council to enter into a serious and constructive dialogue with the European Parliament concerning the ways to fulfil these political commitments. It is impossible to reach our policy goals, that is, growth of the economy and enhancement of competitiveness, without increased allocations for research, innovation and SMEs, which account for about 90 of all enterprises of the European Union. We, the European Parliament, have stressed before and would like to point out once again the important external assistance programmes that could not be foreseen while considering the current financial perspective, for instance those related to Afghanistan and Iraq, and the recently proposed post-tsunami reconstruction package. In the Preliminary Draft Budget, expenditure heading IV ‘External Actions’ was already insufficiently funded in our opinion. And now the Council proposes a further reduction of allocations under this heading. I would also like to draw your attention to other alarming reductions related to specific thematic and geographical measures. I believe that the budget amounts and resources must be reconciled anew. I would also like to emphasise the importance of the European Neighbourhood Policy including support to democratic developments in the neighbouring States.
I must reiterate that the accession of ten new Member States in 2004, which is only the beginning of a long-lasting cohesion process, is a new challenge to the cohesion policy, meaning that the implementation of the cohesion policy should focus on regions in order to avoid possible future conflicts between the new Member States and the less developed regions of the EU-15. I would like to conclude by once again calling on the Council to be guided by the priorities established by the European Parliament in drafting the 2006 budget. I strongly believe that there is no need to remind you that the European Parliament is the only European institution directly elected by EU citizens and in accordance with EU law has been assigned a mission in the formation and implementation of the European Union budget.
.  Mr President, ladies and gentlemen, as rapporteur for the Committee on Regional Development, I have to say that I regard the budget with which the Council has presented us as unsatisfactory. I say that with particular reference to the EUR 150 million cut – for that is what I call it – in payments. Over recent years, we have endeavoured, by introducing the N+2 rules, to tie expenditure very closely to commitments and to ensure that the money is actually spent. We are, basically, being penalised for our efforts by seeing how there is EUR 150 million less available for payments.
We are, though, also punishing ourselves, the European Union as a whole, for, at some point in time, we will be called on to stand by the commitments we have made. We have always, as a matter of policy, kept the gap between payments and commitments from getting too large. In the preliminary draft budget, the Commission really has made only the absolute minimum necessary available in terms of funding for structural policy. We want to get them restored, and I urge the Council to follow our lead in this.
. The Council wants to reduce the budget of the European Union by half a billion euros compared to the Commission’s proposal. This is in itself unacceptable, but what is particularly unacceptable is the fact that more than one third of these cuts relate to external relations and external affairs. The proposed reduction in expenditures on external affairs is ten times greater than in any other area. The successes and achievements of the European Union to date have been related in no small measure to external relations. We are proud of enlargement, and of our aid policy; we are proud of the fact that we are the world’s biggest donor. These priorities are nevertheless absent from the draft, and most conspicuously so from the Council proposals. Indeed, not only are they absent; the reductions would affect these programmes most of all. Yet I believe that today we very much need to be able to demonstrate successes. Europe, the European Union is crying out for such successes.
However, there is also another problem. We are failing to take our own principles seriously; we have failed to do so up to now, and we are failing to do so in this draft. The Council has virtually never invoked the human rights clause. We support a multitude of countries that make a mockery of democracy and human rights. And yet we have a tool at our disposal to do something, since the human rights clause provides the possibility of withdrawing support from countries that fail to observe human rights and the rule of law and it also allows us to increase the support we give to countries that observe these rules. One example would be the countries of the western Balkans. You, on the other hand, propose making even greater reductions in the support we provide to the western Balkan countries than in overall spending on foreign affairs. And yet it is in our fundamental interest to stabilise the western Balkan region. It is incomprehensible that the Council should want to give 5% less to this region, and 8% less to Serbia, for example, than in the previous year. At the same time, it is very generous as regards European special envoys, whose budget has been set to double over two years. In other words, there is to be an increase in something that is of questionable necessity, while at the same time there are to be reductions affecting things that we vitally need.
.  Mr President, ladies and gentlemen, Mr Lewis, when weighing up the draft budget for 2006, we cannot fail to notice that it is a transitional one, and that is what makes it so crucial in terms of the further priorities and ambitions that we share – or, at any rate, should share. It is for that reason that I will be forthright in criticising the Council proposal on one score: it is far too cautious and envisages cuts that are massive when seen alongside those proposed by the Commission.
In order to make clear what I mean by calling this budget transitional, let us take a look at the Böge report and at what we expect of the Financial Perspective. There is a major difference between us and the Council; it adds up to EUR 106 billion in the Financial Perspective. We believe that, in order to make Europe truly fit for the future, we have to focus on quite specific target areas: research, education, youth, cultural interchange in an enlarged Europe, the environment and renewable energies – and I have recent events in New Orleans in mind when I say that.
A look at the budget figures in Parliament’s financial perspective and, now, in the Council draft for 2006 reveals that they diverge to a marked degree: the Financial Perspective makes EUR 10 billion available for research, but the Council a mere EUR 4 billion; there are EUR 2 billion for education, culture and young people, over against the Council’s mere EUR 0.8 billion for the same period. For energy and transport, Parliament has proposed EUR 2.5 billion, but the Council no more than EUR 1.3 billion. From that alone, it is apparent that the Council’s proposals for the 2006 financial year are timid, cautious and lacking virtually any concept of future direction.
As I see it, the draft budget for 2006 ought, instead, to be a sort of bridge extending into the years that are to come, from 2007 to 2013, and so putting forward such timid and paltry budget estimates as the Council has done is the wrong way to go about things. The figures it has quoted to us bear no relation either to the pious utterance about Lisbon as a means of renewal or to the great economic potential that we have to rebuild.
If I may turn to the communications strategy, let me say that, especially after the failure of the referenda, it must surely be in our interest to do more in 2006, rather than to cut payments or make less use of the flexibility instrument. I find it incomprehensible in political terms how, in the face of the many challenges we have to contend with across the globe, the Council can be so timid and cautious in its handling of the flexibility instrument, instead of demonstrating the European Union’s willingness to be a global player in meeting the needs of the world’s many crisis hotspots.
. Mr President, President-in-Office of the Council, Commissioner, for several years now I have represented my group and the European Parliament in the July budget conciliation procedure, which is conducted with the Member States after the first reading by the Council. It has always been difficult to agree on anything in the summer, but this year it was especially difficult. In practical terms, nothing was agreed on, and, as a result, Parliament is free to undertake its own first reading without any commitments to the Council.
From my group’s point of view, the basic problems are the low level of budget payment appropriations and the budget’s main areas of focus. In the Council there is a group of so-called net contributing countries, which are not interested in the value added that results from financing the Union by way of different joint projects. Virtually the only thing that the Council seems to be actively interested in financing is the militarisation of the EU. Although warfare does not fall within the competence of the EU, the Member States want to finance joint militarisation projects with EU money. As far as I understand, the Congo police operation and the mission in Sudan are being financed out of development appropriations, and the funding of militarisation activities is therefore not transparent.
Although the Constitution, which was rejected in two referenda, is not immediately forthcoming, the political elite in the Member States are implementing some of the articles contained in it, and are establishing, for example, an Armaments, Research and Capabilities Agency. The way that the Member States behave is undemocratic, and it is very obvious that many EU joint military activities have no legal basis in the Treaties. Instead of the militarisation of the EU, we should start to talk about building a social Europe. Only that way will the work of the Union acquire legitimacy, which is to say the general approval of the public.
In the name of a social Europe, our group has continually criticised the narrow scope of the Lisbon Strategy; because it merely promotes a Europe of major companies. We recently criticised the way the Council has kept its eyes and ears firmly closed and cut expenditure, even when compared to the Commission’s draft budget, with the aim of reducing appropriations in the budget to 1% of the Gross National Income of the EU states. Stringent budgetary discipline is a good thing, but in this case the Council is advocating a sound thrashing.
A strategic objective is also there for us all to see. In the event of no agreement being reached on the financial frameworks and the matter being referred to the budgetary procedure within the meaning of Article 272 of the Treaty, the grand total for the 2006 budget must, from the point of view of the Council, be as small as possible. This is a strategic objective that we cannot accept.
Our group is also concerned about the strategy whereby the costs of sudden and unexpected expenditure, such as that relating to the tsunami, are to be covered by allocating for new purposes money that had been set aside for purposes approved by Parliament. If new, external needs arise, we have to be prepared to allocate new, ‘fresh’ money for them.
Finally, I wish to say that we need to safeguard Structural Funds payments and increase human resources for the needs of enlargement. It is very difficult for us in Parliament to understand the conflict which prevails between the Commission and the Council with regard to their views on personnel requirements and the need for increased human resources as a result of enlargement.
.  Mr President, I became a member of the Temporary Committee on Policy Challenges and Budgetary Means where I argued in favour of our keeping to 1% of GDP. In view of this, I do not believe we should decide that the surplus from the 2004 budget should be used for expenditure in the 2005 budget.
I do not believe that the structural fund, which is already growing in size through this expenditure, needs to become larger. It already amounts to more than EUR 8 billion. I do not therefore agree that I am expressing my displeasure at money not being spent. There are obviously reasons for money not being spent, and there is therefore nothing to be lost in examining issues extremely carefully when it comes to new expenditure.
I am not, however, prepared to return these surpluses to the Member States. I believe, instead, that these funds should be used for the flexibility margin which, in my view, is too small. Otherwise, we shall often end up in situations in which we have to acknowledge that we cannot do what is necessary. We cannot foresee the future. I therefore believe that these resources should be used for developing the flexibility margin and not for developing structural funds.
.   Madam President, when the foundations of the European Communities were laid over half a century ago, Poland and the other new Member States were part of the Soviet bloc. Our only option was to look on enviously as past conflicts were overcome by means of economic cooperation. We believed at the time, and we continue to believe today, that development and solidarity are the main goals of the European Union, which Poland eventually joined.
Yet any satisfaction one might derive from this fact is marred by developments that are now becoming ever more evident in certain net payer countries. These developments are a result not only of an economic slow-down, but also of governing principles of action. Excessive labour costs are reducing the competitiveness of these economies, and their overregulation leads to budgetary deficits. In turn, the latter make these countries more inclined to cut back on their payments to the EU.
The current state of progress on the 2006 EU budget is a cause for great concern. The Council has once again made cuts to the Commission’s proposal, reducing it by over EUR 1 billion to 1.01% of GNI. This is a bad sign, all the more so because the deadlock on the Financial Perspective for 2007-2013 has also not been broken. If the Financial Perspective has not been adopted by spring of next year, the reduced 2006 budget could serve as the basis for future budgets, and the worrying developments I mentioned a short time ago could persist for many years.
There are currently two approaches to the issue of EU finances. The first of these favours spending on development to the detriment of agricultural subsidies, whilst the second gives preference to the social dimension of the EU project over the Lisbon Strategy. It would appear that the first of these approaches promotes development at the expense of solidarity, whereas the second promotes solidarity at the expense of development, but it would be mistaken to believe that development and solidarity are alternatives to each other. Such a belief would merely boost selfish national interests, and, in so doing, result in a disastrous compromise that delivers neither development nor solidarity. Furthermore, it would make real the utopia of ‘more Europe for less money’.
The main reason why the determination of certain net payers to cut their spending is so worrying is that it poses a threat to the EU’s fundamental goals, namely development and solidarity.
Unlike in previous years, the European Commission has presented a cautious 2006 draft budget for the European Union. Compared with 2005, the European Commission proposed a 4% increase in commitments and a 5.9% increase in payments. As a percentage of the GNP, this amounts to just 2% in the case of payments, which is far below the imaginary ceiling of the long-term financial perspective. The draft budget for 2006 further widened the gap between the commitments and the payments, as well as between available resources of national budgets and the EU budget.
The lack of funds to cover key EU policies has therefore been a subject of criticism in the first stage of the discussion about the proposed budget in the European Parliament. This is the reason why the budget proposed by the Council came as a cold shower, as it leaves no room for manoeuvre between the proposals of the European Commission and of the European Council.
A more detailed analysis of adjustments to the budget of the European Commission shows that an overriding majority of 51 items in which the European Council has intervened compared with 2005 (46 items) maintain the trend set in the European Commission’s draft budget. Council’s interventions therefore evoke the impression of a technocratic reduction in expenditures under the motto ‘let us cut by one half the increase in expenditures exceeding those of 2005’, and the motto ‘let us take away more where the expenditures are lower than in 2005’.
This approach by the European Council undermines the atmosphere of mutual trust in the current budgeting process, and could lead to a protracted position war between the key institutions of the European Union.
Madam President, budgets are about priorities and for the Committee on Regional Development and the Socialist Group in the European Parliament, pride of place among these goes to the Millennium Objectives. One in five people worldwide have no access to basic education or basic health care, and the chasm is growing every day despite all the pledges by Heads of Government. Europe is the world’s largest donor and can make the difference. That is why we are not asking for more funds in the first instance, but we are asking, within the EU’s aid budget, for priority to be given to the Millennium Objectives. At least 35% of the budget should be spent on these, at least 20% of which should go to basic education and basic health care. Within the various geographical budget lines, we have set aside 20% for those two sectors, and we will not hand this over to the Commission until they have shown us specific plans for basic education and basic health care in those regions.
In 2003, only 2.3% of the development budget was spent on education and 5.2% on health care. That is unacceptable. Today, with the help of the Committee on Budgets, we want to bring the Millennium Objectives closer. ‘Make poverty history’.
Madam President, Commissioner, Mr Lewis, except when it comes to the foreign budget, agreeing on the 2006 budget really ought, of course, to be a simple matter, for there is plenty of room for the increases requested by the Commission within the ceiling of the financial perspectives. The finance ministers have, however, almost ritually sat down together and slashed away at every possible area. These have primarily been within foreign policy, but payments to structural funds and for internal policy have also to bear the brunt, and that is rather surprising in the light of the far better implementation we have seen in recent years of, for example, the structural fund programmes. Research has been cut back, as have the funds for supporting other projects within the framework of the Lisbon process that EU Heads of State no doubt still want to keep going. We in the Group of the Alliance of Liberals and Democrats for Europe particularly regret the slashing of programmes for developing small and medium-sized businesses – programmes that, for example, help the banks make credit available to small businesses in the new Member States where, with limited resources, a large dispersal effect has been achieved, benefiting economic development. We must also deeply regret savings within the transport area, including those in relation to the new agencies for aviation and maritime safety. Clearly, nothing is too small to escape the axe. Even the subsidy for the successful programme for developing medicines to combat rare diseases is at the receiving end. Mr Lewis spoke of dialogue, and I do hope we can obtain dialogue and cooperation. Unfortunately, we are likely to see a situation in which the budget has to be debated with no agreement on the framework for the 2007-2013 budget.
– Madam President, one of the great orators of Athens, Demosthenes, said, 'money is the root of everything'. I am sorry if perhaps you have never heard this and it is not easy to translate, but it means that, without money, nothing is possible. We cannot do a thing. With the 1% of GDP destined for the budget, policy is impossible. Europe is getting poor.
We have a poorer household than at any other time. We import lemons from Chile, garlic from Tunisia, hazelnuts from Turkey and clothes from China. There is no development. We cannot get Europe out of poverty. It is ruining us. Europe is getting poor. We need to change policy but, instead of changing policy, we go along with Mr Blair, who says that we cannot give money to 4% of the population, to the farmers, even though the 4% feed the other 96%. Are we only going to pay money for computers?
This is the wrong policy. We are budgeting for nations, not for computers; we are not budgeting for numbers. Think about the people. They are the ones who vote for us, they have the last word.
Madam President, the Committee on Foreign Affairs is concerned about the cuts made by the Council in crucial areas relating to Europe’s influence in external matters.
Natural disasters such as the tsunami cannot be alleviated by making drastic cuts in areas of political significance. This budget reduces the amounts allocated to the European initiative for democracy and human rights and to Latin America and provides insufficient funding for the Neighbourhood Policy in MEDA and for Eastern European countries. We cannot accept it. We firmly suggest to the Council that it makes use of the flexibility instrument.
Furthermore, even though it is the moment for making savings, the number of foreign representatives from the EU is growing at an impressive rate, without Parliament being informed as to the relevance of those appointments. We will request additional information from the Council before offering our opinion on this expenditure.
Finally, we insist before the Council, as we did before the Commission, that the budget allocated to the reconstruction of Iraq is entirely managed by the United Nations and not in part by the World Bank Trust Fund, as Parliament has already requested on two occasions.
Madam President, Mr Szent-Iványi and I have tabled an amendment to reduce the amount for CFSP by 3.87%. Such a reduction would bring it into line with all the other external action components, which the Council has reduced by an average of - you have guessed it - 3.87%.
My Group does not understand why the Council chooses to let external action bear the brunt of the cuts, and points to the inconsistency of reducing the amounts for prevention, stabilisation and democracy-building, while maintaining the amounts for security policy proper.
I draw your attention to our amendment, in the hope of provoking the Council into giving a serious explanation for these cuts in the external actions appropriation, which are much too drastic. The Minister said that the Council found that there was still more room for reappropriation, and that is what it has done. With all due respect to the Minister, we find this explanation unconvincing.
In the absence of any serious justification, I am inclined to believe that these reductions express the half-heartedness of the Member States in entrusting the EU with a strong foreign policy of its own, not to mention the absence of clarity on the roles and responsibilities of the Commission, the Council, the European Council and the High Representative in these matters.
Madam President, everyone acknowledges the role aid can play in improving development, and President Barroso himself promised EUR 300 million more for aid for trade at the G8 Summit this year. As the budget spokesman for the Committee on Industry, External Trade, Research and Energy, I asked the Commission how much we currently spend on aid for trade, and it took them two weeks to work it out, because it is currently spread over around 120 different budget lines. In fact, we spend around EUR 700 million already.
The Trade Committee believes that we need to bring more visibility to aid for trade, that we need to make it easier to mobilise aid for trade and that we need to send the right signal in advance of the WTO Ministerial Conference to be held in Hong Kong in December that we take aid for trade seriously.
We are therefore going to propose the creation of a new budget line called 'Aid for Trade'. A very modest proposal because, for 2006, we are not actually asking for any money, we are simply asking for a PM line and the creation of a legal base. Therefore, in future years, if the political will is there, we will have the legal base to bring under one single heading the aid we already give for trade. This will be an important step forward in terms of being able to mobilise these funds in the future.
Madam President, ladies and gentlemen, I would like first of all to comment on two points, echoing Mrs Jensen.
As permanent rapporteur of the Committee on Budgets for the Structural Funds, I would like to draw your attention to the reduction, for several consecutive years now, of the amount allocated to payment appropriations in Heading 2 dedicated to structural actions.
In the context of a crisis of confidence in a Europe that is apparently no longer able to offer its citizens a reformed economic model, a competitive model, a model that is fit to rise to the great challenges of the 21st century, the Heads of State or Government have thought it appropriate to reduce by EUR 150 million the amount of payment appropriations proposed by the Commission. Well, this investment expenditure implemented by the Structural Funds is, as we know and as we keep saying, a major challenge for our European economy. Europe needs more than ever to invest in infrastructures in order to maintain its competitiveness and its jobs, undoubtedly just as much in the new Member States as in the others. This EUR 150 million reduction is therefore out of keeping with the findings made by our Assembly with regard to the new challenges confronting us.
I would also like to draw your attention to the major ecological risk to which the draft budget is exposing our continent, as the budget for the agencies as a whole is being maintained at its previous level, in particular that of the European Maritime Safety Agency which, in the wake of the and disasters, was entrusted with the highly important task of implementing better monitoring of discards and of chartering anti-pollution vessels in the event of an accident off our coasts. The Council has inexplicably proposed reducing from 29 to …
– Madam President, on behalf of the Committee on Agriculture and Rural Development and the Committee on Women's Rights and Gender Equality, we would point out that, with the proposals for the 2006 budget, the Commission and the Council have failed to rise to the occasion.
The Commission has cut the budget for agricultural policy, especially for the guarantees section, by approximately EUR 1.9 billion below the financial limit, on the basis of unrealistic forecasts for purchases of agricultural products in 2006.
At the same time, the Council of Ministers of Agriculture has made an unexplained linear cut in spending of a further EUR 150 million. The result of this overall reduction, which totals approximately EUR 2.2 million, is to create a climate of insecurity for producers, at a time when they are being called upon to apply the new common agricultural policy and the new terms of competition by international trade.
How will the Commission and the Council be able to address the problems of dairy farmers, of small arable farmers, of wine producers who see quality and products being ousted from the market, and of sultana producers and fruit producers, as well as the problems of young farmers? Will you reply, 'by strengthening research and technology'? That has already been reduced under the Council proposals and has already been reduced by the financial perspectives. In addition, the appropriations for rural development may be exhausted, but they are inadequate to meet the real needs of rural development in the face of enlargement.
As far as the proposed appropriations for equal opportunities are concerned, they are inadequate to meet the real needs which arise from the competitive environment. The proposals for the 2006 budget must come up to expectations and to the demands of modern Europe and, more importantly, of its citizens when it is the final budget, a budget which relates directly to the financial perspectives.
Madam President, I agree with one point made by the President-in-Office of the Council in his statements this afternoon, namely that we have to spend the funds as wisely as possible and that we must have a realistic budget. As far as this economy is concerned, I am sure that the President-in-Office of the Council is aware of the statistics that show that European expenditure, which falls within the remit of the European Parliament, has increased by 8% over a ten-year period, while Member State expenditure has risen by something like 23%. I do not therefore believe that it is for the Council to teach us a lesson in responsible budget management.
The cuts are unsurprising, as usual. There will always be cuts in agriculture. I understand that cuts are being made this year because certain budget lines are high and can therefore be cut back. The ad-hoc procedure has been in place since the Amsterdam Treaty. As the Council itself states, we will have a realistic estimate in October. Why not wait for that?
The Council also wants to cut back on pilot projects and preparatory actions. But why? Some of those actions are excellent and certainly now, with avian influenza, we will need to do more in this area.
Finally, I should like to ask the President-in-Office of the Council whether, in his view, the Council has kept to the agreements made in 2004 about the Council informing Parliament on the common foreign and security policy on a regular basis and at a high level. The Council has, in my opinion, not kept its word.
Madam President, we in the Committee on Industry, Research and Energy have held intense debates over recent months, with the imminent negotiation of the Seventh Framework Programme and other important initiatives in mind. Our debates have allowed us to clarify our needs and objectives in relation to science, technology and innovation.
We must make use of all we have learnt when working on our budget for 2006. This budget must be governed by the political approach and the priorities we have been establishing, and must not contradict them in any way. If we want to pursue the Lisbon Strategy and the recommendations of the Locatelli report, this Parliament cannot under any circumstances accept the proposed reduction in all the headings relating to research and the promotion of innovation in small and medium–sized businesses.
Similarly, the significant reduction in the headings for research on sustainable energy systems and on sustainable land transport contradicts what we have been hearing and advocating repeatedly in our Committee. What is more, we in the Socialist Group in the European Parliament do not agree with the drastic reduction in the headings aimed at combating serious diseases.
– Madam President, in the budget before us there is a clear discrepancy between the aspirations and the rhetoric of the Union in the area of employment and social affairs. It also reflects the mid-term review of the Lisbon Strategy and the funds involved in its implementation.
Whilst I welcome the Commission’s decision to bring forward the pilot project of the European Year of Workers’ Mobility, I was sorry to learn that at first reading the Council cut the appropriations proposed in the preliminary draft proposal by EUR 2 million. Given that the budget is already low, this reduction amounts to a glaring lack of political will to make this pilot project a success story, rather than merely a desultory campaign.
I also regret the paucity of appropriations for EURES, the essential instrument for developing the single European labour market, which is tantamount to discrimination in relation to the amounts requested and obtained by Parliament this year. The funds earmarked for social dialogue have also been cut in relation to the preliminary draft proposal, which runs counter to Parliament’s position. What is more, the European Social Fund has also seen its proposals reduced.
At this rate, how can we hope to establish a more social and more competitive Europe? No chance!
Madam President, first I would like to thank everyone for their amicable approach. The Council’s 2006 draft budget is based on payment appropriations amounting to 1.01% of the EU’s Gross National Income, which is to say approximately a billion euros above the 1% limit. This, moreover, was achieved by cutting expenditure by half a billion euros as a matter of course. As the new Member States are only just starting to become involved in the EU budget, the Council’s proposal shows that the 1% ceiling for expenditure, as suggested by certain states, will be impossible to put into effect. The 2006 budget will be the last to be drafted with reference to the current financial perspective. Unless a new financial perspective is established, the institutions will find themselves in a situation in which there is no agreement between them, and that would lead to total economic uncertainty and stagnation in the EU.
Madam President, ladies and gentlemen, when the Commission presented its preliminary draft budget in June, the Committee on the Environment, Public Health and Food Safety was less than enthusiastic about it. As we see it, the funds provided are simply not adequate to facilitate the proper implementation of European environmental and health policy and our policy on the safety of food. We now have 25 Member States, yet there is to be only less than a 1% increase for environmental matters, and, in public health, no increase whatever beyond the 2005 level. That alone is ridiculous enough in the eyes of some Members, but now the Council has excelled itself by cutting the estimates, which were low enough in any case.
In their speeches on television and in public, all the members of the Council talk endlessly about their desire to build a citizens’ Europe. Here in this plenary, we have just heard that there is to be another rise in people’s standard of living in Europe, even though the funding for such a policy is being withheld. Now that really is what I call confidence-building!
Madam President, ladies and gentlemen, first of all, I simply wanted to say to you that I find this impromptu meeting, which is unusual in the budget procedure, to be peculiar. In my opinion, it makes little sense. On behalf of the Committee on Economic and Monetary Affairs, I also wanted to express our disappointment faced with the sombre cuts made to programmes that Parliament feels very strongly about, such as PRINCE concerning information for European citizens, and in particular faced with the cuts that have been made in headings promoting new resources for SMEs. Finally, in order to have a worthwhile European policy, human resources must first be given to the committee. That is what is missing in the draft budget proposed to us and, on behalf of my committee, I wish to inform you of our utter disappointment.
Madam President, on behalf of the Committee on Transport and Tourism, I wish to inform the House that the Committee was guided by three considerations when formulating its position. The first of these was projects in the field of transport policy, the second was the report on European tourism, and the third and final consideration related to the fact that this is the last year of the current Financial Perspective.
The position adopted by the Committee on Transport and Tourism is as follows. Firstly, we wish to boost funding for the implementation of the planned Trans-European Transport Networks by EUR 120 million, and we are opposed to savings in this area. Secondly, our aim is to introduce a budgetary line for tourism, for the first time in history. Thirdly and finally, the Committee unanimously rejected the Council’s proposal, in particular with regard to measures to prevent marine pollution.
Our guiding principle in this respect was that we are helpless in the face of the air and land-based disasters that we experience or witness. We should ensure that we are not helpless in the case of disasters at sea, and that we are capable of responding to such disasters.
Madam President, the Hague Programme states that, in the area of justice and home affairs, our first priority is to create full-blown policies to promote fundamental rights for all and policies strengthening citizenship. We note that, up to now, the European Union budget continues to prioritise the strengthening of repressive policies. We wish to find a fair balance between freedom and security. The budget must also be balanced, and we very much hope that we shall move from important speeches to action. It is not enough for our leaders to state their desire to promote citizenship and equal opportunities. They must act and give us the resources for implementing this much-vaunted policy. The European Union has a great challenge to take up: equal opportunities for all. We know that all forms of violence are rooted in injustice, and it is in our interests to equip ourselves with the resources to fight against injustice.
Madam President, if Europe wants to be accepted by its citizens, we have to be perceived to be working for them. This is most evident in Category III, and it is there that the Council has made the most swingeing cuts. If we want to make Europe the most competitive, knowledge-led and dynamic region in the world, we have to put aside more money in the budget for this. Mr Böge’s report serves to show Parliament the way to go about this, with investment in education, research and youth, and consistent application of gender budgeting – from which, however, we are light-years away!
Plans, the Lisbon Strategy, the Youth Pact, ambitious action programmes in research, culture and the media – all these things you adopt and then slash the funding needed for their implementation. If we want people to approve of our policies, we have to act in accordance with them. I am grateful to Mr Pittella for laying bare the contradiction in what the Council is doing, and I call on the Commission to join this House in taking an approach that will equip us with a good budget that will come across clearly to the public.
Madam President, the laying down of a sustainable common fisheries policy will do nothing to make our tasks in this area less daunting. Let me give just a few examples to illustrate why it is so extraordinarily difficult to enforce the Community’s requirements without the funding to do so: the restructuring of the fisheries sector in the new Member States, improved controls in fisheries, international fisheries agreements such as the forthcoming one with Morocco, fisheries research to provide better data on the basis of which to manage stocks. It is for this reason that we endorse the Commission’s preliminary draft budget and reject the Council’s.
– A large number of us, if not all, maintain that the internal market is the political and economic mainstay of the European Union, and thus we cannot permit that the funds allocated for next year to this crucial sector, be reduced by more than a third: from 12 million euros to 7.66 million.
This reduction goes against all that which we have discussed here in the past months. We also have to make sure that one of the most positive and visible features in this sector, that is, consumer protection, be given the necessary resources to be able to operate. It is not possible that with a much greater European Union with many more consumers whose rights we have to defend, the funds allocated to this sector will be even less than those for 2004. We also have to learn from what happened a few years ago, we have to see that our consumers will be more informed and better prepared so that abuses are reduced to a minimum when the new Member States introduce the euro.
These are the proposals which my friends in the Socialist Group in the European Parliament and in the Committee on the Internal Market and Consumer Protection agree about.
That concludes the debate on this item.
The next item is the joint debate on the report (A6-0255/2005) by Mr Salvador Garriga Polledo on behalf of the Committee on Budgets on the Fourth Amending Budget for 2005 (Tsunami) (11220/2005 – C6 0239/2005 – 2005/2079(BUD)),
and the report (A6-0254/2005) by Mr Reimer Böge on behalf of the Committee on Budgets on the use of the flexibility instrument (Tsunami) (SEK(2005)0548 – C6-0127/2005 – 2005/2083(ACI)).
. Madam President, Mr President–in–Office of the Council — who is no longer present — Commissioner, it is not usual to hold a debate on an amending budget. In fact, other amending budgets are presented in this Parliament without any debate, even when the financial sum involved is greater.
We should recall that this amending budget for aid for the tsunami has required two different trialogues. It took up a significant part of the conciliation procedure of 22 June and furthermore, it has led to long and complicated discussions amongst the three institutions. I must acknowledge the efforts made by the President–in–Office of the Council at the time, particularly since he is British, and the British are very tough negotiators. I must recognise that he showed a degree of flexibility without which it would not have been possible to reach an agreement.
A solution has always been sought on the basis of the Council’s original position, which was completely unacceptable to the other two institutions.
The Commission originally presented a proposal for the funding of aid for the reconstruction of the countries affected by the tsunami which we in Parliament considered to be acceptable and logical. I recognise that if the Council had shown greater flexibility from the outset, we would be in a position to vote today for the European Commission’s original proposal. This is because the European Parliament had faith in the Commission’s proposal despite the fact that it involved reprogramming, which also has its drawbacks, as our colleagues in the Committee on Development quite rightly pointed out. We in the Committee on Budgets believed that such reprogramming was inevitable, but we demanded that it be confined to the Asia programmes or that, at least, the duration of the aid scheduled be extended.
Nevertheless, both the European Parliament’s statement and the statement by the Council in January of this year said that none of that EUR 350 million, which amounts to the bulk of the reconstruction aid, could be financed from the budgetary headings already committed. To put it another way — and this is what the Committee on Budgets and this rapporteur have been saying throughout. The new financial resources are necessary in order to fund new external commitments.
This was our main point of disagreement with the Council and the reason for so many failed negotiations. The outcome has been that it has taken nine months to adopt a final decision. It has unfortunately taken that long to reach a decision on the mobilisation of all of this aid in order to present it for the approval of this House.
The Council intended to finance part of this reconstruction aid by sacrificing programmes already established by the European Union.
Finally, the agreement has been reached at the expense of the emergency reserve, which was the solution proposed more modestly by the Commission in order to gain the agreement of the Council.
We in Parliament insisted in particular on the mobilisation of the flexibility reserve but, in the end, we have decided to accept a proposal mobilising the emergency reserve to a greater degree than we felt was prudent.
Let us hope that there will be no need to mobilise any more than the sum currently available in the emergency reserve during the last few months of 2005.
The President–in–Office of the Council said in the previous debate that he is optimistic about the additional EUR 13 million that we have to fund in 2005. I too am optimistic, since, as the report makes very clear, we still have EUR 293 million in the flexibility reserve to mobilise. I am therefore sure that we will be able to find that 13 million in the flexibility instrument because at this stage we feel it is unrealistic to think that 13 million can be obtained in the final budgetary implementation of 2005. What is more, I do not believe I would be able to present a proposal of that nature in Parliament.
In conclusion, what is clear is that the European Union may well be top of the league when it comes to issuing important and solemn declarations which affect all of the institutions and represent a commitment in the external field. Unfortunately, the Union is in bottom place when it comes to turning the declarations it signs so solemnly into financial commitments. I hope we draw all the possible conclusions and lessons from this process and that, from now on, we can act much more quickly when it comes to unblocking aid to other countries.
.  Madam President, Commissioner, we heard earlier some very statesmanlike things from the British Presidency of the Council about the demands of foreign policy, accompanied by some calculations with virtual figures, but, as regards the compromise that has emerged from negotiations and that we unfortunately have to discuss today, I agree entirely with what was said by Mr Garriga Polledo in his capacity as rapporteur on the amending budget, namely that it does in fact stand in contradiction not only to these statesmanlike utterances but also, for example, to the response to this great catastrophe heralded by the Council conclusions of 7 January this year.
It follows that what we unfortunately have to discuss is a marvellous example of the credibility, of the occasional haggling and of the questionable timescales, all of which evidently exemplify the only response to inevitable and current challenges that the European institutions can sometimes manage. This should be a lesson for all of us as we prepare for the negotiations on the post-2007 budget framework and on the instruments that will be needed in future.
At the outset, the Commission came up with a proposal that envisaged such measures as the use of the flexibility instrument to the tune of EUR 98 million. From a total of EUR 170 million, EUR 15 million have emerged in this amending budget, while the EUR 13 million that we have not yet come up with are to be found from somewhere over the coming months. It is also worthy of note that funds have been reallocated from budget lines that were already intended for this region. The Council, and its British Presidency, cannot escape questions as to how all this can be in line with the great Millennium Goals, to which they, in their statements, have repeatedly affirmed their commitment.
Let me remind you that, as we read the situation, the Council does not exactly appear to have simply goggled like a rabbit confronted with a snake and said: ‘No, we cannot give more than 15 million, or else we will have used up the 200 million in the flexibility instrument for 2005.’ If the N+2 rule had been applied, there would have been plenty of margin available.
While I am on this subject, the point has to be made that it was the European Parliament that said, from the very outset of the negotiations following the Heads of State or Government’s adoption, in 1999, of Agenda 2000, that Category IV was chronically underfunded, in the same way that foreign and security policy and the neighbourhood policy were likely to be chronically underfunded if the Luxembourg compromise for the new Financial Perspective were adopted. With the worst-case scenario in mind, we insisted on the provision of a flexibility instrument and were partly successful in negotiating one. Events have proved us right, for the fact is that unforeseen measures have made it necessary for this flexibility instrument to be resorted to every year, so what I want to say is that the embarrassing situation in which we find ourselves as regards time and resources obliges us to agree to this compromise.
I would like to make use of this debate to reiterate that we, not least in the course of negotiations on the next Financial Perspective and the instruments associated with it, will do everything possible to introduce greater flexibility and more room for manoeuvre. Let me repeat what the plenary said in the relevant report, namely that Parliament will regard that aspect of its position which refers to the creation of reserves for emergency situations as non-negotiable. You will be familiar with the figures that we quoted on that occasion. We sometimes get the impression that the Commission, and particularly the Council, would rather not negotiate about figures at all. At the end of the day, though, we will have to come to an agreement on them and find a way in future to deliver responses of this kind faster, more promptly, and with greater credibility than we have done in these proceedings.
. Madam President, the tsunami affected large numbers of people in Indonesia, Sri Lanka, Thailand and the Maldives. The response of the European population, European governments, the European Commission and the Member States was overwhelming. In Sri Lanka alone, institutional and public commitments came to about EUR 5.8 billion. In Indonesia some EUR 8 billion has been committed.
However, promises and delivery, pledges and action are very different. I have just returned from Sri Lanka and Indonesia. In Indonesia I talked to Mr Kuntoro Mangkusubroto, head of the Indonesian reconstruction agency. He told me they cannot spend the money as quickly as we think they can. He thought he could spend it in four years, while the President of Indonesia wants to spend it over a period of five years.
In Sri Lanka, I regret to tell you that very little has happened. Nothing much has changed. The government is blaming the international NGOs and the NGOs are blaming the government. I am the budget draftsman of the Committee on Development. We adopted that opinion yesterday in my committee. I tried to explain that, although the needs of the Commission are paramount, I recognise that it has to make commitments, put money in the trust fund and then start spending those funds on whatever projects we have undertaken.
The capacity of Sri Lanka and Indonesia to absorb this huge amount of money transparently and properly is minimal. The Sri Lankans are still shifting paper around while people are still living in tents. Nothing has changed in the last seven months, since 26 December 2004. It is a tragedy and a scandal. However, we need to understand that, no matter how generous we are in giving and in wanting to help the people most in need, absorptive capacity and the ability to act fast in times of crisis are limited. As we have seen in New Orleans, even the most powerful nation in the world is unable to cope with tragedies of this kind. It has taught us that our Humanitarian Office, ECHO, has more expertise and is better prepared to deal with these emergencies than any other institution in the world. The one positive contribution we can make is to teach people what we have already learned on many occasions. One of the things we can do with the tsunami and in New Orleans is to give advice and guidance.
.  Madam President, Commissioner, ladies and gentlemen, it took us nine months from the day this disaster struck to sort out the funding for reconstruction. That is no cause for rejoicing, but rather a cause for concern and a reason to take an inventory of our own options and capacities. When one considers the causes underlying this, one can certainly describe what the Council and the Member States have been getting up to as ‘kangaroo politics’ – a lot of leaping around with an empty bag.
One problem that would not go away was that, although Parliament had rightly called on the Council to do what it had promised, the Council, unfortunately, did only half of it and with a great deal of resistance. I find this highly regrettable. Having given undertakings, it then left it to Parliament to deliver on them. The debate on the technical aspects of funding was largely intended as a substitute for money. While that is ineffective, it is very much what one would expect from the conduct of many Member States, for, although 22 of them committed themselves to a programme of reconstruction, only nine of them have, according to the Commission’s website, handed over any money so far. In the same time, only three of them have come close to finishing all the things they undertook to do. I might add that the website was last updated on 20 May this year, so the Commission is in no hurry to bring its achievements in the area to people’s attention. As I am told that that is the most up-to-date information on the progress of the debate, I would like to congratulate the Council Presidency on being, according to the statistics available on that site, well ahead so far when it comes to doing what it has promised.
We have to ask ourselves what Europe’s promises of aid in the aftermath of such calamities are worth. Let me remind you also of the Iranian city of Bam, stricken by an earthquake a year before the tsunami. To date – at least according to the ‘Red Crescent’ – 17% of the aid promised from around the world has actually materialised.
We keep our word; if we cannot manage to fulfil our commitments, it is better not to make people empty promises.
. Madam President, ladies and gentlemen, I am here today to talk about the amending budget for which we have been waiting for so long. It relates to the activities that we committed to financing in order to support the reconstruction of the countries affected so seriously by the tsunami in December 2004. Like you, I deplore the Council’s attitude. The budgetary authority has taken all this time to release the promised funds. In January, or even back in December, the EU promised EUR 350 million. Nine months later, we are only just going to manage to donate EUR 170 million over 2005. On 27 April, the Commission proposed a preliminary draft budget and called for the necessary mobilisation of the flexibility instrument to a level of EUR 98 million.
The Council, however, would not hear of this mobilisation. You know, it is a terrible thing, this Council’s slogan is ‘Hands off my money!’ It is terrible that we have a budgetary authority that takes on responsibilities and commitments, but refuses to see them through. We have therefore had to negotiate bitterly in Parliament over the last few months in a struggle to extract EUR 15 million from the flexibility fund. That is why we have had to reallocate EUR 60 million from other humanitarian actions in order to reach a balance and to find the EUR 170 million. I have to tell you that we consider this to be a scandal, because no poor country has become richer; quite the opposite, poverty is spreading in all these countries. There is still EUR 70 million in the emergency reserve; let us hope that we will not need it at the end of the year.
Of course, we support this agreement because it is urgently needed by the populations and citizens affected by the tsunami. But what a mockery! Gentlemen of the Council, I would ask two things of you: first of all, do not make any more promises, because you are never able to keep them. Secondly, I must tell you that you have notified us, but what good is the Council’s commitment with regard to the financial perspectives? I now turn to Mr Böge to say: let us take account of this event, of this problem, when negotiating the next financial perspectives. Even where the Council has taken note of it, it does not keep its word or its commitments. Yes, the European Union really is sick. The citizens have noticed it, but in general the fault is with the Member States, who have forgotten that we need to build the European Union together, for the citizens of Europe, but also for the position and the generosity of Europe, because we have a duty towards all the countries of the world, and more particularly towards the people affected by the tsunami.
. Madam President, the Amending Budget No 4 before us and the use of the flexibility instrument aim at dealing with the tsunami catastrophe in Southeast Asia. The European Union wants to contribute EUR 350 million in the form of rehabilitation and reconstruction assistance to the areas affected by the disaster, of which EUR 170 million will be granted this year. Approximately EUR 85 million of this is ‘fresh’ money. The amount is considerable, the next largest after that pledged by Australia and the United States of America. It shows that the EU is endeavouring to have a responsible role in dealing with major catastrophes. In December, the EU managed to set aside EUR 123 million in this year’s budget, of which food aid accounted for EUR 23 million, and the emergency relief reserve EUR 100 million. Now the issue is one of reconstruction assistance.
Reconstruction is a huge project. It means clearing up entire regions, the repair and construction of homes, and reviving the economy. With this purpose in mind, the revival of fishing as a means of livelihood, for example, is vital.
It is a positive sign that the European Parliament and the Council should have reached consensus on financing arrangements in July. Recently, cooperation between the Council and Parliament has not been exactly brilliant in matters relating to the budget, and that reached an acute stage in the complete deadlock in talks on the financial framework in June. The fact that consensus was reached even on this important issue shows that positive results can be achieved in the work of the EU, if only we can recognise our joint responsibility.
.  Madam President, ladies and gentlemen, Commissioner Grybauskaitė and representatives of the Council, I would like to start by thanking Mr Böge and the other speakers for their unambiguous statements earlier on in the debate, particularly in view of the serious wrangling that has gone on between our three institutions over the past nine months.
I will join them in recalling how, in response to this dreadful tsunami disaster and for the benefit of the world public, the Council announced Europe’s intention of making available EUR 350 million worth of aid for the tsunami’s victims. That was announced at the beginning of this year and was intended to run throughout 2005 and 2006. While we had a share in making this commitment, it is also, of course, by it that we have to judge the Council.
We have already heard about the fierce debates that have gone on, particularly in relation to the so-called flexibility instrument. About these, I have to come to the same conclusion as some of the previous speakers, namely that the debates we have had over the past nine months with the Council have sometimes been a cause for real shame, and I can do no other than forthrightly criticise the Council for the way it handled them.
I also take the view that the funds made available for other aid programmes in Asia, which some now want to use for emergency aid, must be replaced whatever happens; the Millennium Goals demand it, and I believe that the credibility of the European Union is at stake here. If you make promises of that sort and want global public opinion to give you credit for them, you must also have the political guts to put these resolutions into practice and make the necessary resources available.
Like others who have spoken before me, I regard the compromise that has emerged from our negotiations as highly problematic. I do believe, though, that the European Union had to consider the victims’ needs and could not have waited any longer to vote these funds once and for all and to make them available, for to do otherwise would have adversely affected its credibility.
I cannot, however, forbear to criticise the Council in strong terms for their petty-minded and obstructive approach to negotiation, particularly when set against what they have made known to the world.
Despite that criticism, and in view of the difficult negotiations that await us in 2006, I call upon them to ensure that these negotiations take a different course and that we will again be able to avail ourselves of the flexibility instrument for emergency situations such as these – that is to say, in the way it was intended to be used. A challenge such as that should not be met with a small-minded response.
Madam President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party. As a member of the Committee on Development, I visited, together with Mrs Morgantini, the chairman, Mr Deva, the rapporteur, and other Members, the areas hit by the tsunami, and in particular the Indonesian region of Banda Aceh.
The scale of the damage is truly remarkable: entire communities have been destroyed and swept away by nature’s fury. The local population, however, despite suffering from the loss of material goods and of loved ones, is rolling up its sleeves and rebuilding its future. Europe, as was its duty, did not shrink from the obligations of solidarity. Not only did the institutions take swift action, but many, very many ordinary citizens also thought it their duty to help out and make a contribution.
As part of these comprehensive, rightful and appropriate efforts, the proposal by the rapporteur that EUR 100 million be allocated in 2005 for reconstruction and recovery should be supported. This figure is in addition to the EUR 123 million already provided for humanitarian aid and the commitment to pay the remaining sum of EUR 250 million in 2006 and 2007.
As representatives of European citizens, however, we also have the responsibility to intervene with the relevant authorities, particularly in Indonesia, the Maldives and Sri Lanka, to ensure that the aid reaches the people quickly and that as a result work is done and the necessary steps are taken to achieve effective, visible and concrete improvements in the living conditions of these peoples.
Madam President, I have risen to speak in this debate on amendments to the 2005 budget and the mobilisation of the flexibility instrument because I believe that the proposals contained in the Garriga Polledo and Böge reports will enable the European Union to honour the commitments it has entered into vis-à-vis the countries hit by the tsunami.
I should like to take this opportunity to draw Members’ attention to three problems of a more general nature. Firstly, it is an unfortunate fact that natural disasters of various types, all of which result in enormous human and material losses, are becoming an ever more frequent occurrence. The Asian tsunami, the hurricane in Slovakia, the floods in Austria, Romania and Germany, the fires in Spain and Portugal and the recent disaster in the United States are merely some of the disasters that have happened this year. What this means is that we must set aside significantly more funding in future EU budgets to enable us to provide assistance to countries affected by natural disasters.
Secondly, promises of assistance are easy enough to make, but a great deal more difficult to put into action. A good example of this is the funding for areas suffering the consequences of the Asian tsunami, which is an issue that has already been raised today. The European Union pledged EUR 350 million to this cause, but is still attempting to find sources of funding to meet this commitment, which after all is not excessively high.
Thirdly, I would draw the House’s attention to the overly long procedures that are in place for organising funding to deal with the aftermath of natural disasters. A good example of this is the aid for Slovakia, where a hurricane destroyed large swathes of forest in the Slovak Tatras. The hurricane hit the country in autumn 2004, but it is only now, one year later, that we are sending money to Slovakia to help the country cope with the consequences of this natural disaster.
Such criticisms notwithstanding, I am delighted that the European Union is so actively involved in measures across the globe aimed at overcoming the consequences of natural disasters. I am quite sure that this House’s adoption of the Garriga Polledo and Böge reports, which we are debating today, will help ensure that money is made available more rapidly for such matters.
Madam President, this issue has been discussed for quite a long time. It is of course good that we have now obtained a decision and an agreement. At the same time, I am, on behalf of the Committee on Development, disappointed at the result. We have always opposed a situation in which resources already appropriated to genuine development purposes within the Asia budget are now partially reappropriated to this disaster. We have also always maintained that we should, as far as possible, safeguard the disaster reserve and make use instead of the flexibility instrument. We now have only EUR 53 million left in the disaster reserve, with a good four months of this year still to go. What do we do if another disaster occurs somewhere in the world?
Our arguments have not succeeded. That does not mean that they are lacking in relevance or weight. On the contrary. We shall support this proposal but go on working to bring about a situation in which efforts in connection with major disasters like this must in the first place be funded from new resources and through the flexibility instrument. We hope, moreover, that we shall as far as possible safeguard the disaster reserve so that we can take action in the event of further major hardships.
Finally, I would hope and believe that the resources now set aside for reconstruction and readjustment will be used in the wisest possible way and that, above all, as many aspects as possible of disaster preparedness will be incorporated. In that way, we shall not be making the already vulnerable people who live in that region still more vulnerable.
. Madam President, we finally reached a decision before the holidays; this was not easy, and the decision was quite some way from the first Commission proposal. The experience was a painful one for all of us, mainly because we were slow in delivering on our promises and the respective budgetary authorities were not sufficiently sensitive to each other's positions. This experience showed how difficult it is to solve our internal problems and at the same time to help those in emergency situations in the world.
Finally, however, we reached a decision, and I hope that you will vote in favour of the mobilisation of the EUR 15 million from the flexibility instrument in this plenary. Regarding the EUR 142 million on which a decision has already been reached, I can inform you that the commitments have been made. Therefore, from our point of view, we have done the best we can.
In response to your remarks, I would emphasise that we did everything we could in the way we could, but, of course, the know-how we have on improving administrative capacities to absorb aid can and must be shared. The Commission will do this in the best way it can.
The Commission understands that, for this year, the issue of the financing of the remaining EUR 13 million is still to be solved. The Commission will be in a position to come forward with a proposal on the matter by the end of this month.
That concludes the joint debate.
The vote will take place tomorrow at 12 noon.
The next item is Question Time (B6-0330/2005).
We will be taking a number of questions to the Commission.
As part of the European strategy for the Balkans, the Thessaloniki European Council (June 2003) called for the extension of the Europe-wide system of diagonal accumulation of rules of origin to include the Western Balkan States with the aim of boosting economic growth through support for the export trade. To this end, the Commission is in the process of setting up a zone for the accumulation of rules of origin, initially comprising the EU, Croatia and FYROM. FYROM has, in fact, already concluded a bilateral free-trade agreement with the EU.
What measures has the Commission already taken to ensure that products exported from FYROM to the Member States of the EU are not shipped under the constitutional name of that country but under the name recognised by the UN and the EU?
If, nevertheless, the FYROM authorities persist in using their constitutional name on the accompanying documents, certification or any other documentation relating to the exported products, what measures will the Commission take to uphold the collective decisions of the EU on this matter?
. I want to express my thanks to the Member who tabled this question, because it is a very relevant issue.
At the Thessaloniki European Council in June 2003, the Commission was invited: 'to prepare the extension of the pan-European diagonal cumulation of origin to the countries of the region in a manner consistent with all relevant Community policies and dependent on their administrative capacity'.
The Commission is currently analysing different possibilities to allow diagonal cumulation with the countries concerned. In any case, any further possibilities of cumulation for the Western Balkan countries will be built on the basis of the stabilisation and association agreements developed under the stabilisation and association process.
The current SAA linking the EU with the Former Yugoslav Republic of Macedonia, in force since 2004, and specifically Protocol 4 thereof, clearly sets out the requirements and procedures for granting preferential treatment to products originating in that country, including the movement certificates and other proofs of origin. The text of the agreement refers to the Former Yugoslav Republic of Macedonia as the only designation of the country and accordingly that is the only name that can be taken into account as the country of origin on the movement certificates and other documentation required for preferential treatment to be accorded. Consequently, Member States' customs administrations should not grant preferential treatment to goods which do not comply with the relevant provisions of the stabilisation and association agreement.
– Madam President, I should like to give special thanks to Commissioner Kovács for his reply. It was a comprehensive reply. I would just like to point out that the European Commission is obliged under the Treaty to defend the . The includes the decisions taken by the European Union on the provisional name of the Former Yugoslav Republic of Macedonia.
I should like to ask if the reply which he gave and the concern of the European Commission which he illustrated will also be included in the text of the opinion being prepared by the European Commission on the eligibility of the Former Yugoslav Republic of Macedonia to become a member of the European Union.
. Moreover, I think it is important that administrative cooperation and mutual assistance be provided for in the agreement between the customs authorities of the EC Member States and of the Former Yugoslav Republic of Macedonia, in order to ensure the proper application of the protocol and the correctness of the information given in the movement certificates or invoice declarations. That completes the first part of my answer.
According to the world's largest security software company, 'the world faces a threat of “blockbuster” proportions from new 3G mobile phone viruses and increasingly sophisticated PC “spyware” programmes'.
The US authorities have decided to adopt a 'get tough' approach to computer hackers and pirates who are now threatening to inflict massive damage on world economies.
Will the Commission indicate what concrete measures it is taking or intends to take to try to stop this form of criminality?
. Cookies, adware and spyware and similar types of software are regulated by Article 5(3) of the e-Privacy Directive. Under this provision, accessing any user's terminal equipment, such as a personal computer or a mobile phone, or storing information on that equipment is allowed only if the user is given clear information about the purpose of such activities and if the user is offered the right to refuse it.
This is a general rule when such devices are intended for a legitimate purpose, but the situation is different if the purpose is malicious and the intention is to harm a computer system or its user. These forms of malware are clearly banned by the e-Privacy Directive.
As is generally the case with European Union directives, the choice of remedies, penalties and enforcement tools lies with the Member States. However, in February 2005, the 25 Member States went beyond the e-Privacy Directive by adopting the Framework Decision on illegal attacks against information systems. Under this Framework Decision, spyware-related activities involving illegal access and interference with information systems are punishable by criminal penalties of no less than one to three years' imprisonment, and of no less than two to five years' imprisonment when committed by organised crime.
However, legislation is not enough on its own and may produce the expected results only if it is combined with other measures, such as complementary enforcement measures, industry cooperation, including standardisation research, and better user awareness.
As far as enforcement measures are concerned, the EU has a contact network of spam authorities – CNSA that aims to ease enforcement cooperation between national authorities on spam and related issues. The last meeting of this network was mainly devoted to spyware, often spread via spam, and the challenge it represents for enforcement authorities and industry.
Spam, spyware and adware are just examples of the many security threats that risk undermining the value of the internet and of electronic communications. The Commission is therefore planning to put forward a strategy for a secure information society that puts together various actions to make electronic communications networks safer from fraudsters, harmful content and technology failures, and to increase trust.
Another big step towards improving internet security was taken by the Commission in 2004, when ENISA, the European Network and Information Security Agency, was established. This Agency has already hired its first members of staff and developed its work programme, and, in August 2005 – just a few days ago – it established itself in its headquarters in Heraklion, Greece, and will soon be fully operational.
ENISA will help the Community, the Member States and, consequently, business communities to prevent, address and respond to major network and information security risks.
I thank Commissioner Reding for her comprehensive reply. I am encouraged by the measures that are already in place for dealing with this threat. I believe it is the most devious and heinous threat that faces the world and especially the world economies. Will the Commission take further action on the likely developments? This is an ever-changing situation and the inherent dangers are very great. I should therefore like to know what planning will take place in future.
. Let me reply briefly to the honourable Member by pointing out that the establishment of ENISA, the European Network and Information Security Agency, will provide a tool that will enable us to react very quickly to any emergencies or new developments which may occur. In addition, the strategy for a secure information society, which I will present very soon and which will then certainly be discussed by the European Parliament, will be a second tool enabling us also to react at legislative level, if necessary, and if new technological developments and new abuses of those technological developments occur.
As the author of the question is not present, Question No 40 lapses.
First inconsistency in the White Paper entitled 'Prospects for the EU in 2005', the UK states that the financial perspective must cover the needs of the new Member States. In its document entitled 'Financial Perspective - Why 1% is not realistic', the Commission explains that 1% of GDP entails a huge cutback in funding for Bulgaria and Romania as well as for the full integration of the 10 new Member States. Nor will the 1% enable an agreement to be reached to ensure financial balance between the 25. Second inconsistency the strengthening of competitiveness urged by the UK Presidency is incompatible with its 1% proposal.
How does the Commission intend to cooperate with the UK Presidency to break the current deadlock over the financial perspective without loss to the new and old Member States and without losing competitiveness?
. The questions have been very politically important for us, including the question I received from Mr Vakalis, but at this stage it is very difficult precisely to guarantee any results during the negotiation process. That is why I would like to say that I organised a reply in quite a general political manner and I would like to read out this answer officially.
As the Honourable Member implies, the deadlock on the financial perspective has done nothing to reduce the urgency to reach an agreement. There is a real risk that the necessary measures will not be in place to allow Union policies to be delivered effectively beyond 2006.
We must remain focused on the goal of a better balanced budget with a good compromise between existing spending on our tried-and-tested policies, and our new policy agenda for growth and jobs.
The Commission will provide full support for the UK Presidency, and looks forward to working to promote a timely agreement. The Commission also looks forward to the efforts of the Presidency of the Council to lead the debate and take the initiatives required to reach a compromise. When there are significant differences between Member States on the function and the focus of the EU budget, the need for compromise is very clear to everybody.
The Commission will continue to work actively to find a compromise which will enjoy the necessary support amongst Member States, and will allow for the agreement of Parliament, the Council and the Commission to the interinstitutional agreement setting up the new financial perspective.
– I should like to point out to the Commissioner that I read her interview with on 18 February 2005. It was a truly surprising interview. I should like all my honourable friends to hear part of this fantastic interview and I should like you to tell me at the end if you have changed or if today you will change anything about what you said.
I quote, because the text needs to go down in history: I believe, the Commissioner says, that the proposal of the Six is not possible and that we shall reach a percentage of over 1%. We continue to support the Prodi proposal of 1.4% because all it does is to add up the financing for policies decided by the Council, such as agricultural policy, the accession of Bulgaria and Romania, the Lisbon Strategy, the trans-European networks and increased spending on research and development. All these policies, like enlargement, were decided at the summit, not by the Commission. If the Council does not want to pay, it must tell us where it will make cuts. What will you change today, Commissioner?
. I thank you for your kind words. If the final question is whether I am going to change my view, then the answer is 'no'. I stand by the opinion I have held until now.
Putting aside the United Kingdom's individual position, would you agree that, in its capacity as the Presidency, it is making strenuous efforts to find consensus in this matter, by touring Member States and discussing with them the different objectives? There is a wide range of views about future financing but, as I understand it, the United Kingdom, as a Presidency, is trying to be the honest broker and bring together these divergent views. Do you accept that it is making genuine efforts in that regard?
. There were a lot of perceptions and hopes. I share your hope that the Presidency will want to reach a deal. If that were the case, we would be very supportive.
As Questions Nos 42 and 43 deal with the same subject, we will now take them together.
Following the referenda in France and the Netherlands, the media and society as a whole are engaging in ever more frequent discussions about ‘the democratic crisis in Europe’, ‘the distance between the bureaucrats and the citizens’ and the fact that ‘people’s real lives are being ignored’. For the most part these are populist slogans that seek to use the wave of Euroscepticism for political gain. However, as the outcomes of the aforementioned referenda have shown, there is a real difference between the official position of the EU and its Member States and the opinions of the public. This is a sign that calls for decisive action, especially as the governments of EU Member States are often keen to take the credit for positive initiatives (including those backed by the Commission), while they blame ‘Brussels bureaucrats’ for negative, unpopular or unsuccessful decisions.
What is the Commission’s position, and what plans does it have to address the matter? More specifically, how do the Commissioners view the situation? Are there plans for new measures to be taken to project the idea of a united Europe and provide information on the EU’s practical achievements? How is the Commission going to coordinate its actions in this field with the governments of the EU Member States?
The Commission recently announced what it calls its Plan D, for democracy, debate and dialogue, recognising that much must be done in order to explain to European citizens why the EU is involved in key issues that concern them, such as jobs, the economy, pensions and so on. Can the Commission indicate in advance of the White Paper that is scheduled to be presented later in the year any of the new initiatives that it will propose with a view to improving communication with EU citizens?
. For this Commission, communicating with the citizens of the European Union has been a key strategic objective from the start. This is why we have been engaged in a lengthy and comprehensive analysis and consultation within the Commission itself and in an equally comprehensive dialogue on this issue with many of the actors concerned, and Parliament in particular.
As a result, the Commission has developed a new approach to European communication based on three strategic principles that all clearly put the citizens at the heart of European policies. Firstly, the Commission will further improve its efforts to listen to citizens and to take their views and concerns into account. Secondly, it will better communicate how its policies affect their everyday lives – an aspect mentioned by the honourable Members. Thirdly, it will go local and adapt its communication to the different citizens' sensitivities according to their country, region, language, and their age, sex, profession, etc.
On 20 July 2005, this materialised in the adoption of the internal action plan to improve the way in which the Commission communicates Europe. The aim of this plan is to improve the organisation of the Commission's ongoing communication work on the basis of the three principles. Concretely, this plan gives details of 50 very pragmatic actions – most of them to be carried out immediately, i.e. within the next 12 months – to make the Commission's existing comprehensive communication work more professional and effective. For example, the Commission will make better use of those communication tools that most people prefer – i.e. the audiovisual media and the Internet – and will do this in the language they understand. It will provide its staff with specific training in communication skills and recruit communication specialists as well. It will integrate communication aspects into policy formulation right from the beginning and it will reinforce the Commission's representation offices in the Member States and help them better focus on acting as our ears and spokesmen on the ground by simplifying and reducing their administrative burden.
However, communicating with European citizens is a task that goes far beyond the Commission's remit. Therefore, the next step will be the White Paper on communication, which is meant to engage all stakeholders and all institutions. In this paper, the Commission will set out the policy vision and the initiatives that it thinks have to be undertaken in the medium and long term, in cooperation with other actors. Among these actors are the European institutions: Parliament, in particular, has an essential role to play. Both the Commission and Parliament already have long-standing good cooperation in this area, which has gained even further momentum in the last months. However, if we really want to achieve substantial change in European communications, it is true that it is even more urgent to enhance cooperation and coordination with the Member States in order to set up a strong partnership with their governments and regional authorities, civil society and the media as well. The White Paper will address the role of all the stakeholders and launch a broad consultation procedure in order to give them the possibility to define and organise their input. Based on the results of this dialogue, common actions will be defined.
Good communication is essential for a healthy democracy. However, the public debate on Europe in the first half of this year has shown that at present there is no agreement or understanding about what Europe is for and where it is heading. This is why we need not only a new approach to communication, but also a good discussion about the future of Europe as a whole.
Accordingly, the Commission is developing a plan D – as I have called it – where D stands for dialogue, debate and democracy. This is also in line with the declaration by the Heads of State and Government at the June European Council stating the need for a reflection pause to organise a broad debate. In order to reconnect Europe's citizens with the European project, they and their organisations must be given a stronger voice, and we, the decision-makers, must develop the ability to better listen to their concerns and expectations.
The Commission's role in this process would be that of a facilitator, providing support to Member States and civil societies to make this plan D happen. However, it is essential to avoid as much as possible a top-down approach, as democracies are by definition bottom-up. Again, this is not something that the Commission or, for that matter, the EU institutions can do alone. If we are to succeed in creating a more citizen-driven Europe that can meet the challenges of today's globalising world, Europe's policies must also be solidly anchored in the governments and parliaments of each Member State.
Thank you for your good and thorough answer. I would like to add to what has been said by the Commissioner that we should probably add your blog, which I read on the Internet and of which I am a great fan, to what has been listed here. And now the question: according to public opinion research, when unpopular governments actively promote a good idea, the outcome, as a rule, is contrary to expectations and people do not support the idea. Half jokingly, half seriously, I would like to ask you: would not it be worthwhile to recommend that unpopular governments refrain from, let us say, active promotion of the idea of a united Europe?
. One part of the analysis of the problems we have entered into is that there is too much of what we call the blame game. The institutions are blaming each other. The Commission will, of course, use the argument of Member States not wanting to do this or that, or not implementing policies. The Member States or their governments are keen to take credit for something that is going very well, but if something happens where they have to compromise, they will say it is the fault of Brussels. Parliament is also part of this blame game now and then. We have to create, first of all, a modern story of why we need European cooperation. When people have been asked in Eurobarometer opinion polls, for example, most have said that it is a good idea to cooperate. They see the added value of working together to counter so many of the problems that one nation can no longer deal with alone. But we also have to address young people to get them on board. We have to have some kind of common message of why we need the European Union. The peace argument is of course still valid but it is not enough. The young generation needs arguments about how we want to deal with today's problems and tomorrow's problems as well – the ones that they face and are affected by.
We also have to ask for Member State governments, of whatever political colour they might be, to be loyal to the project and to be able to explain the pros and the cons, the problems and the challenges of being involved in such cooperation. However, first and foremost, we must deliver results, so that people can see that this brings an added value to Europe. We work together and we are able to solve some problems for citizens by working together in this European project.
I welcome the Commissioner's general response and I also welcome the white paper, but I do not agree with her. I think people need to be told that the European Union is an unprecedented success, compared with anything that went before at any time in history, following unprecedented consultation. There are consultation groups and citizens' groups; if you had put a group outside Pilate's palace they still would have told you to free Barabas. What we need is an 'L' plan, not a 'D' plan. We need leadership to go out and tell people that 60 million people died in the first half of the last century and this project – this unprecedented successful project – is about ensuring it never happens again. You cannot have prosperity without peace and stability.
. I can only say that I agree. Leadership is definitely needed as well. European leaders have to speak out and advocate what we are doing and be able to defend it. I could not agree more.
I support what the Commissioner has said on the information communication policy, which is laid out as a very clear and coherent attempt to communicate better with Europe's citizens. I wonder whether she has had a chance to look at the preliminary draft budget to see what impact that might have on her ambitions? Because, without joining in this blame game, it seems to me that the Council will complain that citizens do not understand Europe, but is it prepared to make the means available for the Commission to run a proper information campaign?
. Thank you very much for wanting to support me in asking for the resources to be made available. Of course, fine words are all very well, but we also need the resources to put them into practice. That is what we are involved in right now, in discussing the budget for 2006 and the future financial perspective as well. It is very important that we accompany these actions with the necessary resources.
I am happy to announce that I have secured the support of the Commission for a further 50 posts to strengthen the representation offices. These offices operate in each and every Member State and are familiar with the debate. We have to equip them in the best possible way so that they can communicate with their own citizens, in their own language, where they understand the conditions, the sensitivities and the debate.
I thank you for your support.
Madam President, Commissioner, I want to ask what is actually being done about the disinformation being disseminated about Europe and the European institutions. Is this disinformation being put about by European citizens, or does it originate from outside Europe? Above all else, who is paying for it? Would the best response to it not be to train journalists to counter it? Let us then endeavour, every year, to get a hundred young journalists to come to Brussels, with the best among them to receive an internationally recognised award. I see it as a matter of absolute priority that Europe be communicated, and we MEPs in particular, being a House of over 700 specialists, are ready and willing to do it.
. First of all, we are investing much more in providing a rebuttal service; this is also a way of responding to the lies that circulate about the decisions taken here or in the institutions. This is, of course, a reaction, but we also have to be proactive in order to avoid ending up with all these lies or half truths circulating about what is going on.
That is why we also have to engage in education and training for journalists, for example. Indeed, we invite a number of journalists from Member States every year and these courses are very popular. These are exactly the kinds of proactive activities we want to improve in order to improve communications.
We are working together with Parliament and the Council to make the rebuttal service more effective. It often comes from the media; of course, I do not know how much comes from outside Europe – it is impossible to say – but a lot comes from our own media, and we will work with the other institutions to improve the rebuttal service and to be quicker and sharper in how we respond.
Is it not the case, Commissioner, that both Parliament and the Commission are going about their information work in the wrong way by often concentrating on four-colour printed matter that nobody reads and which just lies around in information offices?
It is clear that misunderstandings about Europe arise when national governments say what suits them rather than giving the full facts. There has been debate in Germany about our being the paymaster of Europe. Different arguments are going on in other countries. Would it not be helpful if, even on the same day on which a falsehood or half-truth is put into circulation in any one country, an association or a member of the government or a Commissioner were to speak out and give the national press the real facts of the matter? It would cost nothing and would engender in the national capitals a certain fear of giving voice to falsehoods or half-truths. Communication with the press is the name of the game, and, so far, nothing has been done in this area, perhaps because the Commission does not have the nerve to speak out against certain national governments.
. I share your view that we rely too much on written material, on documents and brochures. We produce thousands of these brochures every year, but where do they end up? How many of these brochures are really read and how much do we invest in the Internet, because this is where young people and the younger generation look for information on just about everything?
We have to invest and strike a better balance in how we respond or where we put out information, taking account also of modern traditions. We have to do both, but the balance has to be improved. This is one of the actions in the action plan that I presented before the summer. We have to have state-of-the-art technology. We have to be more accessible and more reader-friendly in what we do on the Internet, for example. It is all about using the tools that we have available in a much more effective way. We have to continue to search for the best ways.
But what one person calls a lie, another person calls the truth. This will always be an ongoing debate, but we have to be more effective in putting facts and figures out. That is the role of the Commission, and the other institutions as well.
The Commission has previously claimed that the EU's lack of legitimacy in the eyes of citizens and the prevalent scepticism regarding the draft EU Constitution were due to inadequate communication. In other words, there was nothing wrong with the EU or with its draft Constitution: the problem lay in people's ignorance. Following the referenda in France and the Netherlands, the Commission has launched Plan D, in which D stands for democracy.
Does this mean that the Commission has changed its assessment? Does the Commission now consider that the EU institutions have already gained too much power at the Member States' expense and would gain even more if the Constitution entered into force? Or does democracy merely mean that more communication, that is, political propaganda from Brussels, will persuade citizens to change their attitudes and accept the EU as it is now and as it will be in future under the terms of the draft Constitution?
Madam President, ladies and gentlemen, the Commission must communicate the facts about EU issues and give people opportunities to make their own judgments and choices. It should not spread political propaganda. Informing people is one of our responsibilities in serving the public. It is about transparency and accountability. This is an area in which the Commission has cooperated constructively with the European Parliament for a long time.
On 20 July, the Commission adopted a package of measures designed to improve communication and with the help of which we wish to show in a clear and pragmatic way how we can improve the dialogue with people throughout the EU. It is also proof of our commitment to more dialogue, consultation and debate about the role of the EU.
Our measures are based on three principles: listening better, describing how EU policy affects people’s everyday lives and giving the message a local slant. The first principle in particular, that of listening, shows that we are prepared, and have the will, to continue with further democratisation. It is about more actively soliciting people’s views and, right from the beginning, taking account of these when new policy and legislation are drawn up.
Mr Lundgren asks me whether I believe that the EU institutions have already been given too much power at the expense of the Member States and would be given still more under the proposal to establish a constitution for Europe. My answer is no. Firstly, the fact is that every decision to give powers to the EU institutions is an independent decision by the Member States. Moreover, the purpose is not, of course, to the role of the national governments but to their opportunities to achieve goals of common interest.
It all sounds very splendid when Commissioner Wallström says that listening is imperative and when she emphasises the voluntary nature of democracy, with the people’s views being passed on to those given the power to govern. However, the whole of the debate we are hearing here in the Chamber, not just today but at other times too, shows of course that what actually happens is precisely the opposite.
We must remember what has happened. We have put forward a proposal about establishing a Constitution for Europe. Referenda on this proposal have been held in two founder Member States, with the people voting against it. Surely this cannot be treated as a problem to be solved through more propaganda offices and more money for providing information etc. Must we not respect these votes as a grass-roots decision, that is to say one rejecting the Constitution?
If these two ‘no’ votes in two important founder Member States of the EU have not exactly plunged the whole of the EU into a crisis situation, they have in any case sent shock waves of a kind through the institutions. That is also why we are asking ourselves what the explanations are for these ‘no’ votes. What is the import of the ‘no’ votes in the Netherlands and France? It is important to carry out this analysis and simply to listen to the arguments that were used.
We have a fair knowledge of what these arguments were in both France and the Netherlands and of what the explanations for the ‘no’ votes were. The votes also reflect a situation and problems that are more far-reaching and that exist not only in those countries but also elsewhere around Europe. In my opinion, too much of this project has been reserved for a fairly small political elite, this being a situation we must change.
People today demand more of our democratic systems. They are better educated and better informed, and they want to be involved and to feel that they can influence matters. It is in this area that we must improve the way we operate. As I see it, there are also two routes to go down: one involving a right and the other an obligation. The right is the right I have as a person to be given information about what is going on, how decisions are made and what is being decided of relevance to me, my everyday life and my future. The obligation is the obligation of these democratic institutions to inform people about what is happening, what decisions are being taken and how people can be involved and exercise influence. We cannot pretend that we do not have this obligation also to inform. Some people call this propaganda but, for me, this is a very important task of ours. Providing information should be one of our fundamental tasks. It must, then, be done in a professional and efficient way.
Can you imagine other institution of this size not being engaged in public relations or the task of communication, that is to say having no relationship with those people whom you in Parliament have to represent and with whom we should have some dialogue and discussion.
Madam President, this is a point on which I would like to express my agreement with the Commissioner. Of the 13 countries that have ratified, two have done so by means of referenda. Those votes are of no less value than those of the countries that have withheld ratification. The European Parliament is legitimated by reason of being directly and democratically elected. The Commission derives its legitimacy from the European Parliament and from the governments elected by the national parliaments, and this entitles it to argue politically the case for objectives held by a majority of its own number. I therefore want to ask you again whether it does not make sense for it to get involved in day-to-day political debate. If, for example, a manifestly false assertion is made in a given country, should a contrary position or correction on the part of the Commission not be communicated on the same day via national press conferences or by other means, so that such views cannot take root?
Mr Brok, examples I can mention are cases in which obvious errors are contained in assertions made, statements issued or debates conducted in an individual Member State. In those cases, the representative office would respond and make sure it introduced a correction or immediately stated what were the facts of the matter.
I believe we must be much more alert to such cases and that we must respond locally. Such a debate cannot always be conducted centrally from Brussels or Strasbourg. Instead, debates conducted locally or in the Member States must be responded to. I do not believe we have been particularly effective in this area. I believe there is much more to be done to ensure that people have the facts explained to them, especially in the case of highly topical debates.
I welcome the initiative concerning the plan for debate, dialogue and democracy. Obviously, different institutions should provide information about their activities. Clearly, we politicians should go home and provide information about what is happening here in Parliament and then conduct a dialogue based on the decisions we take.
In addition to the local view, which I believe is very important, I wish, however, to address an aspect I have not heard touched upon in this Chamber today, namely the fact that politics at EU level needs to be integrated not only into national politics but also into local and regional politics. For example, issues relating to the environment and to the labour market are, of course, of topical interest at all levels. Are you working to integrate politics at different levels so that people have more identifiable reference points and are able to appreciate the value added by the European dimension?
That is perhaps one of the most difficult tasks we have, namely to ensure that the national politicians also have this dimension integrated into what they do.
Out of curiosity, I looked at the agendas of local councils. I looked at different local authorities in Sweden in order to see what in actual fact ties in with the decisions taken by the European Parliament. In every case, there were at least three or four issues that could be directly linked up with the debates conducted in this Chamber and the decisions taken here. Naturally, these were issues of common interest, such as those relating to the environment, trade or competition. That is why it is important for local politicians to be able to explain that these are concerns we share with other European countries. That is why we also have regulations that are European in scope. It is in this way that we must try to solve the problems and to adjust the regulations so that they are applicable at all levels.
That is certainly what will take the longest time before it has become a natural part of the political debate at all levels, but it is something for which we must strive. The debate is one in which we must engage with the Member States, the governments and the political parties. You in particular have an important role to play in ensuring that people are aware of these matters at all levels.
The way in which waste legislation is enforced varies widely between the Member States, and even between regions within the same Member State. There are also wide differences in waste legislation itself within the European Union. This leads to large volumes of waste being transported across borders, with cases of fraud by criminals operating in the area of waste-related crime regularly being uncovered by the judicial and police services.
Does the Commission plan in the light of the opinion given by the Advocate-General of the European Court of Justice in case C-176/03 to take steps to draw up a legal framework for combating waste-related crime at EU level, and what, in the Commission's view, are the priorities with regard to combating waste-related crime?
.  As you know, the Commission presented a proposal for a directive on 15 March 2001 to combat offences that damage the environment. In particular, this proposal specifies that Member States shall ensure that certain activities are criminal offences, when committed intentionally or with serious negligence, as far as they breach the rules of Community law. It particularly refers to the fraudulent cross-border transport of waste referred to by the honourable Member in his question.
On 27 January, however, the Council adopted, instead of this proposal for a directive, a framework decision based on Title VI of the Treaty on European Union. This text criminalises a number of actions that damage the environment, committed either intentionally or by serious negligence, and makes them liable to criminal penalties. This list of offences includes the unlawful disposal, treatment, storage, transport, export or import of waste, including hazardous waste, which causes or is likely to cause death or serious injury to any person.
The Member States had to adopt the measures necessary to comply with this framework decision before 27 January 2005. The Commission is currently studying the national transposition measures notified to it by the Member States in order to provide the Council, as specified by the framework decision, with a report enabling it to check, no later than by 27 January 2006, the extent to which Member States have taken the measures necessary to comply with the framework decision.
That said, the Commission, which, with the support of the European Parliament, went to the Court of Justice of the European Communities to challenge the legal basis adopted by the Council, is waiting for the judgment to be delivered shortly, on 13 September I believe. As Mr Staes mentioned, on 26 May 2005 the Advocate-General delivered conclusions that are very favourable to the Commission’s position, as Mr Ruiz-Jarabo Colomer suggests that the Court annul the relevant provisions of the framework decision of 27 January 2003. If the Court follows its advocate-general, a new legal instrument, this time a Community one, will have to be adopted to protect the environment through criminal law, including to prevent the fraudulent cross-border transport of waste.
Madam President, Commissioner, I am indebted to the Commissioner for his exhaustive and correct chronology of the facts, and I think that this question is very timely. Indeed, if the Court of Justice pronounces its judgment on 13 September, the Commission will need to take prompt action to deal with something that is – in my view –a serious crime. You, Commissioner, are responsible for justice and police matters. This is a serious crime and represents a risk to the environment, very often also a risk to food safety and public health, and those engaged in it are also often criminals linked with the mafia – a term I use in its traditional sense. I would therefore ask you, as Commissioner, to act as soon as judgment has been passed and that you ensure that we can create a sound legal framework for this.
.  Yes, of course, I fully share your point of view. If, on 13 September, the Court supports the Commission’s opinion, which is shared by the European Parliament, the Commission will very quickly launch an initiative in this vein.
As the author is not present,Question No. 46 lapses.
The next question is
In June the Director-General of DG JLS told the LIBE committee that a 'no-fly' list is simply a list of people the US has decided it does not want entering its territory. It does not mean that they are necessarily suspected of any wrongdoing, they just decided they do not want to let them enter its country for various reasons based on a number of rather general criteria which we are in the process of seeking to elucidate further with the American authorities.'
What are the results of that elucidation?
. The Commission wishes to underline that there is no current requirement on air carriers to provide to the United States API data on passengers for overflights.
As you probably know, the United States authorities are considering a so-called emergency amendment, which would require airlines to check all passengers against a United States no-fly list for all flights overflying the United States. The Commission would seek opportunities to discuss any such proposal which could have implications more generally for international air travel. The European Union has a rigorous policy on aviation security, but that does not include a no-fly list.
The inclusion of persons in a no-fly list, however, does not mean that they are guilty of, or suspected of, involvement in criminal activity or other wrongdoing. Rather, the United States authorities, on the basis of wide range of information, have determined that the individuals in question should not be allowed to fly to or over the territory of the United States, either because their presence in the United States is deemed unwelcome or, because by travelling on an aircraft they might pose a security risk. Such decisions and the criteria on the basis of which they are made are exclusively the domain of the United States Government, which alone is responsible for them.
Although the occasions on which flights are diverted are relatively few, we recognise the concern and inconvenience they may cause. The Commission will, therefore, pursue clarification of the United Nations no-fly list in talks with the United States, as I promised earlier in the summer. For example, early and effective communication to airlines of an up-to-date no-fly list is an essential aspect. The Commission is in the process of seeking to elucidate further with the American authorities on that criterion, in order to prevent in the future cases of false positives. I will be discussing this and other issues during my next meeting with Secretary Chertoff in Washington in early October.
. Commissioner, basically you are saying that you do not yet have the answer to this question. You are saying that we do not know how you get on to such a no-fly list, so we do not know how you get off it.
I should also like to ask if you know who has access to these lists. Is it the American authorities? The airline companies? European authorities? If a citizen is on a list for all the wrong reasons, then what can they do to be taken off it?
I do not think that your reply is satisfactory. We asked what the criteria were for being placed on such a list. I believe that is still a valid question.
Madam President, ladies and gentlemen, I believe that my reply must be extremely short and I would like to repeat that it is a fact that these decisions are the exclusive responsibility of the US Government.
Europe, the European Union, I say again, and this is a matter of fact, does not have any competence to obtain authority or to require a reply on the criteria that govern inclusion in this no-fly list. We believe that it is not necessary to supply the no-fly list for Europe, but we are in contact with the United States to obtain those clarifications that we have not yet obtained. As I have said, I will go to Washington in person to obtain, among other things, a reply to this question.
Madam President, the delegation for relations with the United States visited America a few weeks ago. The question now arises of whether it might be possible to draw up a common catalogue of persons who present a risk to security. I believe it to be important that there should be a transparent catalogue of criteria on both sides of the Atlantic. Does the Commission already have any ideas about this?
Madam President, ladies and gentlemen, in my view this is an idea that can be taken further. As I said, it would be possible first of all to provide for the communication to the airlines of persons included on the no-fly list, to be provided suitably in advance of the aircraft’s departure, precisely to avoid cases such as those that have occurred of errors being discovered when the aeroplane is already in flight, with route diversions as a result.
Then there is the possibility of achieving a substantive dialogue on the criteria for inclusion on the no-fly list, to which there would obviously be restrictions connected with the national sovereignty of the United States, which to date has not agreed to make these factors known precisely. We are talking exclusively about overflying the territory of the United States, not about flights from and to the United States.
– You had a meeting with the US minister responsible in June 2005 on these issues and, in a written reply by the European Commission to my question on the subject, you say that the minister, Mr Chertov, asked you for more controls on passengers and cargo, improved used of technology for such controls and the removal of obstacles to the operability of mechanisms for imposing controls.
I ask you specifically, and I would be obliged if you would not reply with generalities, what are the specific US proposals to the Commission and which of these proposals does the Commission accept? Which does it say ‘yes’ to and which does it say ‘no’ to? That was months ago.
Madam President, ladies and gentlemen, no specific proposals have been made – it has merely been repeated that there is a need to avoid, through upstream control, the possibility of persons suspected of serious offences, and in particular terrorism, being on an aeroplane flying over the United States.
Our request to the United States was obviously not intended to interfere in the issue of US national security, but to obtain a guarantee regarding compliance with privacy in the handling of personal data.
In response, a decision has been taken to set up an office and an authority responsible for the protection of personal data within the United States Internal Security Department. Pursuant to the legislation of the United States, such an authority is and will be responsible for all cases of contravention of the rules on proper handling of personal data. This is – and I repeat – a result obtained at the request of the European Union.
With regard to other possible specific proposals – and I would like to say this once again – I believe that the only effective method is a direct personal meeting with Secretary Chertoff, and that is what I intend to do in the second week of October.
What is the current state of affairs with regard to two key EU projects in the area of internal security proposed in my 1998 report, namely an EU police academy and common external border controls?
.  Indeed, as the honourable Member proposed in his 1998 report, it was precisely Parliament’s resolution on the effects of the enlargement of the European Union on cooperation in the field of justice and home affairs that resulted in the creation of a European police academy and of a Community service with regard to external border controls.
I think that we can now be very proud that these two proposals have already become a reality. With regard to the first proposal, as you know, the European Police College (CEPOL) was established by the Council Decision of 22 December 2000, and I think we can say that it is now in a position to fulfil its role. Two Council decisions in 2004 gave it legal personality and named Bramshill in the United Kingdom as its permanent headquarters. A proposal presented by the Commission in October 2004 with the aim of improving the legal framework of the CEPOL is waiting for formal approval from the Council. I think we can tell you that a political agreement has already been reached within the Council itself, in June 2005. As Parliament’s reservations have all been resolved, I think that the decision will be formally approved in the course of September 2005.
The proposal relating to the setting up of a specialist European service for external border controls, too, has led to the establishment, by the Council Regulation of 26 October 2004, of a European Agency for the Management of Operational Cooperation at the External Borders of the Member States. This agency, based in Warsaw, has started work and already has a budget of more than EUR 6 million for 2005.
Madam President, I am grateful to the Commissioner for that outstanding and welcome answer. Can I just ask a supplementary question? I would like to know the present state of thinking about the idea that the Police College should be made even more of an institution, particularly by being made subject to Community control and being funded from the Community budget. What is the position on this issue? As regards the external borders, I would like to ask whether thought is already being given to the possibility of joint units on them, or whether this is not yet being done at present.
Madam President, ladies and gentlemen, I believe that the proposals to improve CEPOL – the police academy – will move in the direction of more rigorous control by the EU institutions and certainly in the direction of more substantial funding. In my view, one of the most important tasks is training the officers in the police forces of the 25 Member States.
With regard to the European Agency for External Borders, however, the actions have obviously not yet been defined in the sense that you wish. Personally, I have always said that I was in favour of joint training for all the Member States’ border officials, so that if in the future the conditions warrant it, we will be able to prepare a European border officials force and a border police force. Opinions still differ on the matter, but to me it seems necessary for the Agency to be able to start to help the Member States immediately in operational checking activities at the borders.
On this point, I can say that the first task I have entrusted to the Agency concerns the Mediterranean, and in particular support for certain major measures relating to the control of the Mediterranean’s maritime border, partly with a view to strengthening relations with the countries on the southern shores of the Mediterranean – in other words, a task that is extremely important for Europe.
On 10 May 2005, the Commission presented to the Council an action plan, designed to be a tool for the implementation of the Hague Programme for the period 2005-2010. At the same time, the Council proceeded to set up the European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union (Regulation (EC) No. 2007/2004).
Can the Commission say how operational cooperation will be organised between the Member States? Will the Agency organise joint operations to deport immigrants (Article 2 of Regulation (EC) No. 2007/2004) despite the declared opposition of the European Parliament? Has the Agency decided, in accordance with Article 16 of Regulation (EC) No. 2007/2004, to set up branches in the Member States? In which areas?
. As you probably know, in its annual work programmes, the Agency for External Borders will, on the basis of the results of its risk analysis, identify a number of operational activities to be carried out each year by Member States together with the agency. In addition, Member States can also put forward proposals for joint operations and pilot projects which the agency may then decide to co-finance. The agency shall evaluate the results of all operational activities carried out under its aegis. If Member States carry out operations at external borders outside the framework of the agency, they shall report on such activities to the agency.
As regards the joint return operations, it follows from Article 2 of Council Regulation (EC) No 2007/2004 that the agency shall provide Member States with all necessary support in organising joint return operations. The agency will at this stage not carry out return operations itself, but only provide technical assistance to Member States. In this context, it should also be noted that the agency shall identify best practices on the acquisition of travel documents and the removal of illegally present third country nationals.
A credible European migration policy necessitates the use of return operations in order to uphold the integrity and effectiveness of the asylum and immigration systems of the Member States. However, such return operations must always be carried out in full respect of the human rights and safety of returnees. The Commission expects the agency to play a major role in developing and promoting at European level the highest possible standards in this regard.
The Hague programme asked for the establishment of common standards for persons to be returned in a humane manner and with full respect for their human rights and dignity. It called for the submission of a Commission proposal.
On 1 September 2005, the Commission adopted a proposal for a directive providing for clear, transparent and fair common rules concerning returns, removal, temporary custody and re-entry which take into full account, I repeat, respect for the human rights and fundamental freedoms of the person or persons concerned.
Finally, as regards the internal organisation of the agency, the Commission can inform you that the management board of the agency decided on 30 June 2005 to launch an evaluation of the need for establishing specialised branches on the basis of the results of this evaluation. The management board will decide if and where the agency shall establish specialised branches.
– Thank you, Commissioner, for your reply. As you know, the Commission and the European Parliament take a different approach to this specific issue of addressing immigration flows and there is a great deal of concern within the European Parliament about not touching on basic human rights.
I ask you directly: will you take account of the opinion of the European Parliament? There have been occasions in the past when you have proceeded in the opposite direction.
. Madam President, ladies and gentlemen, I believe that the term ‘respect’ for Parliament signifies sincere and transparent confrontation.
This morning I confirmed my readiness to present to the Committee on Civil Liberties, Justice and Home Affairs as early as next week the whole package of proposals that the Commission approved only last week.
It seems to me that I have been rather swift in being ready, as the competent committee in Parliament will be the appropriate forum for the expression of all the opinions formulated on this subject.
Following the appointment of a new Director of EUROPOL, the positive impression made at his appearance before MEPs on the Civil Liberties Committee in June 2005, and a positive visit by MEPs to the EUROPOL Headquarters in April 2005, can the Commission give details of how it views the future cooperation between EUROPOL and the EU Institutions?
What view does the Commission take on the accountability arrangements between EUROPOL and the EU Institutions, including the Commission?
What view does the Commission take of the failure of Member States to ratify the Council Framework Decision of 13 June 2002 (2002/465/JHA)(1), in reaction to EUROPOL, which would allow joint investigation teams to be set up to tackle such issues as illegal trafficking of human beings, drugs trafficking and other forms of organised crime?
.  Of course, as you know, several of the provisions in the Protocol to the Europol Convention of November 2003, which has so far been ratified by 16 Member States, aim to improve Parliament’s involvement in the work of Europol: forwarding the reports on the activities of Europol and of the joint supervisory body and the five-year financing plan, consultation on any initiative by a Member State or by the Commission regarding Europol, and the possible appearance before Parliament of the Presidency of the Council, possibly accompanied by the director of Europol. That is why the Commission urges the Member States to ratify the Protocol as soon as possible.
Europol’s participation in a supporting role in joint investigation teams is expressly provided for by the Protocol to the Europol Convention of 28 November 2002, which has not entered into force. At the moment, it still needs to be ratified by five Member States. Indeed, that Protocol cannot result in Europol being given operational powers until the Member States themselves have implemented the framework decision of 13 June 2002 on joint investigation teams. On this point, the Commission shares Parliament’s opinion regarding the disappointing outcome of the instruments transposing the framework decision. As it is a field that falls outside Community competence, unfortunately  may I say  the Commission does not have the right to institute infringement proceedings against the Member States that have not implemented this framework decision. Nevertheless, Europol has participated in a number of cross-border investigations that do not fall within the precise framework of the joint investigation team and, at times, has coordinated some of them, such as Operation Ice–Breaker on 13 June 2005 targeting Internet child pornography, during which 153 searches were carried out simultaneously in 13 different countries. Involvement in this investigation enabled it to strengthen its position.
Finally, in its 2002 communication on democratic control over Europol, the Commission supported the idea of a joint committee of national parliaments and the European Parliament responsible for discussing matters related to Europol. It would be worth relaunching this idea. In this regard, the Commission is quite willing to participate in this type of parliamentary meeting. As you may know, two half-day meetings have been scheduled in Brussels in October, between the European Parliament and the national parliaments, specifically regarding parliamentary control of police and judicial cooperation in criminal matters. Four sub-topics are on the agenda: the European arrest warrant, Eurojust, Europol and the exchange of sensitive information.
Mr Frattini, although you do not have the formal powers to take infringement proceedings, as you quite rightly stated, can you use your influence to determine a greater transparency between Europol and the institutions? In a recent report on Europol, all sides in this House felt that transparency was totally lacking. However, we felt that the work of Europol was hugely valuable and that it is an effective organisation with a new director trying to invigorate the organisation.
Given the importance of the topics that it deals with, can you use your influence to increase the transparency arrangements, which will only make the organisation more effective?
. Yes, I fully agree with you on that point. I will do all I can to put political pressure on Member States to strengthen transparency and to try to make relations between Europol and the European Parliament and other European institutions more transparent.
In terms of accountability, has the Commission sought a report from Europol on its apparent failure in detecting and impeding the progress of three international terrorists who fled as fugitives from justice in Colombia, before publicly appearing last month within the European Union, in Dublin? If the Commissioner is not in a position to provide me with the information today, will he undertake to write to me on that subject?
. We do not have that information yet, but I can reassure you that I will give you all the necessary information when it is available.
As the author of the question is not present, Question No 51 lapses.
Madam President, on a point of order, Mr Frattini has been answering questions for well over 20 minutes. Should we not move on to the third part of Question Time?
At the end of July the Commission intends to announce its assessment of the compatibility of Germany's visa rules with European law.
What measures will Germany have to take to re-establish procedures for assessing visa applications which accord with EU rules?
Is the Commission aware whether such measures have been taken? If appropriate, does the Commission intend to bring infringement proceedings?
. Madam President, ladies and gentlemen, the Commission has dealt with this matter and gone into it thoroughly following a written question by Mr Wuermeling, who recently received a written reply.
The issue, as many of you will probably know, concerns the conformity of two reference circulars, one adopted in 2000 and the other in 2004, regarding the issue of visas and the circulars on specific subjects implementing the two reference circulars. The first circular, adopted on 3 March 2000 and known as the Völlmer circular, has been deemed by the Commission not to be in line with the principles of the Common Consular Instructions currently in force.
We then examined the subsequent circular, adopted in October 2004, which replaced the previous circular from 2000. The conclusion that we came to, after our first stage of thorough examination, is that the 2004 circular remedies the general issue of conformity with the Common Consular Instructions in force. We also said, however, to the German authorities in our reply, and also of course to Mr Wuermeling, that, even though overall the 2004 circular seems to be in line with the Common Consular Instructions, clarifications, specifications and improvements in drafting are necessary in the text of the circular in force, adopted in 2004.
We have also asked the authorities of the German Federal Government to provide some replies on the specifications required, and I can assure you that contact with the relevant authorities is continuing. Obviously, I intend to provide further replies as soon as the answers have been given to the Commission.
I am much obliged to the Commissioner for the detailed written reply to the question which has now been provided. As the Commissioner has just said, the German visa decree of 26 October 2004 warrants further clarification, especially on the subjects of false statements by visa applicants and false documents.
Since the Commissioner has also stated very clearly that there is no scope for national provisions in the Common Consular Instructions on Visas, I should like to know whether the 2006 revised version will put an end to this once and for all.
.  Madam President, ladies and gentlemen, I would like to thank Mrs Klamt for this broad question.
Let us remember that the lesson to be drawn from this incident is that we should harmonise the system for the issue of visas by the European Union Member States to an even greater degree.
Let us also remember that on a subject such as the issue of visas, if the documentation is incomplete there cannot and should not be room for any doubt or uncertainty, not even in terms of interpretation.
This is why the proposal for a revision of the Common Consular Instructions, which we will submit in early 2006, will be even clearer as regards incomplete information provided by an applicant, and as regards cases where elements are found to be untrue; the rule will be absolutely binding: a visa cannot and must not be issued.
– I am very much obliged to the Commissioner for his clear statements on the ‘Volmer decree’, which simply was not in conformity with the law. I should like to emphasise once more that this is not a matter for Germany alone, because many people entered the EU on a German visa and then moved on to other Member States. Therefore, I wish to ask the minister to reiterate his assessment of the magnitude of this ‘incident’ and the extent of its adverse effect on Europe.
. Madam President, ladies and gentlemen, while I do not for the moment have exact data at my disposal, I can say that the impact of application across the board of rules contained in the Common Consular Instructions on visas has an extremely significant impact on the European Union, in so far as it affects thousands of people who request entry and who apply for a visa.
In addition, as you said, this is not a German issue in a narrow sense, but concerns the need to ensure that all consulates in all the European Union Member States prevent the entry on a properly issued visa of anyone who cannot demonstrate that they fulfil the legal requirements laid down by the Common Instructions. If flexible interpretations of the rules occur, even if they are not breaches of the instructions in the strict sense of the word, the impact can nonetheless be extremely significant.
As the author is not present, Question No 53 lapses.
Resettlement of refugees is an important instrument in finding sustainable solutions to serious and protracted situations involving refugees. However, at the present time, only a few countries in the world accept refugees through resettlement.
The EU could play an important role by introducing a common refugee quota. More Member States should take part than at present to enable the EU, in close cooperation with UNHCR, to work more strategically and to coordinate resettlement with other long-term efforts, such as targeted aid for assistance with return and reintegration.
In the Hague Programme, the Council has called on the Commission to develop regional protection programmes in partnership with third countries and in cooperation with UNHCR, including a joint resettlement programme for those Member States wishing to take part.
Has the Commission been able to launch a joint resettlement programme yet? What view does the Commission take of a permanent resettlement programme within the framework of EU cooperation? What are the Commission's views on the willingness of the Member States to take part in a joint resettlement programme?
. The regional protection programmes, which were adopted last week by the Commission, aim to help, in a spirit of co-ownership and co-responsibility, third countries which have large refugee communities or are faced with large numbers of asylum applicants beyond their protection capacity. Voluntary resettlement will be an important element in every regional protection programme in terms of providing a lasting solution for refugees and demonstrating the partnership element to the third countries involved. Resettlement can help alleviate the burden of the regions of origin and consequently enhance their protection capacity.
With regard to the development of an EU-wide resettlement scheme, the Commission believes that it is more appropriate to follow a step-by-step approach, as resettlement is a policy that is new to most Member States. At present, the objective pursued by the Commission is to maximise the protection benefit and overall impact of the resettlement activities to be undertaken under the regional protection programmes.
The objective is therefore to encourage and facilitate to the greatest possible extent Member States' participation in the EU resettlement effort. In order to achieve that objective, the Commission services are working on an amendment to the Council decision of 2004 establishing the European Refugee Fund for the period 2005-2010, which would envisage that resettlement activities could be substantially financed by the Community as of 2007.
This proposal is due to be presented for adoption by the Commission in October – very soon. As one of the stumbling blocks to any new policy initiative lies in budgetary support for its implementation, the financial underpinning of such a new policy is vital, as you understand very well.
The Commission believes that the possibility of contributing to the actual resolution of protracted refugee situations through the strategic use of resettlement in the framework of regional protection programmes, combined with a strong financial underpinning of resettlement activities to be implemented in this context will provide – I am convinced – Member States with the incentive to participate in EU resettlement initiatives. The Commission has noted that several Member States are currently considering setting up their own national resettlement programmes. Moreover, there is no broad consensus among Member States on the need for a coordinated and systematic approach to addressing protection issues in regions of origin and an increasing acknowledgement of the fact that the targeted use of resettlement has the potential to deliver comprehensive and effective solutions to protracted refugee situations.
Finally, on the basis of the evaluation of the pilot regional protection programmes and taking into account the operational and logistical needs of managing resettlement on an EU scale, the Commission will examine the appropriateness of bringing forward a proposal for a more structured approach to resettlement at EU level, which might lead in the long term to the development of a permanent EU resettlement scheme, something I firmly hope to see.
I wish to thank Commissioner Frattini for this gratifying decision. As you know, I come from Sweden which is one of those countries that have been very committed to this issue. In the general debate about refugees we have had so far, we have not talked about this as an important solution. I am therefore looking forward to reading the forthcoming proposals and would thank you again for your answer.
. We will work in this direction.
Since the time allotted to questions to the Commission has elapsed, Questions Nos 55 to 94 will be answered in writing(2).
That concludes Question Time.
The next item is the debate on the report (A6-0244/2005) by Mrs De Sarnez on the proposal for a recommendation of the European Parliament and of the Council on the protection of minors and human dignity and the right of reply in relation to the competitiveness of the European audiovisual and information services industry (COM(2004)0341 – C6-0029/2004 – 2004/0117(COD)).
.  Mr President, I would like to thank Mrs De Sarnez for her report and for the work she has done. It is certainly not easy, when it comes to problems directly related to our society, that represent the very essence of our society, to unite the whole of Parliament, with the various visions, ideologies and cultures represented in it, around a single text. It is marvellous that Mrs De Sarnez has managed to achieve consensus in Parliament first of all, not to mention between the institutions, on the objectives presented by the Commission.
As you will appreciate when I explain the Commission's position on this report, the majority of the amendments are acceptable to us fully or in principle. Before I discuss the details, however, I should like to hear Members' views on this report.
Basically, I can say the following: the spirit of better regulation is fundamental to what we have to do. That is why we must strive to be as succinct as possible in legal texts and let the stakeholders, as well as the Member States, deal with the details of their implementation. As a Commissioner, I have tried to ensure that every level of our society takes its responsibilities seriously. That also includes, for instance, our media industries.
A number of Parliament's amendments are not acceptable to the Commission in their current form, because they are too detailed or too prescriptive, or because of their substance. However, this debate might change my mind, so I am looking forward to hearing Members' input into this very important social issue. Our work is essential. We are not politicians for the sake of it; we make policies in order for our societies to be better off. When I speak about our societies, I mean the diverse cultures of the 25 Member States, which have to be brought together in one high-level European policy. I know Parliament is capable of that. That is why I shall listen to how Parliament wants the Commission to present its basic proposal to the Council. I have great confidence in what Parliament, in its wisdom, is going to say. Afterwards I shall try to draw the appropriate conclusions from the proposals that have been made. I shall listen with great interest when Mrs De Sarnez sets out Parliament's position.
.  Mr President, the main purpose of this recommendation is to protect minors on the Internet. The Internet is a powerful tool, without borders, open to all, and it gives everyone access to a pool of knowledge and documents and an ability to exchange information that have never been equalled in the history of humanity. In just a few years, the Internet has changed the face of the world.
It is the legislature’s duty, however, to prevent this powerful communication tool from becoming a harmful, or even dangerous, tool, particularly for minors, who are using it more and more frequently. Indeed, young children now spend more time in front of the computer than in front of the television. They do not know it, but they are not always safe on the Net. They are faced with new dangers that could cause them deep and irreversible trauma.
I would like to give you a few statistics regarding this situation, which is becoming increasingly worrying. More than one in three children have accidentally stumbled on violent, pornographic or paedophilic images on the Internet. There are currently about 260 million pages on the web with pornographic content, and 470 paedophilia sites. More than 1.5 million images have been identified on the Net of children, very young children, being sexually exploited or abused. Between 2003 and 2004, Internet child pornography grew by 70%. On average, it takes just 30 seconds for a young person connected to a chat room to be approached sexually by a predator, in other words by an adult pretending to be a teenager for the sole purpose of getting the photo and address of a young surfer and a meeting with him or her. The paedophilia business generates 20 billion dollars a year worldwide. In France alone, it represents a turnover of EUR 50 million a year.
Faced with such a situation, we must not and we cannot remain inactive. It is time to protect children and the most vulnerable from all harmful content, whether legal or illegal. It is time to ensure that all those involved take responsibility for what is happening on the Internet. This is all the more necessary now that new technologies are omnipresent and frequently freely available in schools, homes, cybercafés and, soon, on mobile telephones. These are all new ways for young people to avoid any kind of supervision. Today, self-regulation is no longer enough. We must go further by calling on all those involved, politicians, the industry and educators, to take responsibility.
First of all, politicians have a responsibility. It is up to governments and ministers for education to implement specific Internet education programmes aimed at all children, teachers and parents. It is also up to them to organise information campaigns to alert public opinion to the dangers posed by the Internet. They should also increase the availability of hotlines for reporting harmful content and encourage the establishment of a European toll-free number accessible to all. Finally, we propose that the Commission should consider creating a domain name ‘kid’ reserved solely for content for children.
Next, the industry has a responsibility. The existence of charters, codes of conduct and quality initiatives is no longer enough. It is high time that hosts provided easy-to-use parental software and offered subscriptions to access services intended specifically for children, with automatic filtering at source. It is high time, too, that creators and producers were compelled to provide a description of their sites so that they could be classified.
Finally, educators, in other words parents and teachers, have a responsibility. Children of younger and younger ages are faced with the information and images carried by the Internet. Only the inclusion of an educational approach as part of schools’ curricula will enable improved use of the Internet. Needless to say, this would require training and information for teachers, and also for parents.
Those, in essence, are our proposals. However, this recommendation also seeks to make a right of reply available in all online media. This right of reply already operates satisfactorily for the written press and audiovisual services, but not for the online media. In most Member States, no provisions are currently laid down. We therefore need to establish minimum principles at European level for exercising the right of reply for all new electronic communications media.
Thus, this recommendation will make it possible, thanks to the support of Parliament, which I would like to thank for the quality of its work, to improve Internet usage and will, I hope, be able to restore confidence. Europe is currently experiencing a major crisis, a crisis in its institutions, its operation, its budget, its identity and its values. However, I hope that, at least, when it comes to the future of our children, we will rediscover our ability to take action and to bring about the necessary changes to protect them. It is the least we can do for them.
. Mr President, ladies and gentlemen, this proposal for a recommendation undoubtedly represents an advance for the protection of minors and human dignity, particularly in terms of safer Internet browsing for children and also guaranteeing a right of reply in relation to inaccurate information disseminated through any type of medium.
It is a pity, though, that the legal basis chosen for this recommendation should be Article 157 of the Treaty, which is intended to ensure the competitiveness of European industry, instead of the more appropriate Article 153 on the protection of consumer interests. It is also a pity that the legal form chosen should have been a recommendation that, as is well known, has no legally binding force.
In spite of this, it is very important that this report focuses on strengthening the protection of minors, through education programmes on information media designed to also enable adults, parents, teachers and trainers to teach minors to make proper use of the information media, especially the Internet.
Also extremely important is the commitment to fight the danger of child pornography, especially on the Internet, which is to be combated through informative and preventative advertising campaigns.
As the rapporteur also stated, the Internet is a formidable tool for communication with the entire world, but it should be safe and trustworthy. For this reason it is important for the Commission to agree to set up a European toll-free number to supply information on existing filtering systems that can also simplify the submission of complaints to the relevant authorities and the reporting of dangerous sites.
In addition, it could be a good idea to promote the adoption of a seal of quality for providers, so that users can identify whether or not a particular provider is regulated by a code of conduct.
Finally, another important point is the possibility of creating filters that will prevent at source the computer transmission of child pornography and other material that constitutes an assault on human dignity.
To conclude, I would like to thank the rapporteur and all the Members who have worked together to draft this text.
– Mr President, Commissioner, ladies and gentlemen, Mrs de Sarnez’s outstanding report has brought Parliament face to face with a problem which is a long way from being resolved and which will take a long time to be resolved to a satisfactory degree, although the adoption of the proposed recommendation could prove a highly significant step in the right direction in this area.
The protection of minors and human dignity is an issue that raises fresh problems on a daily basis and increasingly requires both firm action and appropriate teaching in conjunction with a broad spectrum of the people directly involved in the issue. Specific responsibilities must be taken on, good practice must be exchanged and close cooperation must be established between all of the stakeholders involved.
Yet we must ask ourselves if this enough. Can we expect, for example, that the mechanisms of self-regulation and co-regulation will prove a genuinely satisfactory solution to the problem? What is needed is a sea change of mentality in terms of competitiveness and the production of content, with a view to rejecting the illegal and harmful products that are increasingly invading all audiovisual areas and what are referred to as online services.
This issue covers areas as diverse as the protection of human rights, the development of personality, family and school education, and the construction of citizenship; in other words, it goes to the heart of democracy and freedom. Consequently, the substance of the recommendation before us should, at various levels and from a variety of perspectives, involve the European and national authorities, the audiovisual industry, and Internet providers and users, along with, on a broader level, authority figures who deal most directly with minors, such as parents, educators and teachers.
It is also essential, however, that technology develops and improves so that the measures included in the recommendation can be made genuinely effective: from signalling systems to filtering, from classification to clear guidance on whether a particular practice is legal or otherwise. Direct contact with the minors themselves; they must be in a position to activate protection mechanisms; child protection agencies and similar associations must become involved; and academic training and learning that takes account of these considerations must be provided. Tricky and complex self-regulation procedures should also be promoted, whereby institutions and businesses foster self-evaluation and civic awareness.
This, for me, is the most difficult aspect, because it will entail a radical change of mindset and behaviour in an era of fierce competitiveness and thirst for profit. Changes must also be made to national laws whereby all of these factors can be brought together and can run smoothly, in such a way that we can achieve at least some of the objectives. Let us hope that this becomes a reality in the not too distant future.
I therefore feel, Mr President, that we should congratulate Mrs de Sarnez and vote in favour of the report before us.
Mr President, Commissioner, the Lisbon Strategy resulted in the introduction of the European Union’s -Europe Action Plan, the aim of which is to speed up the achievement of the new-economy objectives, particularly those involving the Internet, by 2010. The Action Plan also includes measures to be taken by Member States with a view to achieving Internet security.
Internet security means not only the use of smart cards and virus protection, but also protection from harmful and illegal content. I would therefore ask the Commission to strengthen this aspect in future -Europe action plans, and at all events to include specific measures.
In Austria, for example, 80% of young people use the Internet and, of these, 50% go on-line nearly every day. It has been established that there are currently around 260 million pages with pornographic content circulating on the Internet. The trade in sex, particularly child pornography, on the Internet is booming, and so Parliament’s call for the protection of minors cannot be repeated too often. We must also take care that we do not, in our pursuit of increased competitiveness, overstep the bounds of human dignity.
Measures must be demanded and implemented at political, entrepreneurial and educational level. Parents should also be involved. The objective must be to achieve a uniform level of protection of minors and human dignity with a view to improving the competitiveness of audiovisual, information and on-line services in the long term. Filter systems must become more widespread. It should not be possible in future for minors to gain access to websites with content involving, for example, child pornography or racist or violent material. Information and awareness-raising campaigns, continuing education of teachers and instructors, and also the introduction of a quality label for providers subscribing to a certain code of conduct, are urgently required. Although voluntary self-regulation is a good thing, it does not offer adequate protection of children in the face of the proliferation of harmful content.
Equally important is the requirement for the right of reply, which should also apply to all new electronic communications media – audiovisual media and on-line services, in other words – but must of course also take into account freedom of expression and the specific nature of the service concerned.
It is regrettable that this is only a recommendation and that we have to content ourselves with making demands of the Member States. I should like, instead, to see regular monitoring that would enable us to exert public pressure and thereby separate the good from the even better.
. Mr President, Mrs Reding, ladies and gentlemen, I would like first of all to congratulate my colleague Ms De Sarnez for the effective and innovative approach she has taken to a subject with extremely delicate ramifications.
The huge growth in the reach of the Internet has recently drawn the institutions’ attention to the need to safeguard the rights of minors, which should be protected especially carefully in so far as they are among the main possible users of the web.
I am well aware of how difficult it is to find the right balance between two requirements: firstly, that of ensuring that minors can benefit from the wealth of information that the web can provide, and secondly, the duty to prevent the danger that the Internet might become a tool for deviancy and miseducation for minors.
For this reason, the combating of the circulation of content that is harmful to human dignity and the civil and cultural development of minors is of fundamental importance.
On the other hand, it is also vital not to slow down but in fact to speed up the process of development of the sector, by promoting new audiovisual media and information services, but in an environment of calm and trust.
In fact, if effective tools to protect the public interest are not rapidly identified and used, these new media and services may not be able to achieve their full potential from the social, cultural and economic viewpoints.
I agree with the rapporteur when she states that, in order to ensure the protection of minors in the utilisation of new information technologies, various actions must be taken simultaneously at three levels of responsibility: politicians, the industry itself and the educational system and parents. I therefore support the proposals she has made, particularly those aimed at implementing information campaigns for citizens to alert public opinion to the dangers posed by an inappropriate use of the Internet, the promotion of training for the trainers, through initiatives specifically aimed at teachers and educators on the risks of the Internet for minors, and the distribution of information packs to pupils and parents.
Finally, I urge the European Commission to promote the setting up of a single toll-free telephone number for the whole of the EU, to receive information and complaints about harmful sites. This would make it easy to compile a list of such web domains, partly with the aim of possible legal action against the authors. It would also make it possible to give very useful data and news to the Member States that currently do not have such a reporting service, which fits in well within the strategy of protecting minors.
Mr President, Commissioner, like almost everything else in life, the Internet has its good and bad sides, not only for minors, but also for adults. I speak from experience, for there is much to be found there that bothers me, too, even though I am not a minor. The problem facing us consists in striking a balance between freedom of information, which we all agree is a good thing, and the protection of minors.
We must not, however, go too far in doing this. In the United States, there were plans to apply certain filters, but these blocked all the information on breast cancer, for example, because the word ‘breast’ was banned as pornographic and all the information on it was filtered out. We should make these risks known: this kind of scenario is unacceptable.
Our vision is one of both children and adults being able to handle the media in an independent and self-confident manner. In order to achieve this, we need websites suitable for children – because, of course, minors require particular protection – on which children can practise constructive behaviour from an early age, that is to say the ability to recognise positive and exclude negative Internet content.
Of course, we also need effective filter systems of the kind that do not overshoot the mark. We need systems to filter out pornography, and also racist and violent content; I should like to see these particular filters for adults, too. We need continuing education for teachers and instructors in schools and educational establishments so that they, too, are able to pass on to children the information they require.
In addition, we need to introduce a quality label so that we can advertise a good example and thereby subsequently outlaw bad examples. We intend to table an amendment to ensure that there are not too many strict filters, but that these are nevertheless effective and capable of protecting our children.
.   Mr President, the boundaries between television, the Internet and telephone services are becoming increasingly blurred, and this presents us with new challenges. The legislation currently in force at EU level is inadequate in the face of such challenges, for example when it comes to safeguarding the mental and moral development of the youngest media consumers.
The most problematic aspect of the Directive is the way in which Member States are absolved of responsibility for the content of programmes broadcast beyond their borders. The notion of state borders, or that of an EU made up of nation states, is an anachronism in today’s media world, and it would be irresponsible to ignore programmes merely because they are broadcast outside national borders.
The mandatory technical safeguards for programmes that pose a threat to children’s moral development are both outdated and ineffective nowadays, and the sole purpose they serve is to boost the egos of those who incorporated them into the Directive. We are also overlooking the fact that provision is made in Article 22 for a type of programme that should not be broadcast at all, in addition to programmes to which as a rule children should not have access. According to the Directive, programmes should not contain obscenities or pornography, and they may not be broadcast if they pose a threat to children’s mental development. In spite of this, we are incapable of dealing with the problem of harmful programmes being supplied as part of packages to families that have no desire for them.
It is plain to see this is where we come up against the fundamental principle of freedom of speech, and that this is a battle that we will lose to the porn industry. It is a sad fact that we are incapable of resolving this simple conflict of standards in favour of common sense and the public good.
The great many loopholes and exemptions in the Directive will encourage Member States, and the European Union itself, to avoid dealing with issues covered by the Directive, in particular those falling under Article 22. A good example of this is the European Commission’s failure to take action over complaints that have been lodged regarding the French Supreme Audiovisual Council’s registration of a porn channel. This registration not only constitutes a violation of the Directive within France, but also now provides a basis upon which applications can be made for the automatic approval of the channel, for example in Poland.
We are making poor use of the opportunity to afford greater protection to viewers by means of national legislation. The De Sarnez report responds to the majority of these challenges and problems, which is why it deserves our support. It should not go unmentioned, however, that the frequent references to the dead and buried draft Constitutional Treaty detract significantly from the report.
– Mr President, Commissioner, I should like to start by congratulating the rapporteur on the fulsomeness of her work and my honourable friends for their speeches on the proposal for a recommendation by the European Parliament and the Council on the protection of minors and human dignity and the right of reply in relation to the competitiveness of the European audiovisual and information services industry being proposed through the De Sarnez report.
There are a great many findings, but the main fundamental conclusion which led to this report is still the European Union's inability to monitor urgently and effectively the application of its individual directives.
We conclude from the amendments which we had the opportunity of tabling and voting for that, achieving the objectives in the area of the media, led by television without frontiers and the new technologies in the information sectors, such as the Internet, depends on cooperation between politicians, the audiovisual industry and parents, responsibilities which touch on the quality of the product offered, of training programmes for young people, of the protection of dignity and of the right of reply when morals are offended and citizens' personal data are divulged.
To close, I recommend the direct and uniform application in the Member States of terrestrial digital television broadcasting, which will allow parents to control programmes, especially the programmes to which millions of European citizens, including minors, have access as a result of rapid technological progress and, finally, the production of information broadcasts with a strategy against acts of violence against minors and support for victims in the form of psychological, moral and material assistance.
– Mr President, Commissioner, the development of new technologies in the information sector and the spread of the use of the Internet have brought very important benefits in the dissemination of knowledge and information and have facilitated communication between people to a very great extent.
However, technology often also has negative results when it is used for the wrong purposes, especially when there is no proper legislative framework to regulate its use. Thus today there are millions of pages of pornography on the Internet and, as our rapporteur Mrs De Sarnez noted earlier, young people spend more time on the Internet than in front of the television.
Consequently, it is the duty of legislators to ensure that this tool of the freedom of expression does not become a dangerous medium for minors.
This recommendation has precisely that objective. It proposes innovative and specific measures to control Internet sites with illegal and harmful content.
I believe that these measures respond to a considerable degree to citizens' concerns. We need to congratulate – and I for my part congratulate – Mrs De Sarnez, with whom we had the opportunity to hold numerous discussions via our committee and, of course, the work carried out by all the members of the Committee on Culture and Education and all the contributions on this issue are now here before the House ready to be voted on. This is a text which is a decided improvement on the Commission's initial text.
Finally, as far as the right of reply is concerned, there need to be common principles in all the Member States so that the protection of people's dignity, honour and reputation can be safeguarded effectively.
If we continue to have different conditions for exercising the right of reply in the various Member States, there is a danger that people facing inaccurate accusations with ulterior motives will be unable to make appropriate use of this right.
I welcome the reportand I am in favour of the protection of young people who are exposed to dangers in the media and in particular on the Internet which their parents and teachers may not be fully aware of. There is, therefore, an urgent need to inform and educate parents, teachers and all of society, and to alert them to these modern-day dangers.
However, the kind of adult supervision that can prevent all dangers does not exist. Violence in society and violence among young people is growing and various sections of the media and electronic games must also bear some responsibility for this as it is via these very means that young people learn the skills of violent behaviour, identify with negative role models in such games and thus become immune to the suffering of others, or they may even enjoy such suffering, regarding it as something normal.
At a time when we are fighting terrorism in every corner of the world, such images of violence are helping to support and strengthen it here.
Since the most important thing in the world of business is generally profit alone, countries must make use of regulations and laws to impose restrictions and also make sure that such restrictions are respected and that appropriate measures are taken when infringements occur. On the other hand, all those who make their living from the media or from young people must take responsibility for their actions. Industries must provide a description of the contents of what they propose to sell, which will facilitate the classification of web pages and make it possible to formulate abbreviations and advisory messages and to provide appropriate filtering.
I wonder whether it is only violent contents that actually bring profits when there are so many important things in life that could be communicated to young people in an interesting and informative way, and which at the same time could contribute to a better society and to better relations between people.
I welcome the speaker with such a carefully prepared document, and I believe the document will be instrumental in helping us protect our children from harmful content disseminated through the mass media, including the Internet. I would like to point out that the Internet, and the Internet cafes in particular, are the least controlled of all information media. According to a Gallup survey, as many as 63% of Lithuanian children browse the Internet, of whom as many as 33% are 7–10 years old, and only half of the parents show any interest in how their children do that. As many as 90% of those interviewed believe that the most harmful content on the Internet is pornography, whereas 54% of the respondents pointed to violence-related information. 36% of the respondents ascribe such content to paedophilia and 13% to religious sects. I fully support the proposals and amendments presented in the document. The Lithuanian authorities have been quite successful in managing locally produced Internet sites, and we do not have any problems in this respect. However, we face serious problems with content from abroad, since it is virtually outside of any control. Therefore, I believe that following the adoption of this recommendation the Commission should prepare an appropriate directive. Children’s psyches should be protected from damage by any sort of content, and that is a task and responsibility for all of us, including the Commission.
Thank you, Mr President. Please believe me, Mrs De Sarnez, when I say that your report is really very good. We should guard against complacency, however, and always aim high, so I would venture to point out three issues in relation to which I believe we could have gone a little further.
The content of the report deals with subjects that differ so much from each other that it is difficult to find a common denominator. It refers to the protection of minors on the Internet but also to the right of reply and discrimination. I believe, and I am addressing this to you, Mrs Reding, that we should make it possible for each of these issues to be the subject of a specific recommendation.
Secondly, an express reference is required to the necessary respect for freedom of expression, because the protection of minors that we have laid out in this recommendation could lead to situations in which the restrictions extend to adults, and that would be a violation of Article 10 of the Universal Declaration of Human Rights. In this regard I agree with what Mr Sifunakis has said. The United States Supreme Court rejected the Communications Decency Act for a similar reason and because no right is without limits. I do not believe that we should make the same mistake and we should be cautious.
Thirdly and finally, I would like to point out that I believe the scope of this recommendation has been unnecessarily restricted, because we have talked a lot about minors as viewers of unwanted audiovisual content, but we have not focussed on minors as passive subjects. When we refer to paedophilia, we forget that it is children, minors, who are the object of this type of illicit information and I believe this report should make some reference to that point.
– Today we are considering a truly important issue that concerns every family and every one of us: the protection of minors, our children and grandchildren, from harmful pornographic, violent and drug-related Internet material. This is undoubtedly a most important task, requiring immediate measures. This is also an international problem going far beyond the boundaries of the European Union, thus calling for the efforts of the entire international community.
The most recent statistics suggests that children spend more time browsing the Internet than watching TV. In this respect it is necessary to point out that there are about 260 million pornographic sites, in addition to many others teaching how to commit crimes or produce drugs. In Lithuania we have noticed that websites promoting the use of drugs and registered on European servers are immediately transferred to America as soon as any threat arises, and this makes our task even more difficult. Our experience has shown that in an attempt to protect under-age persons from harmful Internet content the self-regulation of Internet service providers is no longer an adequate measure. In so far as the technical means are available, it is necessary to legally bind Internet service providers to install filters that screen harmful sites and to oblige them to block such sites on the server.
I am convinced that it is absolutely necessary to harmonise the laws of the European Union Member States on the protection of under-aged persons from the harmful impact of the Internet. I welcome the proposal to arrange courses in schools for children and parents on the possible dangers created by the Internet and the means of protection against such dangers, as well as the proposal to open free telephone lines for people to call and report on Internet sites harmful for children. Another justifiable proposal is the idea to create a domain specifically designed for children and to have the content of the sites registered therein regularly scrutinised by an independent authority. In conclusion, I would like to express my strong confidence that in order to avoid even more serious problems in the future we should declare, in the entire European Union, zero tolerance of any harmful Internet material promoting pornography, violence or drug addiction, especially material targeting children and under-aged persons.
.  Mr President, Parliament has made a number of proposals that I support unreservedly, because we share the same aim: to protect our children.
God knows that new technologies, in enabling us to communicate freely on a global scale, present us, educators and politicians, with greater difficulties than was the case with the technologies and media we are used to. When something negative is published in the written press, it is possible to prevent it being republished. When a negative programme is broadcast on television, we can stop it. In contrast, on the worldwide web of the Internet, these options are limited. We must be aware that, with the growth of these new media, we have entered a technological reality that presents us with far greater regulation difficulties than for traditional media. That being the case, we have a responsibility as politicians, but also as parents, because I think that most of us here are parents too: what can we do to protect our children in the face of technological realities that can no longer be controlled as they could in the past?
I would like to assure the honourable Members that, faced with this problem, we have not remained inactive. We have been working for a number of years with the Safer Internet programme, and we have observed that hotlines, for example, work extremely well. We have been able to see the results of these hotlines, where they relate to law enforcement bodies. I will just mention the INHOPE network, which has really made it possible to move things on. Indeed, you must not think that the Internet is completely unregulated. The Internet is regulated in a different way. In the past, for the traditional media, regulation came from outside. For the Internet, it comes from the inside, from the users themselves. It is Internet users that, using our hotlines, using our portals, bring our attention to the existence of negative content. Most of our information on this subject therefore comes from teachers, from parents, from ordinary Internet users and that is one of the new assets for our politicians: we have communities of Internet users who operate by trying to control negative content. As legislators, we therefore have to think differently and make these communities more aware of their responsibilities.
Nevertheless, Mr President, we must not forget the responsibilities of politicians, of the educational sector and, above all, of parents. In this respect, I agree completely with the honourable Members: we must give parents, if they want it, the means to protect their children. Filters are extremely important in this regard, and the Safer Internet programmeprovides funds for testing the effectiveness of these filters, because we must accept that they are not all very effective. One of you had a story to tell about this, and I am sure we could all tell more. We therefore really need to put in the investment to increase the effectiveness of filters.
Some Members, and I can well understand this, are wondering why we have not gone for more restrictive legislation, why we prefer ‘light’ to ‘heavy’ legislation. There are a number of answers to that. First of all, the recommendation of 1998 is still valid. Today, we are discussing an addition, an improvement, further action to what has already been decided. Secondly, we must not forget that this is very much a matter for subsidiarity. Thus, according to the ‘Television Without Frontiers’ Directive, the definition of harmful content and the actions to be taken in response to it come under national authority. This is already a partial response to another question that was asked: why do we not confine ourselves to revising the ‘Television Without Frontiers’ Directive in the future? Well, it is precisely because, in transforming the ‘Television Without Frontiers’ Directive into an ‘Audiovisual Content Without Frontiers’ directive, we would not include all media. It is extremely important, in the field concerning us, for all media to be involved, in other words not just audiovisual media and the Internet, but also the written press.
Another issue that was brought up is the right of reply. In relation to this right, our Member States – because this subject, too, comes under the subsidiarity principle – have had good experiences with coregulation. I consequently believe that we should continue to use coregulation.
That said, Mr President, I must stress that the main aim of all the actions that will be taken thanks to Safer Internet, thanks to ‘Television Without Frontiers’ which will become ‘Audiovisual Content Without Frontiers’, thanks to all the regulations, both light and not so light, that we are going to apply, is and remains the protection of our young people. I would therefore like to say to the honourable Members today that I was very pleased to hear from all sides that, in addition to paedophilia, which is a crime, in addition to pornography, which is still banned in our various countries, by various cultural methods, it is also, and above all, violence that causes a problem.
In the five years that I have now been responsible for media matters, I have said this time and again: it is not only pornography, but also violence that is very damaging to our children. Thank you, ladies and gentlemen, for recognising this fact and for helping to go down this route, because, at present, violence is not recognised in national or international legislation as being as damaging as pornography. We have therefore taken a huge step forward in this regard.
However, I think, Mr President, that what Parliament really wants to hear is what the Commission intends to do with Parliament’s amendments on which various speakers have commented this evening. There is a whole series of amendments that the Commission will accept as such or with only minor alterations. It is late, so I will not go over all of them. I wanted to start on a positive note: the Commission accepts almost all the amendments, albeit with a few alterations to which we can return later.
I agree with Parliament with regard to hotlines and filtering. I would add that I have promised and acted to ensure that part of our research budget is invested in improving filters, because, quite frankly, what we have at the moment is not great. In that vein, Mrs De Sarnez, Amendment 33 on hotlines and filters is one of the amendments that the Commission accepts. We will support it in our policies.
On the other hand, we have some problems with Amendments 3 and 5, particularly because they refer to the Constitutional Treaty, which, unfortunately, we do not have. We cannot make commitments based on a text that we may wish for with all our might, but that is not yet available to us.
With regard to Amendment 13, you will be aware that the Commission has proposed dates for the transition from analogue to digital, but this aspect has no place in the recommendation as such. In addition, the dates are some way off, as the transition is scheduled for 2010 and the analogue switch-off for 2012. I do not want to get involved in fortune telling.
As regards Amendment 27, which aims to reduce food advertising specifically targeted at children, although I agree with the principle, it comes under the subsidiarity principle and I must say that self-regulation of the industry is working quite well at the moment. What is needed, from the point of view of Parliament, from the point of view of the Commission and from the point of view of the Member States, is to apply pressure for this self-regulation to be truly effective in all aspects.
With regard to Amendment 28, we think that it does not add anything and that it risks causing confusion because there is industry and there is industry, so why not all industries? With regard to Amendment 29, you should be aware that, in the assessment systems, local, regional and national cultural differences also come into play. These cultural differences, for which, as you know, I have fought continually, do not suit me in this particular instance, but they do exist and they must be taken into account. As for Amendment 32, concerning discrimination created by false and stereotyped images, we must, as some of you have already said, strike a balance between the protection of children and freedom of expression. On the subject of Amendment 34, we think that the original proposal will be more effective.
With regard to Amendments 23, 37 and 38 on the right of reply, which was the subject of almost all of your speeches, I have got the message. I know how close this right of reply is to your hearts. However, moving from indicative guidelines to minimum principles, covering all audiovisual and online information services, replacing ‘assertion of facts’ with ‘inaccurate facts’: all of this raises some major legal problems. I am therefore inclined to listen to the Commission’s legal service, which has warned me of the possibility that these concepts could be falsely interpreted. That is why I prefer to err more on the side of legal certainty. In relation to Amendment 39, too, I prefer the basis of the Commission’s text.
Mr President, ladies and gentlemen, I think that we agree on 95% of the elements presented and we agree 100% on the values that we share and that will be the values of our society in the future, based on respect and on the way in which we protect the young people of today. That is what is essential here. The fact that we are implementing the best methods for achieving these results seems to me to be an element of that that the Commissioners, and also the MEPs, know so well because they are in contact with the national and regional officials who will have to put into practice a large proportion of what we have decided today. Therefore, yes to the values and yes to almost all of the Commission’s proposals. Thank you to the rapporteurs and thank you for your very committed speeches this evening, which I welcome on behalf of our European society.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the debate on the report (A6-0228/2005) by Mr Becsey, on behalf of the Committee on Economic and Monetary Affairs,
1. on the proposal for a Council directive amending Directive 77/388/EEC with a view to simplifying value added tax obligations (COM(2004)0728 – C6-0024/2005 – 2004/0261(CNS));
2. on the proposal for a Council regulation amending Regulation (EC) No 1798/2003 as regards the introduction of administrative cooperation arrangements in the context of the one-stop scheme and the refund procedure for value added tax (COM(2004)0728 – C6-0025/2005 – 2004/0262(CNS)).
. Mr President, first let me express my thanks and appreciation to the rapporteur, Mr Becsey, for his objective analysis of the Commission's proposal. I am pleased to note that his report corresponds fully with the views of the Commission.
Let me say a few words about the Commission's proposal. In the communication on the VAT strategy presented in 2003, the simplification of tax obligations was identified as one of the key areas for future work. In particular, a proposal for a directive on this issue was scheduled for 2004. The objective of simplifying business obligations in the field of VAT is in line with the request made by the European Council of 25 and 26 March 2004 to identify areas for simplification.
As Mr Becsey rightly says in his report, cross-border businesses need to comply with the tax rules of every Member State in which they undertake their activities. That implies that such businesses are faced with enormous administrative burdens, which discourage companies – especially small and medium-sized enterprises – from cross-border business. Those burdens obstruct the smooth functioning of the European single market.
One of the ways of attaining the Lisbon agenda objectives, in particular that of promoting economic growth, is to reduce cross-border administrative burdens and compliance costs in order to facilitate Community-wide activities by businesses. The Commission's proposal fully meets the objective of reducing such administrative burdens.
The Commission proposes the establishment of an optional one-stop system, whereby taxable persons can fulfil their VAT obligations in the Member State of establishment. It will harmonise the scope of the goods and services to which Member States may apply restrictions on the right to deduct. It will extend the use of obligatory reverse-charge mechanisms for certain business-to-business transactions carried out by non-established taxable persons. Furthermore, it reviews and updates the scheme for small and medium-sized enterprises and simplifies the distance-selling arrangements. Finally, it will provide for the exchange of information between Member States, which will be facilitated by the electronic system for the exchange of information.
For your information, the proposal has received a positive reaction from the European Economic and Social Committee. The Committee has acknowledged that, in the current environment, the unanimity rule for decision-making applies; the Commission should opt for a pragmatic approach. The United Kingdom Presidency has indicated that it will give these proposals a high priority, and discussion on this proposal commenced in the Council during July. Two more meetings will be devoted to the subject in September. So far, the Council has concentrated its discussions on a general overview of the Commission's proposal. I appreciate that the Council's approach has been globally positive.
. I am in a fortunate position at the time of the proposal for a one-stop shop scheme for value-added tax returns. This package of proposals could certainly be a major step towards building a unified internal market. With the introduction of this scheme – which I hope will be possible in early 2007 – small traders for whom it has not been worthwhile employing or contracting a tax advisor to deal with their value-added tax affairs in other Member States, will be able to file their VAT returns without a tax advisor. This will allow them to obtain refunds that they have not been able to claim up to now. The lack of such refunds has been damaging their competitiveness and they have suffered a disadvantage compared to larger enterprises. We know that more than half of the outstanding VAT owed to businesses is not being refunded at present (according to a survey by the Commission).
A positive aspect of the proposal is that everyone will be able to deal with these matters in their own language and with the help of their home authorities, and will be able to receive the VAT owed to them or make VAT payments directly. As the Committee on Economic and Monetary Affairs seeks to translate into practice its proposed amendments, electronic administration will speed up registration and the recording of any modification to the data. Another advantage for businesses is that the deadline for refunding value-added tax can been shortened.
The scheme does not change current practice whereby value-added tax is payable in the country of consumption; in other words it is neutral with regard to different tax rates. I agree with the Commission’s approach with regard to launching the introduction of the simplified scheme. In other words, it does not want to open up debate as regards the fundamental issue of whether VAT should be paid according to the place of origin of the supplier or goods, or according to the place of consumption, as is current practice. I hope that in the Council the Member States too will be principled enough to forgo tying this positive initiative to such a fundamental philosophical debate.
The other advantage of the proposal is that it opens up a path for progress on a number of issues on the basis of common principles, and this progress will evolve precisely as a result of the one-stop system. A case in point is the first common list of exclusions from VAT deduction. This would make any items that are excluded in all Member States – primarily luxury consumption items – subject to common regulations. It thereby avoids tying the hands of businesses, but does not seek to link the right to deduct VAT in future to the place of establishment – rather than to the place of consumption – thereby also facilitating information-gathering and planning for small businesses and eliminating unnecessary competitive situations. Another case I would also include here, however, is the possibility it creates to enable easier inspection of an enterprise’s turnover in the case of distance selling, in other words simplifying distance selling arrangements up to a reasonable threshold set for the whole of the European Union rather than for each Member State. Up to a threshold of EUR 150 000, businesses would be able to choose whether to pay VAT on the revenue from distance selling in the country of consumption or the country of establishment.
The electronic system – use of which will incidentally be optional for the Member State and the business concerned – will also help us to set a uniform maximum VAT-exemption threshold for small businesses. The Committee on Economic and Monetary Affairs also adopted my suggestion to set a minimum VAT-exemption threshold to be applied for the first three years of activity of a newly established business. By doing so we are providing a sound incentive for new businesses and a stimulus for family employment in line with the Lisbon strategy.
Progress has been made on a number of other issues, too. First of all, I accept the caution evinced by the Commission in its decision not to review experience with the regime for trade conducted electronically until after 2006; at the same time, it may also review whether this system could be extended to the current one-stop scheme. It will consider in particular whether to allow businesses also to file VAT returns and make refund applications electronically via the relevant tax office based on the place of establishment.
Another important advance is the proposal to examine how to build a uniform electronic system permitting cooperation among national tax administrations, eliminating abuses and speeding up inspections. In the interests of legal certainty, the time permitted for the tax administration to ask further questions or request additional information prior to making a refund should be made even shorter, since this would help to enhance businesses’ liquidity.
In order to make the system more business-friendly, I have proposed that the whole of the one-stop scheme and the modifications now being implemented in connection with it should be subject to a thorough review by the Commission four years after its adoption, to analyse experience so far with the scheme and propose any modifications deemed necessary. I think this would also be a reasonable occasion for the Member States to review the application of a value-added tax payment scheme based on place of origin.
Finally, I would like to thank all my colleagues and the experts from the European Commission for their good work and constructive approach.
. Mr President, Commissioner Kovács, ladies and gentlemen, VAT is the most important indirect tax in the different Member States and also a fundamental element of the European tax system, making a significant contribution to the Union’s budgets. The implementation of the Lisbon Strategy requires an improvement of taxation rules to promote growth and employment. A reduction in administrative burdens can promote the internal market and stimulate business activity, in particular by encouraging the involvement of small and medium-sized businesses and by benefiting consumers.
We in the Socialist Group in the European Parliament are in favour of simplification, modernisation, uniform application and intensification of the fight against tax fraud. In order to make progress with these objectives, we believe we should learn from experience and take advantage of the opportunities offered by new technologies. We therefore warmly welcome the Commission’s proposals on the simplification of cross–border returns and obligations, the harmonisation of the categories of deductible charges and administrative cooperation within the context of the one–stop system.
The final outcome of the report by Mr Becsey represents a step in that direction, and is worthy of praise, even though it has been spoilt by the inclusion of an amendment, Amendment 9, which alters the Commission’s intention to recognise the power of the Member States to grant exemptions for small and medium–sized businesses whose turnover does not exceed EUR 100 000. We believe that its alternative wording has led to conflict over whether or not it is appropriate or correct, and that has diminished the consensus within the various Groups.
I hope that we can recover our unity on this point as soon as possible, so that we can make sound progress towards the European Union’s objectives in the very sensitive area dealt with in the Commission’s proposal.
. I would like to express my support of the seemingly very technical document presented and take note of Mr Becksey’s outstanding work, since it is extremely important to simplify the VAT administration system, not only with a view to promoting business development, but also because this will facilitate the coordination of the public fiscal policy of the Member States, which in turn will enhance mutual understanding and strengthen the role of Europe as a united entity in the international market. I deeply regret that all these important issues, the previous presentation and others, including one on paediatrics, are being considered so late at night, because the issues addressed here concern everyone. People are often not aware of these issues, and then we are surprised when they ask what Parliament is doing.
Tax administration will have a positive impact on small and medium-sized businesses, since it will facilitate the expansion of activity beyond national borders. This is also very important to enterprises in my country, in particular transport companies, that still fail to reach agreements with other countries concerning the timely refund of the VAT. However, while positively reflecting on the proposals submitted, I would like to draw the attention of the Commission and the Council to certain other proposals and amendments suggested by Parliament and our group, the Liberal Democrats. First of all, companies should be allowed to prepare their documents in the language of their home country, since it is difficult to imagine that a small company could prepare documents in 21 languages as we do in Parliament. Second, it is necessary to help small and medium-sized enterprises to avoid losses in connection with currency fluctuations, since not all States have all currencies, and moreover, the exchange rate may fluctuate during the period while the VAT is being refunded, thus causing significant losses to small and medium-sized enterprises. In conclusion, I would like to point out that it is very important to ensure that this version of the directive is implemented more efficiently than its previous version, and I ask the Commission to ensure the close monitoring of the implementation of the directive.
.  Thank you, ladies and gentlemen. I would like to thank Mr Becsey for his report and all the speakers for their interventions. My thanks also go to the Committee on Economic and Monetary Affairs for their contribution to our joint work. I am delighted that, on the whole, Parliament supports the Commission’s proposal.
Unfortunately, I am unable to support the amendments that have been tabled. This is not due to any fundamental reasons of principle, and certainly not because I question the good intentions underlying the proposed amendments. I am unable to support them simply because in fact they are unjustified and superfluous, since on the one hand they repeat solutions already contained in the proposal, and on the other, they are concerned with pointless details. In the case of some of the proposed amendments, I am unable to accept them because they refer to periods of time or deadlines that are too long in view of the capabilities of the electronic tax declaration system.
I would particularly like to draw attention to Amendment 9, proposing a minimum VAT exemption threshold of EUR 50 000 for small and medium enterprises. This would be an excessive increase, and would distort competition. As regards the assumption underlying Amendment 10, that the directive could have adverse budgetary implications for Member States and businesses, it is the Commission’s opinion that this danger does not exist, since the proposal does not change the regulations on taxation, it merely simplifies them.
I would like to emphasise particularly the importance of ensuring the rapid entry into force of this proposal: as Mr Becsey stated in his report and other speakers, too, have pointed out, this directive would greatly simplify the activities of cross-border businesses, enhance competitiveness, and help to boost growth and create jobs. In other words, it will help to achieve the Lisbon objectives.
I sincerely hope that the plenary sitting of the European Parliament this week will adopt the Commission’s proposal. I am also hopeful that the decision of the European Parliament will have a favourable influence on the Council’s position.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The best tax systems are those in which the rules are well understood, simple and unchanging. Taxes that stay the same help businesses to plan for the future with confidence. Yet we have had a continuous stream of directives and regulations on VAT. While the current proposals purport to simplify, particularly for small businesses, the main drive has always been rather to harmonise - to prevent so-called 'harmful tax competition', to achieve a uniform minimum rate for VAT, ending derogations such as the zero-rated items we have in the UK. Ten new member states give harmonisation additional impetus.
Why do we need harmonised VAT rates? To help the single market? But we shall never achieve a single VAT rate and since there seems to be little effort to harmonise the much greater differences in rates of excise duty, one has to look for other motives. I suspect that the ultimate objective sought by the Commission is to have VAT centrally administered and collected, guaranteeing a continuing source of funds for the EU budget not subject to bickering between EU member states. We should be aware of this possibility and not allow it to occur.
The next item is the debate on the report by Mrs Grossetête on the proposal for a regulation of the European Parliament and of the Council on medicinal products for paediatric use and amending Regulation (EEC) No 1768/92, Directive 2001/83/EC and Regulation (EC) No 726/2004 (COM(2004)0599 – C6-0159/2004 – 2004/0217(COD)) (A6-0247/2005).
.– Mr President, ladies and gentlemen, it gives me great pleasure to be able to present to you this evening the Commission’s proposal for a regulation on medicinal products for paediatric use. This is a very important proposal, which will improve child health in Europe and spare many families the suffering which the premature death of a child brings.
Over 50% of the medicinal products used on children in the European Union today are neither tested on children nor authorised for paediatric use. This means that we cannot always be sure that these medicines are effective or safe. As I understand it, none of us is prepared to take that risk any more. The Commission’s proposal tackles this aspect of public health head-on. It will provide an incentive for high-quality research and bring about the development and authorisation of paediatric medicinal products that will be ofhigh quality, extremely safe and extremely effective. The proposal not only addresses this important aspect of public health, but also aims to stimulate innovation and competition and contribute towards growth and employment in the European Union.
I should like to extend my thanks and congratulations to Mrs Grossetête, the rapporteur for the Committee on the Environment, Public Health and Food Safety, for her work and the effort she put in to complete this report. She has made a truly outstanding job of it. I also wish to thank Mrs Toia for drafting the opinion of the Committee on Industry, Research and Energy, and all the members of both committees for their support for the proposal.
I should like to proceed directly to the specific point that I know has been the subject of extremely intensive debate in Parliament. I am talking about the Commission’s proposal for a fixed six-month extension of the Supplementary Protection Certificate for the products concerned here. This is one of the most fundamental provisions of our proposal, without which it is of little value.
Let me start by explaining why we have given preference to a fixed over a variable extension of the Supplementary Protection Certificate. A fixed extension is simple to use and can be foreseen exactly. It creates only a small administrative burden, and is compatible with existing patent law. In contrast, a variable extension of the Supplementary Protection Certificate would contravene the principles of patent law and, moreover, would not be conducive to innovation. A provision to this effect would be highly impracticable, as it would require a precise economic analysis for each medicinal product.
I also doubt whether a variable solution, being based on sales figures, would be fair. One thing that should be borne in mind in this regard is that sales success is not an indication of the innovativeness of a medicinal product; nor of the outlay on research. I should like to make it clear that the Commission is very determined about this, and I do not believe that the Commission sees any prospect of compromise in this regard.
Secondly, I should like to explain the Commission’s reasons for proposing a six-month extension of the Supplementary Protection Certificate. Based on our impact assessment, which was very thorough, we believe that this period strikes a balance between the aims of the proposal on the one hand, and the costs and benefits to public health, industry and public health service finances on the other. The Commission can support in principle the amendment advocating a review of the regulation on medicinal products for paediatric use, in order to enable a proper assessment of its impact, particularly the financial impact of bonuses and incentives. We must ensure that any review carried out also takes into account the desired benefits to public health of this regulation. Finally, the financial impact of the regulation should not be assessed until such time as sufficient data are available.
Understandably, I have not been able to discuss every single amendment, but the Commission’s position on all of the amendments has been communicated to Parliament’s services(1). The proposal for a regulation on medicinal products for paediatric use is important from the points of view of child health, innovation and competitiveness. I have no doubt that today’s debate will show that we are on the right track here. By way of conclusion, I should like to emphasise most strongly that the issue here is the health and welfare of children for whom no help was previously available. This is far more important than the interests of any pharmaceutical-industry lobby group.
.  Mr President, Commissioner, ladies and gentlemen, I have been waiting for this moment for a long time, because our Parliament has been calling for this specific European regulation on paediatric medicinal products for many years.
Commissioner, you explained it very well: it seems inconceivable that, today, our children cannot get treatment adapted to their needs. It is, however, a reality. In 2005, a large number of the medicinal products administered to children were not specifically developed for paediatric use. In many cases, the products used for the very young are the same as those prescribed to adults, the only difference being that the doses are smaller. However, children do not have the same metabolism as adults. Children therefore need specifically adapted pharmaceutical forms, not only so that they are better tolerated, but also so that they are safer and more effective. That is the aim of this regulation and I would like to thank all of my fellow Members who have participated in the work.
My report presents some considerable advances, which have the approval of a large number of Members. They aim in particular to improve the readability of the actions of the Paediatric Committee, which will be set up within the European Agency for the Evaluation of Medicinal Products, to avoid additional clinical trials being performed on children when they are not necessary, to promote the transparency of the instruments, to reduce administrative delays, to strengthen pharmacovigilance, to introduce an obligation to perform paediatric research for any new medicinal product intended for adults, without this system delaying the placing on the market of innovative medicinal products, to call on the Paediatric Committee to draw up an inventory of therapeutic needs of children, and finally, to create a European research fund intended to finance research on medicines which are not patent-protected but which could be of great benefit to children.
However, the main point in this text is still that connected with the incentive. I have put a great deal of work into this issue. I have listened carefully and, having debated it with you all, I think that the proposal for a fixed incentive, namely a six-month extension of the supplementary protection certificate, is the best possible solution. This period is the fairest and most pragmatic that we could come up with. I definitely say six months, not five months. The US has set up a recognised system with a period of six months. Why should Europe not do the same?
I must admit that I do not really understand the amendment proposed by Mr Maaten. Mr Maaten, we are always asking the European Parliament to look for better solutions by means of benchmarking. Indeed, the United States have a good system in this regard; since they have had this regulation, around 100 paediatric medicinal products have become available to American children. Why should we be unable to provide the same support for pharmaceutical research in Europe? I have the impression that we are forever haggling, and I find it regrettable, because what is at stake here is public health for children. I think it is a shame, Mr Maaten, that we could not agree on this period of six months.
Research is, by definition, risky and if the European Union wants, as you all hope, to develop this strategic sector, we cannot create a watered-down system or institute vague measures. Some of my fellow Members have drawn up a proposal based on proportional rewards. However, this system imposes too many restrictions. I have asked my fellow Members some important questions, questions relating to public health. I am still waiting for the responses of those who advocate this proportionality. Moreover, while waiting for information that never comes from the authors of these amendments, I have been wondering about the reasons for this long silence. It is a question of saving children’s lives and not of balancing the books. Proportionality, however, balances the ‘lives saved’ column against the ‘sales volume’ column.
Under the proportional system, three months plus three months, or four plus four, the second part would be granted depending on whether or not a particular sales volume or turnover had been achieved. In my view, the danger of this system is this: we would be moving from a health-based system to a market-based system. Why? There is no Europe-wide price for medicinal products. Each Member State sets its own price and, as we know, they vary considerably. With the turnover-based system, laboratories will get out their calculators and choose a country depending on the prices set and not depending on health needs. Moreover, who will be able to verify the sales figures? Some Members have suggested using an independent audit, but without specifying what procedures should apply. They have not assessed the costs, or the additional delays that this bureaucratic procedure would bring, or the possible remedies in case of dispute. The European Agency for the Evaluation of Medicinal Products itself has told us that this system is unrealistic, because it does not have the resources. What, then, is the benefit of this proposal?
Ladies and gentlemen, the proportional system is not good, and it is not applicable. The system I am proposing is also not based on the medicine itself but on studies conducted under the authority of the Paediatric Committee. I would ask you to take a close look at this condition.
With regard to the impact of this measure on the public health budgets of our countries, a study presented to the Council concludes that, with a fixed six-month period, the increase in health spending would be infinitesimal, between 0.7 and 1%. Finally, I wanted to include in the amendments a review clause for the incentive. In six years’ time, the Commission will have to assess the situation, indicating the precise conditions under which the six-month extension has been granted, with what costs and what benefits. With this text, we have the opportunity to move from words to actions. We must stop always being philosophical and be more pragmatic instead. Let us make no mistake. If we do not set up a stable framework to promote research in Europe, it will favour the industry in the US and Asia. This would therefore be a real absurdity in terms of politics, science and health.
What is Europe good for? This regulation can show our fellow citizens just how useful it is. This matter, which affects everyone, can only be regulated at Community level. No Member State on its own can support the research policy with regard to the pharmaceutical industry. Your vote will be decisive. If we say ‘yes’ to a fixed incentive of six months, our children will soon benefit, thanks to the European Union, from appropriate, safe medicinal products.
. Mr President, ladies and gentlemen, the infants and children of Europe need and are entitled to benefit from special medicines, that is, medicines that are expressly designed and made for this type of patient.
From this point of view, we are all aware that the current situation in Europe is testimony to a very inferior level of development. This positive and important regulation thus needs to be adopted urgently. It is based on certain vital points, which I will go over briefly.
The creation of the Paediatric Committee is of great importance, as is its composition: it must be made up of high-level, authoritative and independent figures, in view of the extremely delicate tasks for which they will be responsible. They will have to assess the paediatric investigation plans, approve them and evaluate their results.
The Paediatric Committee will have to create a databank, a network of skills, to be able to avoid – and this is absolutely necessary – duplications of these experiments, and to achieve a position where consideration can be given to the ethical and human aspects necessitated by experiments on such a fragile group of people as sick children and their families.
Another vital point is the incentives/responsibility, incentives/prescriptions mechanism.
The Committee on Industry, Research and Energy, for which I am the draftsman, has as you know approved a proposal for a proportional system. I would therefore like to call on Mrs Grossetête and the other Members who are in favour of different solutions not to demonise our proposal but to try to understand that each of us, representing only ourselves and our own ideas, has put forward what we each believe to be the most appropriate solution for paediatric medicines, and thus child health.
A proportional solution, which could be extended past the six months, might also help those medicines that are very expensive because of the research involved and that have a small market to have a longer extension.
In any case, regardless of the position that this Parliament adopts, I ask the Commissioner to agree with this proposal, by giving a positive opinion to enable an assessment mechanism to be created which, after a certain period, will enable us to understand what the best proposal is in the light of the facts.
This is the most important point, because our children, the children of Europe, have the right to see their needs and their requirements met.
. Mr President, 20% of our citizens are under 19 years of age; in other words, 100 million of our fellow European citizens are children. That is who we are talking about today. We are talking about half the medicines we provide to help them through their young lives not being properly researched, tested or authorised. We have what I call 'the half-an-aspirin syndrome': you give a child half the dose you would give an adult, because you think it ought to have less than the full dose. That may do no harm, it may do no good or it may even harm the child, because it may not be correct for it to have the dose at all, or it should have more or less than that. Therefore I very much welcome both the Commission's proposal and the rapporteur's report.
The key is how we provide incentives to research. That is what we want and what our children need. We have to maintain a balance between the need for more research and the need to keep costs under control.
The rapporteur has mentioned the example of the United States. Since the system was introduced there in the 1990s, over one hundred new children-specific medicines have come on stream. We want to catch up with that.
The debate we have had, and perhaps are still having, centres on the patent extension. Some wanted a variable number of months; some wanted a longer period, others a shorter period. The Commission proposed six months; the Council – or 22 Member States in the Council – proposed six months; the rapporteur proposed six months; the committee agreed six months. It must be said that six months is right: it is simple and is a single extension.
I am also concerned that we avoid double extensions and double claims. Therefore, the aim of my amendment to Article 36 was to make clear that we should not have double rewards for the same paediatric formulation. We need to ensure that it is correctly worded. That is something that the Council and the Commission will now be able to look at. However, when I hear, on the one side, companies saying that it is going too far and, on the other side, generics saying that it is not going far enough, perhaps we have got it right.
We welcome the MICE. We do not often welcome MICE into this Chamber, but the MICE – the fund for paediatric medicine research – is very much to be welcomed. The report as a whole and the Commission's proposal are good and will help the two million children who have health problems now and could be helped through this measure in the future.
Mr President, although the success of this legislation has been mentioned, it is something that should be emphasised again and again. I shall tell you in a minute why I find the pedantry, and sometimes even the simplicity, of this debate distasteful.
We have tabled amendments in committee – I have even tabled them myself – stating the need for this legislation to enter into force more quickly, the reason being that we have waited so long for it, on behalf of the children in the European Union. In addition – and this I say for Mrs Toia’s benefit – the role of the Paediatric Committee, which is to be set up in accordance with the legislation, must be enhanced. We have an interest in a strong Paediatric Committee, and what is more one which takes the lead.
I agree with Mr Bowis, Mrs Grossetête and all the others who have said that we need the MICE research programme, another EU initiative. This must be given a proper basis in law, and the proper place for it is in the Seventh Framework Research Programme. I would ask Commissioner Verheugen to urge the Commission that scope and funding be made available for this within the Seventh Framework Research Programme.
I have said that this is a great success, and so I regret that this success is not being given due emphasis in this debate. I find it cheap, pitiful and even shameful that this debate has focused almost exclusively on the extension of patent protection. It is interesting that there has been no discussion of the ten-year extension of data protection for medicinal products whose patent protection has expired: ‘PUMA’, as it is known.
We should ask ourselves why this is not being discussed: because it creates a level playing field, as it were, between generic medicinal products and pharmaceutical manufacturers engaged in research. Not a single word has been spoken about it: despite going much further – ten-year data protection – it evidently enjoys widespread approval. Yet a dispute of which I have seldom seen the like in this House has developed about a six-month period to be given to those pharmaceutical manufacturers engaged in research who still have a patent, or are applying for one. I would ask all of those who have a fixed opinion on this whether they have spoken to patients’ representatives; I have. I have also spoken to parents with sick children. They could not understand it. They could not understand this discussion, some of which they followed in the Committee on the Environment, Public Health and Food Safety. They were just saying, ‘We want these medicines for our children’.
If what Commissioner Verheugen said does happen, and there is an incentive to procure more medicinal products more quickly, it will be marvellous; it will be exactly what we want. We do not care whether someone earns half a million more or less in the process. There should be considerable benefits to research, and children should also stand to gain. That is what patients’ and parents’ representatives are saying.
I am a relatively long-standing Member of this House, and do not want to see it split into two, with the countries and representatives of countries which have no research-oriented pharmaceutical industry but only a generics industry objecting that six months is too long, and others saying the opposite. Our sole concern should be doing what is best for patients, which is what the Commission is proposing. The majority of my group will be supporting that, and so shall I.
.  Mr President, that this regulation is of paramount importance to the consumer goes without saying. It is also a good example of what Europe can mean to the citizen, exactly at a time when many citizens appear to be in doubt about this, and deserves all our support for that reason.
The regulation is so important because at present, children are all too often prescribed medicines that have not been developed for children or tested on them, and so the positive or negative effects that the use of these medicines may have on a child are often not known, with all the consequences that this entails. It is therefore vital that more should be invested in the development of medicines that are specifically tailored to children. The proposal is right to try to promote the development of sound and safe children’s medicines by requiring producers of medicines, whenever they apply for a license to market one, to examine its suitability for children.
Another good example that has been mentioned before is the creation of a children’s medicine committee that will be responsible for the assessment and approval of plans for paediatric research. Similarly, the rapporteur’s proposal in connection with the investigation programme for paediatric research, MICE, for funding research into the paediatric use of medicines that are not protected by a patent or additional protection certificate, will considerably stimulate the production of children’s medicines. I also believe in general that investments are needed, particularly in innovation, more so than in patent protection, the subject we are debating today.
Research involving children should, of course, be done with due care. Double trials must be avoided and all kinds of measures must be taken to prevent them being carried out. I am also delighted that the Committee on the Environment, Public Health and Food Safety has already approved a number of amendments to that effect.
I agree with anyone who says that it is regrettable that in this discussion, we have apparently lost sight of the importance of the child amid the discussions that focus on who in the industry should reap most benefits. In fact, I think that both sides are guilty of this and it is extremely frustrating indeed.
In principle, I think that such a patent extension should be as short as possible, for in the final analysis, it is the user, or the citizen, who picks up the tab. It is their money we are carving up. A patent is a temporary monopoly that is granted to promote innovation, but in this proposal, research is a requirement and the patent a way of recovering costs, and that is what sets us apart from the United States.
I would therefore be tempted to move the spotlight away from patent protection. We have decided in favour of five months while the rapporteur made a passionate plea for six. I myself have changed my mind, first from a flexible period to four months, and I have now proposed five months. Your plea has therefore not been an entire waste. I do fear, though, that we have not really moved any closer to each other, although I value the rapporteur’s work.
Mr President, we welcome this regulation. The fact that over 50% of the medicinal products used in Europe to treat children are neither tested on children nor authorised for paediatric use is preposterous and no longer acceptable. Why has the pharmaceutical industry, which is, after all, always preaching personal responsibility, not seen fit in the past to conduct these very studies itself? This is an indictment of the pharmaceutical industry: it is out to make a killing, a huge profit.
That is why I think it appropriate that we should be honest about, and make no bones about, the fact that this debate in this House is about how this regulation must not be allowed to become the means whereby the few help themselves to the profits they are interested in. We must also, then, seek to lay down very clear conditions. We are not just talking of a couple of million euros here, but of sums into the millions and billions.
I agree with those Members who say that patents need to be protected for a shorter period of time. We have re-tabled an amendment to extend patent protection to just four months, and I should once more like to ask all my fellow Members to support this amendment.
We need, however, to make the conditions even clearer. These medicinal products must have a therapeutic benefit. After all, it is senseless to knowingly allow children to be made guinea pigs in tests in the absence of any therapeutic benefit: this is unacceptable. The clear aim must be for rewards to be reserved exclusively for those whose clinical trials have been successful. Only if we really act together on this can we truly speak of a success. We should not, however, allow this to give rise to an industry wish list; the focus must be on the interests of the children.
. – Mr President, I should like to thank Mrs Grossetête for her work. We needed to establish the tasks of the Paediatric Committee more clearly, clarify the system and ensure monitoring of paediatric investigation plans, while at the same time giving the committee the important job of identifying special needs in the paediatric sector. At the same time, however, the various administrative deadlines and timetables needed to be reduced and clarified.
It is important in my opinion – and I happen to be a doctor – that the six-month extension to which producers of medicinal products for paediatric use are entitled should be reduced, given that their products are already protected by pharmaceutical patents.
Any such reward is out of proportion if we take account of the huge profits which companies make from this exclusivity, given that no one else can manufacture the medicinal product. Most importantly, consumers and, by extension, the state are forced to pay heavily for the brand until others are allowed to sell the medicinal product.
Mrs Behrendt said earlier, what if we were to ask the patients, the babies, what if we were to ask the parents? I want to ask Mrs Behrendt if she has asked a mother or father who have children and who do not have the money to buy the medicinal product. That too is something we need to bear in mind.
We shall support the reduction in the time to three plus three months; I should also like to add that there must be no abuse – and I agree with John Bowis – of the new system of rewards by repeating previous rewards. The legislation must clearly state that the new additional protection, which compensates for paediatric trials, will not be granted again through any other system for protecting the market from competition. Amendment 75 aims to clarify this and I call on you to vote for it. The objective of the report by the European Parliament must be to establish real dialogue between the interested parties.
To close, I should like to protest about the time at which this very important subject was tabled for debate.
.  Mr President, I should like to thank the rapporteur for her excellent report. I can also support the majority of the amendments that have been adopted by the Committee on the Environment, Public Health and Food Safety. Even so, I voted against the amended report in the Committee on the Environment, Public Health and Food Safety, because I was disappointed that the duration of the patent extension had not been amended.
It will be plain to everyone that for many medicines, a six-month extension is not necessary. The extra costs involved in research that is necessary to obtain approval for paediatric use are relatively low, but that is not the case for all medicines. For some drugs with a low turnover, the six-month extension may prove necessary after all in order to recoup the costs. That is also the thrust of the amendments tabled by our group. We would like to see a three-month extension put in place by way of standard, and provide for an additional three-month extension for those medicines where this proves too short. That is fair on everyone and cost-saving for national health systems.
It would be irresponsible on our part to apply the six-month extension to all products. After all, health insurance is expensive enough as it is. I would therefore call on everyone’s support for Amendment 89 tabled by Mrs Breyer, Mrs McAvan and Mrs Corbey or Amendments 91 to 93 tabled by my group.
Like my forespeakers, I would like to thank rapporteur Mrs Grossetête for her work on this important document. Its aim is to improve the current state of affairs, which is untenable from the medical point of view and, from the ethical point of view, it is unfair to children, to say the least.
I believe that it does not require medical education to understand that a child is not just a miniature adult. Children are individuals whose metabolism is very different from that of adults. It is not possible to simply reduce the dose of medication needed to treat a child proportionately to its weight. For, we know that medications often have side effects that are well tolerated by adults, while they may lead to serious health complications in a child.
I realise that it has not been easy to acknowledge the medical viewpoint, requirements and recommendations of the physicians while at the same time respecting the often legitimate claims and demands of the pharmaceuticals industry. But, what bothers me more, is that the discussion about this directive in Parliament concentrated on whether patent protection should last six months, three plus three or four plus two. From the aspect of priorities, this fact is not important or decisive. What is important and urgent is that children get the final product – a medication developed with due account of and respect for the distinctive status, that of a child.
Our ultimate aim is a healthy child. If, as a by-product, we have a happy pharmaceutical company, then we have achieved what we have intended and had to do.
Today we have the opportunity and the responsibility to decide about the health of our children. In this discussion we should be focusing on the medical considerations, and not allow ourselves to be influenced solely by financial considerations: who will profit or who will lose.
As a doctor I am in favour of and strongly support the view that research into paediatric medicines must always be compulsory, safe, highly professional and subject to constant checks, if for nothing else, because there is still a shortage of medicines for children, and because the development of new substances must go ahead. We should also realise that the development of medicines for children should not be based on the premise – already mentioned several times before – that a child is just a reduced version of an adult. Children have their own specific characteristics, completely different metabolism, and different susceptibility to medicines, as Dr Belohorská said just before me. The European Union must set out binding regulations for all Member States that will not harm the health of children, but that will ensure the availability of high-quality children’s medicines within optimum timescales.
Also for this reason the debate in our committee took account of the widest variety of viewpoints of major stakeholders and their professional arguments, and I therefore propose, with full support of my political group, that the incentives for manufacturers take into consideration the costs borne by the manufacturer in developing the drugs, and that at least a minimum period of time be set during which the newly developed medicine may not be manufactured by generic companies.
Responsibility teaches us to check, after six years, the effectiveness of the measures taken and, if necessary, to adapt the established parameters accordingly. In finishing, Mr President, I would like to voice my support for rapporteur Françoise Grossetête’s idea to set up the MICE (Medicines Investigation for the Children of Europe) agency. In this way we will be able to ensure that all children in the European Union will have the same access to first-class medicines, and I call upon you to take that responsibility.
Mr President, Commissioner, ladies and gentlemen, we have been wanting and waiting for this text on which we are going to vote for a long time, and we are all very happy to know that it will soon enable our children to be better cared for. Nevertheless, we must be demanding. Tomorrow, we will have the opportunity to improve this proposal for a regulation so that it best serves the interests of children and public health, and we will improve it by adopting those amendments focussing on research into and the placing on the market of medicinal products with the greatest added value, providing a real therapeutic benefit; indeed, how can we achieve the objective of limiting clinical trials on children without limiting the number of medicinal products placed on the market?
If the criterion of the medicinal product’s added value were taken into consideration, this would avoid many unnecessary studies in children. We will also be able to improve the text tomorrow by adopting the amendments that propose greater transparency for pharmacovigilance data and their accessibility to the public. The financial issue is also important for the stability of our social security systems and the guarantee of access to healthcare for all. It is increasingly important when it comes to finding the right financial incentive so that the pharmaceutical industries take a greater interest in paediatric medicinal products. It is important for all European citizens, because it is public money that indirectly finances these financial incentives in the form of the extension of market exclusivity.
That is why, in view of the results of the impact assessments, in view of the enormous gaps ranging from EUR 1 to 4 million, it seems to me that we should at least be able to suggest to the industry a two-stage system: a fixed three-month incentive and a three-month extension depending on the level of benefit provided by the medicinal product sold. All of us here want the best for our children, as soon as possible, but we must not be hypocritical. Those who are talking about urgency were not willing to support the proposal to reduce the gap between marketing authorisation and placing on the market, which is currently two years. That is why we will have other meetings and we will really see what we can do for the health of European children.
I believe we need to establish a system of appropriate rewards for the holders of patents on medicines who have to carry out compulsory clinical trials for the use of such medicines in paediatrics. However we must take steps to prevent the accumulation of rewards under this regulation and other areas of European legislation.
A large part of the debate has revolved around questions that have already been superseded by the establishment of a sensitive balance between the producers of original and generic medicines in the recent revision of European pharmaceutical legislation, questions such as ‘Who will get more?’ and the like.
When we also take national health budgets into account the picture changes. The entry of producers of generic medicines into the market increases competition, reduces the cost of drugs and reduces the strain on health budgets.
If such a goal is to be reached and the producers of original medical products are to be reimbursed for the true additional costs they incur as a result of clinical trials, it makes sense for European legislation to be based on verified information regarding these costs. The unjustified short-term extension of the market monopoly on drugs produces large profits and places unjustifiable new burdens on health resources.
Mr President, children must have safe medicines, adapted to their needs. That is an obvious requirement of legislation. With a patent extension as long as six months, we are, however, paying an unnecessarily high price for having the pharmaceutical companies fulfil obvious requirements.
The pharmaceutical companies already have multiannual protection and EUR 100 billion in their coffers for purchases. They can tolerate a 1% increase in costs much better than already depleted public budgets. We must not transfer even more money to these companies. In doing so, we should finally end up with safe medicines for both children and adults, but with no one able to afford them.
We in the Group of the Greens/European Free Alliance have put forward a compromise amendment involving a maximum of four months, with the further limitations described by Mrs Breyer. If this is unacceptable, Parliament will show that it is more attentive to the pharmaceutical companies’ lobbyists than to the needs of children.
Ladies and gentlemen, I agree with the comments made by previous speakers, who said that the draft regulation that has been submitted to the House is not only of great significance, but also urgently needed, and that it should provide the greatest possible benefits to the youngest citizens of the European Union. As a doctor, I believe that the draft’s most important feature is its attempt to afford greater protection to child patients, in view of the fact that they constitute a particularly vulnerable group of patients.
Further welcome developments include backing for information on medicines being as widely available as possible, as well as provisions guaranteeing greater protection for child patients in clinical research. Similarly, I am delighted that the MICE programme has been set up for independent research into certain medicines.
Turning to the paragraph in Article 36 that has provoked such debate, it is my opinion that a three-month extension of patent protection is adequate for the time being. I should like to congratulate the rapporteur on her work on this dossier, which has been far from easy. It is my firm belief that there will be a positive outcome to the vote on this draft regulation, which will bring benefits in social, health and also ethical terms.
Mr President, we are about to vote on a report on regulations on paediatric medicines. The provisions of this report are based on the obvious truth that children are not mini-adults and they must have medicines tailored and tested specifically for their use. There is another, less obvious, truth that underlies this report that I feel I must state in this debate.
This truth is that an alarming number of children are sick and the number suffering from chronic, acute and fatal diseases is on the increase. As the scourge of contagious diseases among children in the West has been largely contained, all other types of illness are increasing, some to epidemic levels.
In my country, it seems that every other child is ill. How many children have inhalers, or have to avoid certain foods or pets because of allergies? Education budgets are straining with the increase in learning, behaviour and communication disorders. Eczema, disabling autism, cerebral palsy, diabetes, epilepsy and arthritis are all increasing, as well as life-threatening leukaemia and tumours – the list goes on and on. Why have children become such a profitable market place for medicines that powerful lobbies should find it worth their while to fight for a few months here and there over extended patents?
In the West, we should have the healthiest children in the history of the world. We have the affluence, we have good sanitation, the wherewithal for proper – even superior – nutrition. Our children should be thriving; they are not.
What are we doing to children? We need to do some serious soul-searching and serious research, not just into drugs and that kind of profitable research, but into children's growth and immune system development, and identify the new factors in our environment, in our food, our birthing and child-rearing practices, in our medical practices and in our lifestyles, and find the culprits that are sickening and even killing our children.
Mr President, this draft paediatric regulation is a welcome development for all of us. It is an expression of our concern about the health of children in Europe, and also, in the long term, of children in non-European countries. Nevertheless, it should not be forgotten that the negative financial impact of the regulation will be greater for some countries than for others.
As former Commissioner for Enlargement, Mr Verheugen is probably better acquainted than anyone with the major financial problems facing the health service sector in Poland. Unduly long periods of protection for patents and registration data would have particularly harsh consequences for less wealthy countries whose market economies, which act as a guarantee of normal economic conditions, have only been in place for a short time. We should take joint action to ensure that the pharmaceutical sector does not earn excessive amounts at the expense of the public in the Member States, since this sector has in any case no cause for complaint about profits.
I am opposed to the pharmaceutical sector receiving anything other than minimal rewards, and I am in favour of opportunities being made available as rapidly as possible for the production of generic medicines. As Mrs Roth-Behrendt concluded, however, the quality of children’s health care is more important than the amount of money saved.
Mr President, first of all, a word of thanks to our rapporteur, Mrs Grossetête, for her enthusiasm and perseverance with which she has fought for the health of all children in the European Union is certainly in order. At long last, research and development of children’s medicines are given the attention they deserve. Enterprises can, and should, be rewarded for investing in research of this kind, only incentives of this kind will ensure that they continue to invest in new medicines for children. Moreover, we should not overlook the fact that they employ thousands of people in the process. A fixed six-month extension of the supplementary protection certificate is preferable for all kinds of reasons, but transparency and sound agreements are key words in this respect. We must consider the potential implications of a patent extension for all children in the world. In Belgium, for example, it was Dr Janssens who made Sporanox, his antifungal, available to the developing countries, but now that Janssens Farmaceutica has been taken over, it will be interesting to see whether the new owners will adopt the same line. In addition to attention to research, it goes without saying that the government must also continue to guarantee accessibility to medicines. Let me give you an example: in Belgium, the manufacturer of Rilatin independently increased the price of a box of tablets from EUR 2.60 to EUR 6.52, the level of the European guide price. The increase for parents of children with ADHD is prohibitive, certainly if you consider that there are children who need a few boxes a day. The pharmaceutical industry can, and must, therefore be stimulated in the area of research, but should, at the same time, consider the people who have to pay for those medicines. I have just one more question for the Commissioner. Apparently, products not covered by a supplementary protection certificate, including certain AIDS medicines, do not qualify for an extension if research is carried out during the period of patent protection. Can the Commissioner confirm this, and if so, is it possible for this clause to be changed at this stage?
Mr President, the regulation on paediatric medicines is necessary for everyone, and in particular for children, or in other words the youngest citizens of the European Union. Its aim is to ensure better medicines at reasonable prices that every mother can afford.
I should like to congratulate the rapporteur on her work on this regulation, which will allow us to send a positive message to our voters. It will demonstrate that Parliament supports the development of paediatric medicines, and that we attach a great deal of importance to the treatment our children receive and to their health. Although we made a number of mistakes when drawing up this draft regulation, fortunately we still have a chance to rectify these mistakes during tomorrow’s vote.
Firstly I wish to express my opposition to what are termed double rewards, that is to say, the granting of financial assistance twice to the same investigations or investments. Secondly, I believe that it is a mistake to waive the requirement for a paediatric medicine to be registered in all Member States before additional patent protection may be obtained. Paediatric medicines should be registered and available in all Member States, and not merely in a few.
I cannot consent to certain EU citizens being deprived of the chance to receive treatment using new and improved medicines, and I find it intolerable that companies producing such medicines should be rewarded regardless. This is unfair in social terms, unjustified in legal terms and contrary to the principle of equality. It should not be tolerated by Parliament. Thirdly, I have serious doubts regarding the proposal to extend patent protection for paediatric medicines, as every new medicine is in any case protected by a patent, regardless of whether it is used to treat children, women or elderly people.
There can be no doubt that extending patent protection would limit access to the market for generic medicines. We should not consent to this. Every mother would pay any price to protect the health of her child, but the question I would ask is why mothers should pay more, given that Parliament could adopt amendments that make it possible for them to pay only as much as is necessary.
Mr President, it has been a shameful stigma on our 21st century civilisation that, to this day, many of the medicines we use to treat our children are untested for paediatric use and that a large number of medicines that could be of lifesaving benefit to children are not used because they never underwent paediatric testing.
In a world in which it seems, perhaps, inevitable that economic profit is, to a great extent, the cornerstone of our existence, the Commission has finally brought before us a remedial proposal based mainly on financial terms and mores. The pharmaceutical companies will now have to measure a child's ill-health on financial balance sheets and proceed with paediatric drug development only if it is profitable. I do not necessarily blame them: they produce medicines to make money and if they do not make money they will not be able to produce medicines. This is unfortunately the harsh reality and those of us with more romantic aspirational fantasies will just have to accept it.
This piece of legislation, despite its ideological shortcomings, will help develop more and safer drugs for children. It is therefore an important step forward and deserves our full support, although its application will have to be monitored closely, especially with regard to the proper ethical scrutiny of paediatric clinical trials.
Mr President, ladies and gentlemen, the approval of this regulation represents an important advance: today the majority of European minors take medicines whose effectiveness and safety has not been documented in children and adolescents, who are therefore exposed to greater risks than adults are. However, the implementation of the regulation will depend on the activities and responsibilities of the scientific committee which, while working within the EMEA, must retain its independence from the pharmaceutical industry in the interests of children.
The proposed control activities of this committee should be made public, to enable all citizens to be aware and informed of what it is doing to improve their health.
The implementation of the register of clinical and pharmacological experiments involving children and the creation of a European paediatric form, to be regularly updated, will also be important.
In addition, in order to set up the MICE programme, envisaged by the regulation, it will be necessary to clarify the financing methods and how they interact with the EU’s framework programmes.
The prolongation of a patent by six months is yet another gift to the pharmaceutical multinationals, in total disregard of the health of children and running counter to the objectives of this very regulation. The pharmaceutical industry is the industrial sector that in recent years has distributed the highest dividends to its shareholders, and it certainly has no need of even greater profits!
– Mr President, ladies and gentlemen, there is no doubt about the need for a regulation on medicinal products for paediatric use. I should like to start by giving my sincere thanks to the rapporteur, Mrs Grossetête, for her deeply committed speech, and also for her fair discussion of the matter. Of course, by the end of the debate it is difficult to introduce new points of view, so I should just like to make my point symbolically. 120 seconds’ speaking time in this House is very little in view of the significance of this milestone in European pharmaceutical legislation; but a great deal – as I know from many years’ personal experience as a chief emergency physician – when it comes to saving children’s lives. We can also see this 120 seconds as a symbol that it is time for Europe to at last roll out an appropriate regulation for paediatric medicinal products.
I should very much like to see a consensus at first reading, so that our European community can be restored to a respectable competitive position on the important international market in pharmaceutical research and manufacture. I support the proposal for a uniform extension of patent protection. Mrs Grossetête, and now Commissioner Verheugen as well, have convinced me that this is the right, simple, and practicable way to go. We have included a revision clause entitling us to make improvements for the eventuality that the profits are as exorbitant as we suspect they will be. We have to take great care when discussing this issue, as it concerns children – the most precious things we have – and human lives, on the one hand, and economic interests on the other. These two things cannot be weighed against each other.
– Mr President, Commissioner, it is an uncontested fact that public health is one of the most valuable social commodities. After congratulating my honourable friend, Mrs Grossetête, I should like to draw the House's attention not only to the basic outlines, but also to the details relating to public health, access to quality services and the creation of reliable control mechanisms.
Special attention needs to be given to the question of the production, testing and marketing of medicinal products, mainly due to the obvious need for greater transparency, given that direct and indirect financial interests attach to the production and marketing of these products and a whole set of medical practices and actions depend, either at research level or at application level, on their use.
We need with this report to safeguard the important right of child patients to protection both from the needless administration of medicinal products and from their subjection to treatment or research protocols of unknown value and efficacy.
Medical and paediatric research programmes, licensing requirements for medicines and post-marketing studies must become beneficial means, both for patients and for medical and pharmaceutical research centres, so that we can safeguard maximum possible medical efficiency.
Creating a strong system of risk management, creating a list which will be given to all health agencies, companies and workers involved and providing the facility for informing patients about the treatment protocol to which they are to submit and its anticipated therapeutic value constitute, in conjunction with the foregoing, a strong system of protection and improvement.
There are no scales for weighing the health of children against financial interests.
Mr President, I would like, in my turn, to thank Mrs Grossetête for having adopted the same philosophy as was applied to rare diseases: mobilisation against the injustice suffered by some patients, in this case children.
Recently, the Belgian paediatric association rang the alarm bell: 50% of medicinal products prescribed to children and almost 90% of those used in intensive care are not approved for paediatric use. Clearly, this regulation is urgently needed: research and development are expensive and we must support the efforts that will be required of the pharmaceutical firms, and thus also support the fixed period of six months during which they will not be subject to competition from the sector.
At the same time, we must promote lower-cost paediatric research, the clause regarding review in six years, the MICE programme for paediatric research and, as is vital when children are involved, measures aimed at avoiding the unnecessary duplication of studies that meet this requirement.
It is this delicate balance that we need to maintain in our vote tomorrow, a balance that meets the expectations of paediatricians, families and the millions of young patients in Europe.
– Mr President, I should like to start by thanking the rapporteur, Mrs Grossetête, for her excellent work. I do think, though, that the Commission deserves criticism for being so tardy in presenting this proposal on medicinal products for paediatric use; after all, 100 million children in the EU are affected. That being the case, coordinated European action is not only important but indispensable. Why is that?
Three problem areas can be identified. The first is that the national markets for paediatric medicinal products are much too small to be of interest to pharmaceutical companies; only the Community market is large enough to be significant. Secondly, clinical trials on children should and must be avoided as far as possible. Where they are absolutely necessary, they must comply with the strict conditions of the Clinical Trials Directive. This makes it all the more necessary to make all test results centrally accessible, in order to avoid unnecessary duplication of trials.
Thirdly, the compulsory investigation of the potential effects of medicinal products on children which is provided for under the proposal must not impede the development of new medicinal products for adults. It follows that the Paediatric Committee, which is envisaged as forming part of the EMEA in London, has to assume the important role of resolving these issues quickly for the whole of the EU.
The committee should, of course, also be better placed to judge the need for medicines and studies when assessing draft paediatric investigation plans, exemptions and deferrals; and provide healthcare professionals and patients with a reliable source of information. This is the only way of better managing the organisation of the ethical and financial problems which paediatric medicinal products present.
We need to create a harmonised, functional European market in this field, so that we are finally able to give our children the medicines that they deserve, namely the best.
Mr President, it is really important that children should be prescribed the right medicines in the correct dosage and in the right form. The Commission’s proposal is of major significance to children, parents and industry alike. Pharmaceutical companies must be given reasonable compensation for the research they carry out into paediatric medicines. As far as I am concerned, this compensation could even be generous, but a six-month extension of the patent protection is in many cases extremely big-hearted. According to a well-known British innovative company, research into paediatric indications generally costs some EUR 8 million. The returns of a six-month patent extension are a multiple of this, some EUR 200 to 300 million, and sums in excess of this have been mentioned for blockbusters.
I would therefore call for proportionality: three months, but with the possibility of adding another three months if the turnover is below EUR 100 million. Three plus three also adds up to six, but only for companies that really need it. Along with Mrs McAvan, I tabled these amendments that have been signed by 44 Members from Belgium, Estonia, France, Portugal, Greece Poland, Hungary, the United Kingdom and the Netherlands. In our view, the reward should be proportionate to the costs incurred. That is a very simple and fundamental principle. It would be unseemly to rake in enormous profits on the back of sick children. It is always good to remind ourselves of who ends up paying for this: the people taking the medicines and the insured.
The cost of health insurance is rising; medicines account for some 10% of total public health outgoings. The price of medicines need not become unnecessarily expensive. The money would be better spent on care than on nice little extras for the industry. Of course the pharmaceutical industry will lobby very energetically in favour of six months. Anything else, they say, would be bureaucratic and complex, but there is nothing bureaucratic about providing turnover figures that are already known anyway.
Looking at the pharmaceutical industry, I can see major problems ahead. There is too little in the way of innovation in Europe. That innovation does not come about by handing out extras to the pharmaceutical companies. Quite the reverse: real innovation is possible if we insist on added therapeutic value, and that is why I back the amendments tabled by Mrs Ferreira and the Group of the Greens.
– Mr President, the regulation on the safety of medicinal products for paediatric use is a necessary and sensible alternative that puts an end to a long period of uncertainty surrounding medicinal products in the paediatric sector. The Commission’s proposal was well-balanced and was based on impact assessments. A six-month extension of patent protection as an incentive for pharmaceutical manufacturers is reasonable. This period is based on the results of the impact study and is a clear, fair basis for calculation for all manufacturers.
I am pleased that a majority in Parliament supports this fixed period. Variable patent protection is impracticable and entails a considerable administrative burden. In addition, the duration of a patent must never be dependent on a product’s sales figures. The international competitive situation of the research-oriented pharmaceutical industry demands that we take a look at Europe’s attractiveness as a research destination. This is another reason why I see no material arguments in favour of the reduction in the fixed six-month period that is still under discussion.
Mr President, I am not a paediatrician nor am I a pharmaceutical industry expert but I have some expertise in that we have two small children: Oliver, who is three and a half years old, and Emilie, who is eighteen months. To Mrs Grabowska I would like to mention, by the way, that fathers do actually go and buy medicines for their children: I did last time on Saturday at the Genvall pharmacy.
I support the proposed regulation and I also support Mrs Grossetête’s excellent report, and I wish to raise three brief points with regard to it. The first, which is something we all know, is that research into medicinal products for paediatric use is not good business. It is not profitable and for that reason not enough is done. In my opinion, this proposal for a regulation is an incentive for further research, and should be supported. My second remark is that the six month supplementary protection proposed by the Commission and Françoise Grossetête is a good thing, as at present we rely too much on the use of medicines intended for adults as medication directly adapted for children. That is not a good thing. My last point is that I think it is ultimately a question of whether we conduct clinical research or learn through our mistakes when children have received the wrong drugs. I would support the first option. By the same token, the Commission and Françoise Grossetête’s report deserve our full support.
Mr President, there is a whole debate on this issue. I am sure that on many issues both sides have the right arguments, as both the innovative and generic industries have an important role in the medicine sector. Whilst I understand the importance of innovation, as a Socialist and Hungarian MEP I think that the social aspect should take priority. For retired people and families with children in Hungary, medicine represents a large part of their living expenses. In the transition to capitalism, the cost of medicine became extremely high in Hungary compared to people's incomes. Further increases would be unacceptable for me.
The rapporteur has to understand that the extra price of the extension period would be paid by the most vulnerable strata of society, the poor and their children. That is why I support the 'three plus three months' extension period. Hungarian Socialists support all the amendments by Mrs Corbey and Mrs McAvan, which many of us have signed.
Mr President, it is beyond dispute that this proposal for a directive contains valid points, but, as other Members have said, I think that the price we are paying is too high. I have listened to everyone, but I think that, more than anything, this House should be able to strike a balance between the interests of patients, governments and the pharmaceutical industry. I have to tell Mrs Grossetête that the difference between us and the United States is that we boast a sound social security system that should also balance its books. Those of you in this House who argue in favour of six months protection are also those who very often caution in their own countries that the social security budget must be kept under control, and that cuts must be made. In order to keep this budget in balance, everyone must contribute, including the pharmaceutical industry. In our view, the six-month extension will lead to an unnecessary additional cost. That is why I will continue to support the amendments tabled by Mrs Corbey.
Mr President, a child is not a small adult. A pill for a child is not half of that for an adult, and a child’s coat is not a shrunken version of an adult’s. In many areas of society children receive the attention they are due, but I am seriously amazed that there are not yet enough medicines available tested and intended specifically for children.
Many diseases and illnesses have their own paediatric form, which have also to be treated employing a paediatric approach. However, fewer than 30% of the medications registered in Finland, for example, include dosage instructions for children of all ages. I will be happy to pay the price of complying with a six-month term, so that my grandchildren can receive better medications and treatment for their illnesses than they do now.
– Mr President, ladies and gentlemen, first of all, I should like to thank all the speakers for their overall support. There does seem to be a broad consensus in the House that something needs to be done in the field of medicinal products for paediatric use. I have listened very closely and should like to start by dealing with the question posed by many Members; that is, whether the Commission can guarantee that the funding required to ensure the necessary scientific and research-policy safeguards for this legislative proposal will be made available within the Seventh Framework Research Programme. The answer is yes, I can assure you of that. I have already reached the appropriate agreement with my fellow-Commissioner Mr Potočnik. The Seventh Framework Research Programme makes clear reference to child health, and I am assuming that the Commission will be deciding on the relevant programmes in just a few weeks, as planned.
It may come as a surprise to hear this from the person responsible for enterprise and industry in Europe, but I should like to reiterate categorically that what interests me here is neither the interests of enterprises nor those of industry, nor even the interests of national health authorities; my one and only concern is the interests of the children to whom this proposal relates.
I have been dismayed to hear a number of arguments here this evening that clearly betray support for cold economic interests. I wish to make it perfectly clear to you that the Commission will have nothing to do with this. We shall not deviate from our proposal on the crucial point: the duration of the Protection Certificate. This is the cornerstone of the whole proposal, without which the European pharmaceutical industry – which is of course privately organised – will not produce the necessary research investment.
It may sadden you to hear that the European pharmaceutical industry needs to make a profit, but that is just the way it is, and neither I nor anyone else in this House can change that. That is why we have an interest in the European pharmaceutical industry generating revenue: it will invest heavily in research only where it sees the prospect of financial gain. There is no way of getting around this.
Some of the things I have heard here are naïve, at best. Appeals are of no use whatsoever in the face of the profit-driven mentality; only clear free-market incentives. We are creating such incentives, and for that reason I once again urge you most strongly to lend your support – not in the interests of industry, the health sector or the authorities, but solely in the interests of the children and their parents.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The Commission can accept the following amendments: 4, 5, 7, 10, 15 (1st part), 17, 18 (1st part), 19 (Art 2b, 1st part), 22 (1st part), 33, 34, 35, 39, 40 (deadline of 60 days, and 'or the request for a deferral or waiver'), 44 (1st part), 45, 46 (2nd part), 58, 62, 77, 80.
The Commission can accept the following amendments in principle: 1, 2, 6 (1st part), 6 (3rd part), 8, 9, 19 (Art 2b, 2nd part [amp] Art 2c, 1st part), 20, 21, 22 (2nd part), 26, 27, 28, 31, 42, 43 (1st part [amp] 2nd part), 50, 52 (2nd part, re data protection), 55, 56, 57, 63, 64, 66, 67, 69, 76, 79.
The Commission cannot accept the following amendments: 3, 6 (2nd part), 11, 12, 13, 14, 15 (2nd [amp] 3rd part), 16, 18 (2nd part), 19 (no to moving Articles), 19 (Art 2a, Art 2c 2nd part [amp] Art 2d), 23, 24, 25, 29, 30, 32, 36, 37, 38, 40 (last part), 41, 43 (3rd part), 44 (2nd part), 46 (1st [amp] 3rd parts), 47, 48, 49, 51, 52 (1st part, re patents), 53, 54, 59, 60, 61, 65, 68, 70, 71, 72, 73, 74, 75, 78, 81, 82, 83, 84, 85, 86, 87, 88, 89, 91, 92, 93.